Exhibit 10.1

 

 



ASSET PURCHASE AGREEMENT ENTERED INTO BY AND BETWEEN, oculus innovative
Sciences, inc., represented By mr. JIM SCHUTZ, hereinafter referred TO AS “ois”,
oculus technologies of mexico, S.A. de C.V., represented by mr. EVERARDO GARIBAY
RAMÍREZ, hereinafter referred to as “otm”, and collectively with OIS referred to
as the “sellers”, and INVEKRA, S.A.P.I. DE C.V., represented By mr. RICARDO
GUILLERMO AMTMANN AGUILAR, hereinafter referred TO as “buyer” (all PARTIES
referred JOINTLY HEREINBELOW as THE "partIEs”), IN ACCORDANCE with the FOLLOWING
background, WHEREAS and clauses:

 

BACKGROUND

 

a)On August 8, 2012, Sellers and More Pharma Corporation, S. de R.L. de C.V.
(“More Pharma”) entered into a “Licence, Exclusive Distribution and Supply
Agreement” (hereinafter, together with any amendments thereto, the “First
License Agreement”) whereby Sellers (i) granted an exclusive license in favour
of More Pharma of all the proprietary rights with respect to certain products
deploying the Technology (as such term is defined herein below), including
trademarks and patents associated thereto; and (ii) granted to More Pharma the
exclusive right to promote, market, import, offer for sale, sell and/or
distribute certain products (as defined therein) in Mexico as well as the
uninterrupted and continuous supply of them.

 

b)On August 8, 2012, Sellers and More Pharma entered into an “Exclusive
Distribution and Supply Agreement” (hereinafter, together with any amendments
thereto, the “Second License Agreement”) for the exclusive right to distribute
the products referred to in the preceding paragraph and obtain the authorization
to register the trademarks and marketing authorizations in certain territories
in addition to Mexico.    

c)On August 15, 2012, OTM and More Pharma entered into a health registrations
“Assignment Agreement” related to the First License Agreement, pursuant to which
More Pharma became the owner of the health registrations related to the products
referred to in paragraph a) above; and the parties thereto agreed that in case
of any breach of obligations of such agreement by More Pharma, OTM would perform
all the necessary steps to recover the ownership of the health registrations
subject matter of this assignment agreement. To this end, More Pharma and OTM
entered into an “Acquisition Option Agreement” and More Pharma granted an
irrevocable power of attorney to OTM in order to allow OTM to recover said
health registrations.

 

d)On September 26, 2012, Sellers and More Pharma entered into an “Amendment
Agreement to the Second License Agreement” in order to include Panama and Costa
Rica within the territories comprehended under the Second License Agreement.

 

e)On September 26, 2012, Mr. Everardo Garibay Ramírez, OTM and More Pharma
entered into a stock pledge agreement (the “Stock Pledge Agreement”) under which
the 100% of stock of the company Oculus MPW, S.A. de C.V. was granted in pledge
in favour of More Pharma in order to secure the uninterrupted manufacture and
supply of the Products and the distribution rights in the terms and conditions
as described in the First License Agreement.

 

f)On May 21, 2015, Sellers and More Pharma entered into an “Amendment to the
First License Agreement” in order to modify the schedule A, section A regarding
the transfer price for all sales in Mexico.

 

 

 

 



 1 

 

 

g)On October 1, 2015, Sellers and Grimann, S.A. de C.V. (an Affiliate of Buyer)
(“Grimann”) entered into an exclusive distribution and supply agreement
(hereinafter, together with any amendments thereto, the “Sanix Distribution
Agreement”) for the exclusive right to distribute products with the same
specifications of the products referred to in paragraph a) but for veterinary
purposes, under the Buyer’s Trademark SANIX-AH, and obtain the authorization to
register marketing authorizations in the following territories: Mexico,
Colombia, Costa Rica, Dominican Republic, Cuba, El Salvador, Guatemala,
Honduras, Nicaragua, Panama and Argentina with first right of refusal to expand
said territories.

 

h)On April 12, 2016, OIS, OTM and Grimann entered into a “First Amendment to the
Sanix Distribution Agreement” in order to include two new presentations of the
products modifying the schedule A, section A regarding the transfer price for
all sales and schedule B, section B pertaining product labeling of the
presentations pack sizes.

 

i)On October 10, 2016, OIS, OTM and Buyer entered into a “Term Sheet and
Confidentiality Agreement” under which Buyer was allowed to complete a due
diligence on the OIS Assets and the OTM Assets to be concluded not later than
October 17, 2016.

 

WHEREAS

 



I.OIS states, through its legal representative, that:

 

a)It is the sole title holder and owner of the OIS Assets (as such term is
defined herein below).

 

b)It is its intention to sell to Buyer the OIS Assets, which are free of any
Lien and encumbrances, in the terms and conditions hereof.

 

II.OTM states, through its legal representative, that:

 

a)It is the sole title holder and owner of the OTM Assets (as such term is
defined herein below).

 

b)It is its intention to sell to Buyer the OTM Assets, which are free of any
Lien and encumbrances, in the terms and conditions herein below.

 

III.Buyer states, through its legal representative, that it is its intention to
acquire from the Sellers the OIS Assets and the OTM Assets in the terms and
conditions herein below.

 

The Parties hereby, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, intending to be legally
bound, agree on the following:

 

CLAUSES

 

FIRST. Definitions.

 

1.01       For all purposes of this Agreement, unless the context otherwise
requires, the following definitions shall apply and shall include the plural as
well as the singular:

 

“Affiliate” means with respect to any Person or entity (i) any other Person or
corporation directly or indirectly controlling, controlled by, or under common
control with a Party to this Agreement or (ii) any partnership, joint venture,
or other entity directly or indirectly controlled by, controlling, or under
common control with, a Party to this Agreement, but in each case only for so
long as such ownership or control shall continue. For purposes of this
definition, the term “control” as applied to any Person or entity means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management of that Person or entity, whether through ownership
of voting securities or otherwise.

 

 

 



 2 

 

 

“Agreement” means this Assets Purchase Agreement, together with the Ancillary
Agreements, and any certificate, Consent, representation, instrument or any
other document executed and delivered pursuant to the provisions hereunder.

 

“Ancillary Agreements” means the Technical Services Agreement, Assignment and
Amendment to the Supply Agreement, the License Agreement, the Patent Assignment
Agreement, the Trademark Assignment and the Escrow Agreement.

 

“Applicable Laws” means all applicable provisions of all (i) constitutions and
treaties subscribed by any Governmental Authority; (ii) all statutes, laws
(whether federal, state or local law (including the common and civil law)),
codes, rules, regulations, ordinances or orders of any Governmental Authority,
(iii) orders, decisions, injunctions, judgments, awards and decrees of or
agreements with any Governmental Authority and (iv) any administrative rule or
order of general application issued by any Governmental Authority.

 

“Assets” means the OIS Assets and the OTM Assets, including without limitation,
all warranties, indemnities and other rights and causes of action (attributable
to the period after the Closing Date) relating thereto.

 

“Assignment and Amendment to the Supply Agreement” means the assignment and
amendment agreement entered into by and between the Parties at the Closing Date,
pursuant to which the Parties shall assign and amend certain provisions of the
First License Agreement, the Second License Agreement and the Sanix Distribution
Agreement. The Assignment and Amendment to the Supply Agreement once executed
and delivered by the Parties shall be an integral part of this Agreement and
attached hereto as Exhibit 8.

 

“Batch” means, with respect to a Product, a defined quantity of such Product
manufactured in one process or series of processes so that the defined quantity
can be expected to be homogenous uniform and consistent.

 

“Business Day” means a day (excluding Saturdays, Sundays and public holidays) on
which banks are generally open for business in Mexico or the United States for
the transaction of normal banking business.

 

“Buyer” has the meaning set forth in the Preamble.

 

“Buyer’s Designee” means any Third Party appointed by Buyer in connection with
any right or obligation under this Agreement.

 

“Claim” shall mean any and all litigation, claims, demands, actions, causes of
action, suits, injunctions, judgments, decrees, settlements, investigations,
proceedings (administrative, arbitral, mediated or otherwise) and audits of any
nature (other than audits voluntarily performed in the ordinary course of
business).

 

“Closing Date” shall mean the date in which this Agreement is signed and the
Transaction contemplated under this Agreement is consummated.

 

“Consent” shall means any consent, approval, authorization or similar
affirmation by or notice to any Person under any agreement, Applicable Law or
Governmental Authorization.

 

“Confidential Information” has the meaning set forth in Clause Fifteenth of this
Agreement.

 

“Dermatological Products” means a topical prescription, over-the-counter
products or any other product for any treatment of the skin utilizing the
Technology.

 

“Dollars” or “$” means United States of America dollars.

 

 



 3 

 

 

“Escrow Agent” means CIBanco, S.A., Institución de Banca Múltiple as a party to
the Escrow Agreement.

 

“Escrow Agreement” shall have the meaning set forth in Clause Fourth, Subsection
4.01 b) of this Agreement.

 

“Equipment” means the equipment owned by OIS described in the Exhibit 6 of this
Agreement which is able to be put to use to Manufacture the Products as
currently Manufactured by Sellers.

 

“Exploit” means to Manufacture, make, have made, import, export, use, have used,
sell, offer for sale, have sold, research, develop, commercialize, register,
hold or keep (whether for disposal or otherwise), transport, distribute,
promote, market, or otherwise dispose of, and “Exploitation” shall have a
correlative meaning.

“Formulations” shall mean the current formulations for the Manufacture of each
Product as of the Closing Date, which are included in Exhibit 5.

 

“Governmental Authority” means any federal, state or public authority, domestic
or foreign, exercising governmental powers and having jurisdiction in connection
with this Agreement; and all statutes, laws, ordinances, regulations, orders,
decrees, permits, licenses approvals, writs, process and rules issued thereby
that may operate in connection with this Agreement.

 

“Governmental Authorizations” means, with respect to the Products, any and all
approvals (including applications and supplements and amendments thereto),
licenses, product registrations (except manufacturing establishment
registrations) permits, orders, certificates, approvals or other similar
authorization of any Governmental Authority solely related to the Products and
necessary to Manufacture, commercially distribute, sell or market such Product
in the Territories.

 

“Governmental Order” shall mean any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Holdback Amount” has the meaning set forth in Clause Fourth, Subsection 4.01 b)
of this Agreement.

 

“Health Registrations” means the health registrations listed in Exhibit 3 of
this Agreement.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

“License Agreement” means the license agreement entered into by and between
Sellers and Buyer at the Closing Date, pursuant to the stipulations set forth in
Clause Seventh below. The License Agreement once executed and delivered by the
Parties shall be an integral part of this Agreement and attached hereto as
Exhibit 10.

 

“Lien” shall means any mortgage, pledge, deed of trust, hypothecation, security
interests, rights of use, licenses, security agreements, burdens, title defects,
title retention agreements, leases, subleases, occupancy agreements, easements,
covenants, conditions, encroachments, ownership limitations, charges, or any
other encumbrances and other restrictions or limitations of any nature
whatsoever or any rights of Third Parties, including but not limited to such
Liens as may arise under any contract, and whether created on the use of the
Assets irregularities in title thereto or otherwise.

 

“Location of Delivery” shall mean the Mexican Customs Office of Laredo, Texas.

 

“Manufacturer’s Site” shall mean the OTM’s facilities sited in Industrial
Vidriera #81, Colonia Industrial Zapopan Norte, C.P. 45130, Zapopan, Jalisco,
México.

 

 



 4 

 

 

“Manufacture” and “Manufacturing” means all activities related to the
production, manufacture, processing, filling, finishing, packaging, labeling,
shipping and holding of the Products or any intermediate thereof, including
process development, process qualification and validation, scale-up,
pre-clinical, clinical and commercial manufacture and analytic development,
product characterization, stability testing, quality assurance and quality
control.

 

“Manufacturing Conditions” means the conditions necessary for the Equipment to
Manufacture 3 (three) consecutive Batches of the Products in Buyer’s facilities.

 

“Manufacturing Know-How” means the technology, processes, techniques,
specifications, inventions, assays, quality control and testing procedures, and
other proprietary information to the extent used as of the Closing Date by or on
behalf of Sellers to Manufacture the Products, which has been reduced to
practice and described in depth in Exhibit 5.

 

“Mexico” means the United Mexican States.

 

“OIS” has the meaning set forth in the Preamble.

 

“OTM” has the meaning set forth in the Preamble.

 

“OIS Assets” means the Trademarks listed in (Exhibit 5), Patents and Technology
identified in (Exhibit 5) and Equipment (Exhibit 6) owned by OIS.

 

“OTM Assets” means the Trademarks listed in Exhibit 4 and the Health
Registrations identified in Exhibit 3 of this Agreement, owned by OTM.

 

“Party” means each of the Buyer and/or Sellers; as the context so requires, or
Buyer and Sellers jointly.

 

“Patents” means the patents owned by OIS, which are listed in Exhibit 5 of this
Agreement.

 

“Patent Assignment Agreement” means the assignment agreement entered into by and
between OIS and Buyer at the Closing Date, pursuant to which OIS shall convey
and transfer to Buyer or Buyer’s Designee the Patents. The Patent Assignment
Agreement once executed and delivered by the Parties shall be an integral part
of this Agreement and attached hereto as Exhibit 11.

 

“Person” means any individual, partnership, limited partnership, limited
liability company, joint venture, syndicate, sole proprietorship, corporation,
unincorporated association, trust, trustee, executor, administrator or other
legal personal representative, or any other legal entity, including a government
or political subdivision, department or agency of a government.

 

“Products” means the products Manufactured by using the Assets, which products
are listed in Exhibit 1 of this Agreement.

 

“Product and Equipment Records” shall mean, with respect to the Products and
Equipment, as available under OTM’s control and/or OIS’s control, as applicable,
all vendor, supplier, contractor, and service provider lists relating to the
Manufacture of the Products in the Territories, and all files, documents,
relating to vendors, suppliers, contractors or service providers related to the
Manufacture of the Products, whether in hard copy or computer format.

 

“Purchase Price” means the total amount to be paid to Seller for the sale of the
OIS Assets and OTM Assets in accordance with Clause Third of this Agreement.

 

 

 

 



 5 

 

 

“Regulatory Documentation” means, with respect to the Products, all (a)
documentation comprising the Governmental Authorizations, and (b) correspondence
and reports necessary to Manufacture the Products submitted to or received from
the applicable Governmental Authorities, exclusively related to the Territories,
(including the Drug Master Files and minutes and official contact reports
relating to any communications with any Governmental Authority) and relevant
supporting documents with respect thereto, advertising and promotion documents,
and complaint files and (c) data (including clinical data) contained in any of
the foregoing.

 

“Representatives” means the officers, employees, agents, attorneys, consultants,
advisors and other representatives of a Party or its Affiliates.

 

“Sellers” has the meaning set forth in the preamble of this Agreement.

 

“Tax” means all federal, state, local, foreign and other income duties as
provided by applicable laws together with any interest, additions or penalties
with respect thereto and any interest in respect of such additions or penalties.

 

“Technical Services Agreement” means the services agreement entered into by and
between Sellers and Buyer at the Closing Date, pursuant to which Sellers shall
provide to Buyer or Buyer’s Designee technical assistance services in order for
Buyer or Buyer’s Designee to process and duplicate the Technology, including the
assistance to operate the Equipment and produce any conditions required thereto,
with the sole purpose of Manufacturing the Products as currently Manufactured by
Sellers. The Technical Services Agreement once executed shall be an integral
part of this Agreement and is attached hereto as Exhibit 7.

 

“Technology” means together with the Formulations, the Manufacturing Know-How,
know-how and instructions as to the assembling of the Equipment and information
related to the spare parts thereof, any inventions (whether or not patentable),
ideas, processes, technical information, techniques, specifications, quality
control and testing procedures, trade secrets, show-how and other intangible
assets, pertaining to the Manufacture of the Products under the Trademarks,
Patents and deploying the Equipment, owned by OIS as described in Exhibit 5 of
this Agreement.

 

“Territories” means the territories listed in Exhibit 2 of this Agreement.

 

“Third Party” means any Person other than Sellers or Buyer, their respective
Affiliates and permitted successors and assigns.

 

“Trademark Assignment Agreement” means the assignment agreement entered into by
and between OTM and Buyer at the Closing Date, pursuant to which OTM shall
convey and transfer to Buyer or Buyer’s Designee the Trademarks. The Trademark
Assignment Agreement once executed and delivered by the Parties shall be an
integral part of this Agreement and is attached hereto as Exhibit 12.

 

“Trademarks” means the trademarks owned by OTM listed in Exhibit 4 and by OIS
listed in Exhibit 5 of this Agreement, including the registered trademarks,
trademark applications and any other registered trademarks linked thereto
pursuant to Article 145 of the Industrial Property Law, in the Territories, as
well as all goodwill relating thereto and to the Products.

 

“Transaction” means the sale and purchase of the Assets pursuant to this
Agreement, including the execution of the Agreement and the Ancillary
Agreements.

 

“VAT” means the Value Added Tax applicable in Mexico pursuant to the VAT Law.

 

 

 



 6 

 

 

1.02       Construction. Except where the context otherwise requires, wherever
used, the singular includes the plural, the plural the singular, the use of any
gender shall be applicable to all genders. The captions of this Agreement are
for convenience of reference only and in no way define, describe, extend or
limit the scope or intent of this Agreement or the intent of any provision
contained in this Agreement. Except as otherwise specifically indicated, all
references to Exhibit numbers refer to Exhibits of this Agreement, and all
references to Exhibits refer to Exhibits attached hereto and incorporated
herein. The words “herein”, “hereof”, “hereinafter”, “hereunder”, and words of
similar import refer to this Agreement as a whole and not to any particular
Exhibit hereof. The term “including” as used herein means including, without
limiting the generality of any description preceding such term. The language of
this Agreement shall be deemed to be the language mutually chosen by the Parties
and no rule of strict construction shall be applied against any Party.

 

SECOND. Sale of Assets.

 

2.01       Upon the terms and conditions of this Agreement, at the Closing Date,
Sellers shall sell, transfer, convey and deliver to Buyer and Buyer shall buy
and acquire from Sellers on the Closing Date, the OIS Assets and the OTM Assets
free of any Lien for their Exploitation in all the Territories.

 

2.02       As a consequence of the transfer contemplated hereunder, Sellers
agree that they shall not Exploit the Assets in any of the Territories.
Notwithstanding the foregoing, Sellers shall be allowed to continue producing
and Manufacturing the Products and other products in its facility(ies) in Mexico
and/or such future facilities of the Sellers in Brazil (provided that such
products do not compete with the Products in the Territories), exclusively (i)
in order to fulfil their obligations under the Assignment and Amendment to the
Supply Agreement; or (ii) for their exportation into territories other than the
Territories and for the production, Manufacture, market, promotion, sale and
distribution of Dermatological Products in Brazil, provided that, in the event
Sellers require to obtain a Governmental Authorization for the use of the
Technology in Mexico and/or in Brazil, specifically for the obtaining of a
marketing authorization, prior to such obtaining, Buyer shall issue an approval
in connection therewith within the 10 (ten) following Business Days, which shall
not be withheld without reasonable justification.

 

The Parties hereto agree that, prior written request with at least 5 (five)
Business Days in advance, Buyer or Buyer’s Designee shall have the right to
perform visits, audits, reviews or inspection methods and/or procedures
regarding the Manufacture of Products using the Technology at OTM’s facilities,
in order to confirm the due compliance of Sellers with their obligation under
this Clause Second, Subsection 2.02. The audit shall take place in Business Days
and hours.

 

2.03       Sellers shall be jointly and severally liable towards Buyer for (i)
their failure to convey full title to the Assets pursuant to the provisions of
the Federal Civil Code; and/or (ii) their breach of their obligation under
Clause Second, Subsection 2.02.

 

2.04 Parties hereto agree that, upon request from Buyer, Sellers shall assign
and transfer, or cause to be assigned or transfer, in favor of Buyer or Buyer’s
Designee, any registered trademark or application thereto, recorded, filed or
submitted in the name of Sellers or their affiliates, respectively, in any
Territory, that is identical or confusingly similar to the Trademarks. No
consideration shall be allocated to Sellers or their Affiliates, for any of
these transfers.

 

THIRD. Purchase Price.

 

The Parties agree that the Purchase Price of the Assets (the “Purchase Price”)
shall be the amount of US$19,500,000.00 (nineteen million five hundred thousand
Dollars 00/100 currency of the United States of America) plus VAT (as
applicable), to be paid as set forth in Clause Fourth, Subsection 4.01 a) below.

 

 

 



 7 

 

 

FOURTH. Payment of the Purchase Price. Holdback Amount. Escrow Agreement.

 

4.01 Buyer shall pay the Purchase Price to Sellers pursuant to the following
provisions:

 

a)At the Closing Date, the Purchase Price shall be paid and allocated between
Sellers as follows:

 

(i)           To OIS the amount of US$12,000,000.00 (twelve million Dollars
00/100 currency of the United States of America);

 

(ii)          To OTM the amount of US$7,500,000.00 (seven million five hundred
thousand Dollars 00/100 currency of the United States of America).

 

The Purchase Price shall be paid to OIS and OTM on the Closing Date in US
Dollars. The Parties hereby agree that the transfer of the Assets is not
conditioned to the productivity, their use or disposition.

 

b)The Sellers agree that at the Closing Date, Buyer shall retain, from the
amount set forth in Clause Fourth, Subsection 4.01 (ii), of the Purchase Price,
a holdback amount of US$1,500,000.00 (one million five hundred thousand Dollars
00/100 currency of the United States of America) (the “Holdback Amount”) in
order to secure the Technical Delivery of the Equipment (as defined in Clause
Fifth, Subsection 5.02 A. iii) of this Agreement) to Buyer pursuant to the
escrow agreement to be entered with the Escrow Agent (the “Escrow Agreement”).

 

The Escrow Agreement shall contain the following terms and conditions:

 

1.Buyer shall deposit within 15 (fifteen) Business Days following the Closing
Date, provided that all the information from the Parties is approved by the
Escrow Agent, by wire transfer of immediately available funds, the Holdback
Amount to the Escrow Agent.

 

2.The Holdback Amount shall be paid to OTM in accordance with the allocation set
forth in the Escrow Agreement.

 

3.The Escrow Agent shall release the Holdback Amount in favor of OTM upon the
fulfilment of the Technical Delivery. Parties shall jointly notify the Escrow
Agent of the fulfilment of the Technical Delivery. The Escrow Agent shall
release to Sellers the Holdback Amount within the following 24 (twenty-four)
hours following as of the receipt by the Parties of the joint notice.

 

c)Payments due under this Agreement shall be due on such date as specified in
this Agreement and, in the event such date is not a Business Day, then the next
succeeding Business Day, and shall be made by wire transfer of immediately
available funds to the bank accounts designated by Sellers on or before the date
payment is due:

 

If to OIS:

 

[_]†

[_]†

Routing number [_]†

Account number [_]†

SWIFT Code [_]†

 

 

 

 



__________________

† Confidential material redacted and separately filed with the Commission.

 



 8 

 

 

If to OTM, any of:

 

OCULUS TECHNOLOGIES OF MEXICO, S.A. DE C.V.

BANK: [_]†

Account Number: [_]†

CLABE: [_]†

Currency: Mexican Peso.

 

OCULUS TECHNOLOGIES OF MEXICO, S.A. DE C.V.

BANK: [_]†

Account Number: [_]†

CLABE: [_]†

Currency: US Dollars.

 

d)For avoidance of doubt, Buyer assumes any and all liability for payment of its
own taxes. Any VAT referred to in this Clauses Third and Fourth herein shall
mean VAT liability incurred or accrued by Sellers as a result of any payments
under this Subsection for which Buyer shall assume any and all liability. Buyer
shall have no liability whatsoever towards Sellers or any Third Party arising
from the allocation of payments specified by Sellers in this Agreement.

 

FIFTH. Closing.

 

5.01       Closing Date. Pursuant to the terms and conditions of this Agreement,
the closing shall take place at Buyer’s offices located at Blvd. Adolfo López
Mateos No. 314 Piso 1-A, Col. Tlacopac, Del. Álvaro Obregón, Ciudad de México,
C.P. 01049 (or at such other place as the Parties may designate in writing), at
13:30 hours (Mexico City time) on the date of signature of this Agreement (the
“Closing Date”).

 

5.02 Closing Deliveries.

 

A.On the Closing Date, Sellers shall deliver the following to Buyer:

 

(i)Each of the Ancillary Agreements to which Sellers are a Party, validly
executed by a duly authorized representative of Sellers;

 

(ii)Invoices of the Purchase Price, referred to in Clause Fourth, Subsection
4.01 a) (i) and (ii), complying with all Applicable Laws’ requirements;

 

(iii)The OIS Assets and the OTM Assets; provided, that the Equipment shall be
delivered at the Location of Delivery no later than February 7th, 2017 (the
“Customs Delivery”), and duly installed and operating at Buyer’s facilities in
Manufacturing Conditions within the 6 (six) following weeks as of the Customs
Delivery (the “Technical Delivery”), along with all the manuals and blueprints
of the Equipment, including the know-how and instructions as to the assembling
of the Equipment and information related to the spare parts thereof, in the
presence of a notary public (at the expense of Buyer). This aforementioned
period may be extended up to 30 (thirty) calendar days, in which case the date
of the Holdback Amount release shall be extended accordingly. The foregoing, in
the understanding that the failure of Buyer to provide for the necessary
conditions for the Manufacture of 3 (three) consecutive Batches of Products upon
the date of Technical Delivery shall not be an obstacle for Sellers to collect
payment of the Holdback Amount pursuant to the Escrow Agreement on the 6 (six)
following weeks as of the Customs Delivery. Notwithstanding the foregoing, in
the event the Holdback Amount is released despite of Buyer’s failure to provide
for the conditions for the Technical Delivery to occur, Sellers shall maintain
their obligation to carry out the Technical Delivery until such Technical
Delivery occurs pursuant to this Clause Fifth, Subsection 5.02 iii).

 

 



__________________

† Confidential material redacted and separately filed with the Commission.

 



 9 

 

 

(iv)Possession of all deeds, titles, certificates, opinions, instruments, books,
records and any documents evidencing the ownership of the Assets, including
without limitation, hard copies of the Trademark certificates and the Patent
certificates, the Regulatory Documentation and the Product and Equipment
Records;

 

(v)A certification issued by the Chairman or Secretary of the Board of Directors
of OIS authorizing the Transaction, in substantial terms of the form attached
hereto as Exhibit 14;

 

(vi)A legal opinion issued by outside counsel to Sellers certifying that no
Governmental Order or filing before any Governmental Authority related to the
stock market regulation in the United States of America is required for the
Parties to close the Transaction pursuant to this Agreement.

 

B.On the Closing Date, Buyer shall deliver the following to Sellers:

 

(i)Each of the Ancillary Agreements to which Buyer is a Party, validly executed
by a duly authorized representative of Buyer;

 

(ii)The Purchase Price referred to in Clause Fourth, Subsections 4.01 a) (i) and
(ii) of this Agreement (deducting the Holdback Amount), along with a bank
confirmation and reference number evidencing execution of such payment;

 

(iii)A certification issued by the Chairman or Secretary of the Board of
Managers of Buyer authorizing the Transaction, in substantial terms of the form
attached hereto as Exhibit 15.

 

5.03       Post Closing Delivery.

 

(i)Within the following 15 (fifteen) Business Days following the Closing Date,
provided that all the information from the Parties is approved by the Escrow
Agent, Buyer shall pay the Holdback Amount to the Escrow Agent in immediately
available Dollars funds by means of electronic wire transfer to the account set
forth in the Escrow Agreement.

 

(ii)On the 7th, 8th and 9th of November, 2016 or at another date, if requested
by Buyer, Sellers shall deliver to Buyer the possession and transference of the
Technology, in the form of the subscription of a minute executed by each of the
Parties’ Representatives present at the Manufacturers’ Site ratifying before a
notary public that the Technology has been transferred in full to Buyer. For
this purpose, Parties hereto agree that the transfer of the Technology shall
comprise the (a) delivery to Buyer, as available by Sellers, of the documents,
manuals, blueprints of the Equipment; (b) Manufacture in presence of Buyer’s
Designee or Buyer’s Representatives of three consecutive standard Batches of
each of the Products in compliance with the Health Registrations and the
Applicable Laws, and (c) the recordation before a notary public of video and
audio supporting the delivery of these items in Manufacturer’s Site, at the sole
expense and responsibility of Buyer.

 

SIXTH. Sale of additional equipment. If, for any reason, Buyer requires
additional equipment to Manufacture the Products in Mexico or abroad, OIS and/or
OTM agree to sell such equipment or machinery to Buyer at the acquisition cost
upon a written request.

 

Buyer agrees to pay OIS and/or OTM all related duties and costs (i.e.
transportation) derived from any sell by wire transfer of immediately available
funds to the account(s) designated by OIS and/or OTM by written notice to Buyer.

 

 

 



 10 

 

 

SEVENTH. License Agreement. Buyer agrees to grant Sellers, upon the Closing
Date, a non-royalty license to all of the Patents in order to Manufacture the
Products in Mexico and/or in Brazil, exclusively for their exportation into
territories other than the Territories, as well as for the Manufacture,
marketing, distribution, sale and promotion of Dermatological Products in
Brazil. To this end, the Parties agree to conclude at the Closing Date and as
part of the Ancillary Agreements the corresponding License Agreement.

 

Sellers shall sell and export the products outside the Territories and the
Dermatological Products in Brazil in due compliance with all applicable Laws and
regulations and standards of industry or professional conduct in connection in
Mexico and each of the Territories, including without limitation, those
applicable to exportation, importation, product claims, labeling, approvals,
registrations and notifications.

 

Sellers agree to market and label the products consistent with all applicable
regulatory label claims.

 

In order to support the exportation activities of Sellers, as stipulated
hereunder, Buyer agrees to provide for the necessary filings and submissions
before the Governmental Authorities so as to maintain Manufacturer’s Site within
the Health Registrations as an alternative site of Manufacture.

 

EIGHTH. Ancillary Agreements. The Parties agree to conclude and execute the
following agreements at the Closing Date:

 

a)Technical Services Agreement;

 

b)Assignment and Amendment to the Supply Agreement;

 

c)License Agreement;

 

d)The Patent Assignment Agreement; and

 

e)The Trademark Assignment Agreement.

 

f)The Escrow Agreement.

 

NINTH. Rescission. This Agreement may be rescinded by any Party hereunder, in
case of material breach by the other Party of any of the Clauses of this
Agreement, through written notice from the affected Party to the breaching Party
with at least 10 (ten) Business Days in advance of the rescission date,
specifying the cause of the breach. The breaching Party will have 9 (nine)
Business Days to cure such breach (except for payment defaults, which may be
cured in 5 (five) Business Days as of the date of breach, in the understanding
that any due interest on such amounts shall accrue pursuant to Clause Fourth,
Subsection 4.01 d) of this Agreement. If the breaching Party does not cure such
breach within such 9 (nine) or 5 (five) Business Days, as applicable, the
affected Party may terminate this Agreement with no further liability.

 

TENTH. REPRESENTATIONS AND WARRANTIES.

 

10.01       The Parties through their legal Representatives hereby individually
represent and warrant the following:

 

Each of them is not subject to any legal, contractual or other restrictions,
limitations or conditions which conflict with its rights and obligations under
this Agreement and the Ancillary Agreements or which might affect adversely its
ability to perform under this Agreement and the Ancillary Agreements.

 

 

 

 



 11 

 

 

10.02       Sellers jointly and severally represent and warrant to Buyer, as of
the Closing Date, as follows (subject in each case, as applicable, to any term
and/or condition stipulated under the First License Agreement, the Second
License Agreement and the Sanix Distribution Agreement):

 

a)OTM is a mercantile company duly incorporated in accordance with the United
Mexican States law, as evidenced in public deed number 3,605 dated April 30,
2003, granted under oath by Mr. Armando G. Manzano Alba, notary public 1 of
Michoacán, and registered before the Public Registry of Commerce under number
41, Tome 313 and Commerce Companies Book.

 

b)OIS is a Delaware company duly incorporated in accordance with the laws of the
State of Delaware, as evidenced by a certificate of good standing.

 

c)OTM’s legal representative has sufficient legal authority to enter into this
Agreement and the Ancillary Agreements, as evidenced in public deed number
95,370 dated November 30, 2005, granted under oath by Mr. Francisco Javier Arce
Gargollo, notary public 74 of Mexico City, and registered before the Public
Registry of Commerce under mercantile folio number 6970*1, which has not been
modified, limited or revoked in any manner.

 

d)OIS’s legal representative has sufficient legal authority to enter into this
Agreement and the Ancillary Agreements, as evidenced by its Restated Certificate
of Incorporation, as amended, and its by-laws, as amended, each so currently in
effect, which have not been modified, limited or revoked in any manner
whatsoever.

 

e)The execution and delivery of this Agreement and Ancillary Agreements to which
Sellers are a party and the consummation of the transactions contemplated hereby
and thereby have been duly authorized by the necessary corporate actions of
Sellers. This Agreement constitutes and each Ancillary Agreement to which
Sellers are a party, when executed and delivered by Sellers, will constitute the
valid and legally binding obligation of Sellers, enforceable against Sellers in
accordance with its terms.

 

f)The execution, delivery and performance by Sellers of this Agreement and the
Ancillary Agreements to which it is a party and the execution, delivery and
performance by each Affiliate of Sellers of each Ancillary Agreement to which
such Affiliate is a party do not and will not (a) violate the organizational
documents of Sellers or such Affiliate, as applicable, (b) violate any Law
applicable to Sellers or any of its Affiliates or (c) require the giving of
notice to or the consent of, or give rise to any termination rights of, any
Third Party to any contract to which Sellers or its Affiliates are bound or
constitute a breach thereof.

 

g)No notice to, filing with, permit of, authorization of, exemption by, or
Consent of, any Governmental Authority or other Person is required for Sellers
to consummate the Transactions;

 

h)Except for the provisions of Exhibit 13, there is no litigation or Claim
pending or threatened in writing against Sellers or any of its Affiliates before
any Governmental Authority in the Territories relating to the Assets, and (b)
there is no Governmental Order or judgment of a Governmental Authority to which
the Sellers or any of its Affiliates is subject relating to the Assets.    
 i)As of the Closing Date, Buyer shall own all rights and title to Exploit the
Assets, all of which shall be sufficient to Manufacture and label the Products
as Manufactured and labeled immediately prior to the Closing Date;

 

j)The Product and Equipment Records are correct and complete in all material
respects and accurately reflect the conduct of the business and affairs of
Sellers, respectively, relating to the Assets;

 

k)Neither the Sellers nor any of their Affiliates have incurred any
indebtedness, Liabilities or obligations (whether accrued, absolute, contingent
or otherwise) relating to the Assets, individually or in the aggregate;

 

 

 



 12 

 

 

l)Exhibit 9 sets forth all the Governmental Authorizations that Sellers require
to Manufacture the Products and Exploit the Assets in Mexico and there is no
other Governmental Authorization other than the Health Registrations that are
required under Applicable Law to Manufacture the Products. The Health
Registrations were validly obtained, legal, valid and enforceable from the date
of their issue and up to August 15th, 2012. All Regulatory Documentation is in
the name of Sellers (and/or their Affiliates), other than those in the name of
More Pharma, and is in full force and effect. To Seller’s knowledge, no
proceeding is pending or threatened regarding the revocation of any Health
Registrations;

 

m)Neither the Sellers nor any of their Affiliates have received or has been
subject to: (i) any warning letters or other written correspondence from
Governmental Authorities in the Territories with respect to any Product in which
any Governmental Authority asserted that the operations of any of the Sellers or
any of their Affiliates were not in compliance with Applicable Laws of the
Territories; or (ii) any warning letters or other written correspondence from
any other Governmental Authority in the Territories with respect to a Product in
which such other Governmental Authority asserted that the operations of any of
the Sellers or any of their Affiliates were not in compliance with Applicable
Laws of the Territories;      j)Sellers and their Affiliates, respectively, have
completed and filed all annual or other reports required by the corresponding
Governmental Authorities in the Territories in order to maintain the Health
Registrations in full force and effect, from the date of their issue and up to
August 15th, 2012;      k) Exhibit 5 sets forth (i) all jurisdictions in which
the Patents are obtained, issued or granted, and (ii) the registration number,
issuance number, serial number or any identification data of the Patents. All
material registration, renewal, maintenance, recordation (including assignment
recordations) and other applicable filings and fees have been timely made and
paid in connection with the Patents;

 



l)Sellers are the sole owners of the Assets have good title (both legal and
equitable) thereto. The Assets are free and clear of all Liens, court orders,
injunctions, decrees, writs or other encumbrances, whether by written agreement
or otherwise and no Person other than Sellers own any right in any of the
Assets;

 

m)To Sellers Knowledge, no Person is infringing any of the Patents, the
Trademarks or the Technology in the Territories;

 

n)No Person has been granted with any license or other right or interest to any
of the Patents, the Trademarks or the Technology in the Territories.

 

o)The current use of the Patents, the Trademarks and the Technology and the
conduct of Sellers business in connection with the Products as presently
conducted do not infringe or violate the rights of any other Person.

 

p)The Technology is not patented or subject to any registry, record or
otherwise, and constitutes a valid and enforceable “secreto industrial”
protected under the Mexican Ley de la Propiedad Industrial, for is subject to
transfer to Buyer;

 

q)No Person other than Robert Northey and Todd Folley knows or has been
disclosed with the know-how and instructions as to the assembling of the
Equipment and information related to the spare parts thereof, and upon the
Closing Date, such individuals and Buyer and/or Buyer’s Designee shall be the
only Persons knowing the know-how and instructions as to the assembling of the
Equipment and information related to the spare parts thereof;

 

 

 



 13 

 

 

r)The Patents, the Trademarks and the Technology and the information, technical
data and content thereunder is all that is necessary to Manufacture and market
the Products as currently manufactured and marketed in the Territories;

 

s)Neither the Sellers nor any of their Affiliates have granted any right or
authorization, to use or register the Technology in any of the Territories,
including without limitation, the right to use or register in any of the
Territories a trademark confusingly similar to the Trademarks, except for the
First License Agreement, Second License Agreement, and the Sanix Distribution
Agreement;

 

t)With respect to the Territories, neither the Sellers nor their Affiliates have
been a party to any contract, agreement or covenant, currently in force, whereby
the use or Exploitation of the Assets, specifically the Trademarks, Patents or
Technology, have been associated with any intellectual property rights of Third
Parties;

 

u)Neither the Sellers nor any of their Affiliates are obligated to make any
payments by way of royalty, fee, settlement or otherwise to any Person in
connection with the Assets’ use, sale, distribution or maintenance, including
the use and Exploitation of copyrights, derechos de autor pursuant to Laws in
the Territories, inventions or any proprietary rights, whether or not
registered, patented or otherwise protected.    

v)Each of Sellers and their Affiliates, with respect to the Products (i) is in
compliance with all Applicable Laws to the Manufacture, packaging, storing and
testing, current good manufacturing practices and applicable Governmental
Authorizations in the Territories; and (ii) possesses, and is in compliance
with, all Governmental Authorizations necessary for the Manufacture, in the
Manufacturer’s Site;

 

w)Neither Sellers nor any of their Affiliates are currently subject to any
recall or post-sale warning in respect of any Product in any Territory, nor, is
there currently under consideration by Sellers or any of their Affiliates, or
any Governmental Authority, any recall or post-sale warning, in each case, in
respect of any Product in any Territory. Neither Sellers nor any of their
Affiliates have received any written notice that any Governmental Authority in
the Territories has (i) commenced or threatened to initiate any action to
withdraw its approval or request the recall of any Product, or (ii) commenced or
threatened to initiate, any action to enjoin the manufacture, sale, or
production of any Product;

 

x)No representation or warranty by Sellers, and no statement contained in any
other document delivered to or to be delivered by or on behalf of Sellers
pursuant to this Agreement, contains any untrue statement or omits to state any
fact necessary, in light of the circumstances under which it was made, in order
to make the statements herein or therein not misleading. Sellers have disclosed
to Buyer all information relating to the Assets and the Products.

 

10.03       Buyer represents and warrants to Sellers, as of the Closing Date, as
follows:

 

a)It is a mercantile company duly incorporated as a stock corporation (S.A. de
C.V.) in accordance with Mexican law, as evidenced in public deed number 900
dated September 9th, 1980, granted under oath by Mr. Alfredo Gutiérrez, notary
public number 8 of Morelos First Judicial District, recorded before the Public
Registry of Commerce, under mercantile folio number 30,046, dated November 18th,
1980.

 

b)It has been transformed into an Investment Promotion Company (S.A.P.I. de
C.V.) by means of public deed number 52,944, dated December 23, 2013, granted
under oath by Mr. Miguel Soberón Mainero, notary public 181 of Mexico City,
recorded before the Public Registry of Commerce under mercantile folio number
30046*, dated March 5, 2014.

 

 

 

 



 14 

 

 

c)Its legal representative has sufficient legal authority to enter into this
Agreement and the Ancillary Agreements, as evidenced in public deed number
63,098 dated October 13, 2016, granted under oath by Mr. Miguel Soberón Mainero,
notary public number 181 of Mexico City, which has not been modified, limited or
revoked in any manner.

 

d)The execution and delivery of this Agreement and Ancillary Agreements to which
Buyer is a party and the consummation of the transactions contemplated hereby
and thereby have been duly authorized by the necessary corporate actions of
Buyer. This Agreement constitutes and each Ancillary Agreement to which Buyer is
a party, when executed and delivered by Buyer, will constitute the valid and
legally binding obligation of Buyer, enforceable against Buyer in accordance
with its terms.

 

e)The execution, delivery and performance by Buyer of this Agreement and the
Ancillary Agreements to which it is a party and the execution, delivery and
performance by each Affiliate of Buyer of each Ancillary Agreement to which such
Affiliate is a party do not and will not (a) violate the organizational
documents of Buyer or such Affiliate, as applicable, (b) violate any Law
applicable to Buyer or any of its Affiliates or (c) require the giving of notice
to or the consent of, or give rise to any termination rights of, any Third Party
to any contract to which Buyer or its Affiliates are bound or constitute a
breach thereof.

 

f)There is no broker, finder, financial advisor or other Person acting or who
has acted on behalf of Buyer or its Affiliates, who is entitled to receive any
brokerage or finder’s or financial advisory fee from Sellers or any of its
Affiliates in connection with the Transaction contemplated by this Agreement.

 

g)(i) To the knowledge of Buyer, there is no litigation pending or threatened
against Buyer or any of its Affiliates before any Governmental Authority, and
(ii) there is no order, decree or judgment of a Governmental Authority to which
Buyer or any of its Affiliates is subject, except for such litigation, orders,
decrees and judgements that would not reasonably be expected to have a negative
impact in compliance of its obligations hereunder and of the Ancillary
Agreements.

 

h)Buyer has, and on the Closing Date will have, immediately available cash that
is sufficient to enable it to complete the Transaction and to perform all of its
obligations under this Agreement and the Ancillary Agreements and to pay all
related fees and expenses of Buyer.

 

i)Buyer is aware of applicable Laws relating to marketing, distribution and sale
of the Products.

 

j)To the best of its knowledge, any of the representations and warranties of
Sellers made in Clause Tenth, Subsections 10.01 and 10.02 of this Agreement are
true and correct. Buyer does not have any knowledge of any material errors in,
or material omissions from, the Exhibits of this Agreement.

 

k)Buyer has received from Sellers and its Affiliates the information and
documents described in the “Term Sheet and Confidentiality Agreement” referred
to in Background i) of this Agreement in order to complete a due diligence on
the Assets, and such due diligence was limited to the information and documents
provided Buyer acknowledges and agrees that, except as expressly provided in
this Agreement or in any Ancillary Agreement, Buyer is acquiring the Assets on
an “as is, where is” basis, without any express or implied warranties, either in
fact or by operation of law, by statue or otherwise, including any warranty as
to quality, the fitness for a particular purpose, merchantability, condition of
the Assets or as to any other matter.

 

 

 



 15 

 

 

l)Buyer has knowledge of the License Agreement, Second License Agreement and
Sanix Distribution Agreement.

 

m)More Pharma has the obligation to file and obtain the Governmental
Authorizations as stipulated under the License Agreement, Second License
Agreement and Sanix Distribution Agreement.

 

ELEVENTH. Taxes, Fees and Expenses. Except as otherwise provided in this
Agreement, each Party shall be solely responsible for payment of Taxes caused to
each of them in accordance with their corresponding tax applicable Law. Each
Party shall bear its own expenses and fees (including without limitation, if
incurred, fees and expenses of legal counsel, investment bankers, brokers,
auditors, or other consultants) incurred in connection with any matter whether
or not relating to or arising out of this Agreement or the Transaction
contemplated hereby.

 

TWELFTH. INDEMNITY

 

12.01       Subject to the terms and conditions of this Agreement, from and
after the Closing Date, Seller shall be liable, severally and jointly, for, and
shall indemnify (without duplication) the Buyer, its Affiliates, and their
respective officers, directors, employees, shareholders, partners, and members
(the “Buyer Indemnitees”) against, and hold them harmless from, any and all
losses suffered or incurred by any Buyer Indemnitee arising from, relating to or
otherwise in respect of:

 

(a)       any breach of any representation of the Sellers in this Agreement or
in any certificate or instrument delivered hereunder; and/or

 

(b)       any breach of any covenant of the Sellers contained in this Agreement.

 

12.02 Subject to the terms and conditions of this Agreement, from and after the
Closing Date, Buyer shall be liable for, and shall indemnify (without
duplication) the Seller, its Affiliates, and their respective officers,
directors, employees, shareholders, partners, and members (the “Sellers
Indemnitees”) against, and hold them harmless from, any and all losses suffered
or incurred by any Sellers Indemnitee arising from, relating to or otherwise in
respect of:

 

(a)       any breach of any representation of the Buyer in this Agreement or in
any certificate or instrument delivered hereunder; and/or

 

(b)       any breach of any covenant of the Buyer contained in this Agreement.

 

THIRTEENTH. Further Assurances. Each of Sellers and Buyer shall, at any time or
from time to time after the Closing Date, at the request and sole cost and
expense of the requesting Party, execute and deliver to the other Party all such
instruments and documents or further assurances as the other Party may
reasonably request in order to vest in Buyer all of Sellers’ right, title and
interest in and to the Assets as contemplated hereby.

 

Sellers hereby agree to keep and maintain safe Buyer and its Affiliates from any
harm and damage related to any liability incurred as a consequence of the
annulment proceedings identified in Exhibit 13 hereto.

 

FOURTEENTH. Non-competition and non-solicitation. Both Parties shall undertake
not to engage in any activity or countries (i) in case of Buyer, outside the
Territories and in those activities related to the Exploitation of Products, and
(ii) in case of Sellers, within the Territories and in those activities related
to the Exploitation of Products; including as a shareholder, sole entrepreneur,
partner, employee, corporate officer, director, consultant, manager of any form
of company, or through any Third Party, and not to take interest in any business
engaged in such competing activity.

 

 

 



 16 

 

 

Moreover, both Parties shall undertake, during a 48 (forty eight) month period
as of the Closing Date: (i) not to hire, solicit or otherwise engage any
employees, officers, suppliers or clients of the other Party and/or its
Affiliates, (ii) in the context of the competing activities, accept orders, sign
contracts or negotiate with any Person who at about the time ceases to be
employed by the other Party and/or its Affiliates is an employee, officer,
supplier or client of Sellers and/or its Affiliates, (iii) in any way seek to
influence the relationship between the other Party and/or its Affiliates and
respectively its employees, officers, suppliers or clients.

 

FIFTEENTH. Confidentiality. All Confidential Information provided by one Party
(the “Disclosing Party”) to the other Party (the “Receiving Party”) shall be
subject to and treated in accordance with the terms of this Clause. As used in
this Clause, “Confidential Information” means (a) all information disclosed to
the Receiving Party by the Disclosing Party in connection with this Agreement or
any Ancillary Agreements, including all information with respect to the
Disclosing Party, and (b) all memoranda, notes, analyses, compilations, studies
and other materials prepared by or for the Receiving Party to the extent
containing or reflecting the information in the preceding Subsection (a), in
each case, whether written or oral. Notwithstanding the foregoing, Confidential
Information shall not include information that, in each case as demonstrated by
competent written documentation:

 

(i)is subject to this Transaction or is related to the Assets;    

(ii)was already known to the Receiving Party other than under an obligation of
confidentiality, at the time of disclosure by the Disclosing Party;

 

(iii)was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

 

(iv)became generally available to the public or otherwise part of the public
domain after its disclosure to the Receiving Party other than through any act or
omission of the Receiving Party in breach of this Agreement;

 

(v)is subsequently disclosed to the Receiving Party by a Third Party without
obligations of confidentiality with respect thereto; or

 

(vi)is subsequently independently discovered or developed by the Receiving Party
without the aid, application or use of Confidential Information.

 

SIXTEENTH. Assignment of rights. This Agreement shall be binding and to the
benefit of the Parties concluding it. Neither this Agreement or any rights,
benefits or obligations hereunder may be assigned by either Party without the
prior written Consent granted by the other Party. Except as expressly provided
for in this Agreement, none of the provisions of this Agreement will grant
right, interest or action in favor of any Person (other than the Parties) or
will benefit any Person (other than the parties who appear to this Agreement).

 

SEVENTEENTH. Entire Agreement. This Agreement together with its Exhibits and
Ancillary Agreements represents the entire agreement between Sellers and Buyer
and, therefore, supersedes any verbal or written agreement, understandings and
negotiations between the Parties, which may have related to the subject matter
hereof prior to the date hereof.

 

 

 



 17 

 

 

EIGHTEENTH. Amendments. Any modification or amendment to the Clauses of this
Agreement will only be effective when the Parties have agreed in advance in
writing. The Parties may not change the terms of this Agreement unless in
writing signed by them.

 

NINETEENTH. Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect other provisions of this Agreement. Every
provision shall be construed and interpreted in all cases as being effective and
valid according to the Law. In the event that one or more provisions of this
Agreement become invalid, illegal or unenforceable in any manner, such provision
or provisions shall be ineffective only with respect to invalidity, illegality
or unenforceability in question, without implying such invalidity, illegality or
unenforceability of such provision or any other contained in this Agreement,
unless such interpretation is not reasonable.

 

TWENTIETH. Survival. All representations and warranties set forth in this
Agreement shall survive the Closing Date and the consummation of the Transaction
contemplated hereby and continue in full force and effect until the third
anniversary of the Closing Date. Clause Fourteenth shall survive the Closing
Date and the consummation of the Transaction contemplated hereby and continue in
full force and effect until the fifth anniversary of the Closing Date. Clauses
Sixth, Seventh, Eighth, Ninth, Tenth, Eleventh, Twelfth, Thirteenth, Fifteenth,
Sixteenth, Seventeenth, Eighteenth, Nineteenth, Twentieth Second, Twentieth
Third, Twentieth Fifth and Twentieth Sixth shall survive the Closing Date and
the consummation of the Transaction contemplated hereby and continue in full
force and effect until the tenth anniversary of the Closing Date.

 

TWENTIETH FIRST. PRESS RELEASES AND ANNOUNCEMENTS. Prior to the Closing Date, no
press releases related to this Agreement and the Transaction contemplated by
this Agreement will be issued without the mutual approval of all Parties.

 

TWENTIETH SECOND. Force Majeure. A Party shall not be liable for non performance
or delay in performance (other than obligations regarding confidentiality)
caused by any event reasonably beyond the control of such party including, but
not limited to wars, hostilities, revolutions, riots, civil commotion, national
emergency, strikes, lockouts, epidemics, fire, flood, earthquake, force of
nature, explosion, embargo, or any other Act of God, or any law, proclamation,
regulation, ordinance, or other act or order of any court, government or
governmental agency.

 

TWENTIETH THIRD. Statutory references. Any references to any statue, law,
regulation, or ordinance shall be deemed to include any amendments thereto from
time to time or any successor statue, law, regulation or ordinance thereof.

 

TWENTIETH FOURTH. Notifications. The Parties designate as their domiciles to
hear and receive notifications, emplacements, documents, and for other purposes
specified in this Agreement the following:

 

OIS

OTM

 

1129 No. McDowell Boulevard, Petaluma, California, USA 94954

Attn. Legal Representative

Email: [_]†; [_]†; [_]†

Industria Vidriera 81, Fracc. Industrial Zapopan Norte, C.P. 45130, Zapopan,
Jalisco, Mexico

Attn. Legal Representative

Email: [_]†

 

__________________

† Confidential material redacted and separately filed with the Commission.

 

 



 18 

 

 

 

BUYER

 

Boulevard Adolfo López Mateos número 314,

Colonia Tlacopac, Delegación Álvaro Obregón,

C.P. 01049,

Ciudad de México, México.

Attn. Legal Representative

Email: [_]†

[_]†

[_]†

 

Notwithstanding the foregoing, Sellers hereby agree that any notifications or
communications due to any of Sellers, may be addressed and delivered to OTM’s
appointed address set forth in this Clause, provided that a copy of said
communication is delivered to OIS via email, and such notification shall be
deemed effective as if made to OIS directly, in which case, the notification to
OIS shall be deemed effective as of the 72 (seventy-two) hours following the
delivery of the emailed copy to OIS.

 

TWENTIETH FIFTH. Applicable Law and Jurisdiction. This Agreement is subject and
governed by the laws of Mexico City. In case of controversy, dispute or Claim of
any kind in connection with this Agreement, the Parties submit explicitly to the
jurisdiction of the competent courts of Mexico City and waive explicitly the
jurisdiction by reason of their present of future domiciles or for any other
reason that may correspond to the current or future circumstances.

 

TWENTIETH SIXTH. Counterparts. This Agreement may be executed in four
counterparts, in original all of which shall be considered one and the same
agreement, and all of which shall become effective when one or more such
counterparts have been signed by each of the Parties and delivered to the other
Party.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement in Mexico City, on
October 27th 2016.

 

Sellers

 

OIS   OTM       /s/ Jim Schutz   /s/ Everardo Garibay Ramírez



oculus innovative Sciences, inc.

By: Mr. Jim Schutz

 



oculus technologies of mexico,

s.a. de c.v.

By: Mr. Everardo Garibay Ramírez

 

 

Buyer

 

          /s/ Ricardo Guillermo Amtmann Aguilar          

INVEKRA, S.A.P.I. DE C.V.

By: Mr. Ricardo Guillermo Amtmann Aguilar

 

 

 



__________________

† Confidential material redacted and separately filed with the Commission.

 



 19 

 

 

EXHIBIT 1 TO THE ASSET PURCHASE AGREEMENT DATED OCTOBER 27TH, 2016, ENTERED INTO
BY AND BETWEEN oculus innovative Sciences, inc., oculus technologies of mexico,
S.A. de C.V. AND INVEKRA, S.A.P.I. DE C.V.

 

products

 

[_]† [_]† [_]† [_]† [_]† [_]† [_]† [_]† [_]† [_]† [_]† [_]† [_]† [_]† [_]† [_]†
[_]† [_]† [_]† [_]† [_]† [_]† [_]† [_]† [_]†  

 

 

 

 

 

Sellers

 

 



OIS   OTM       /s/ Jim Schutz   /s/ Everardo Garibay Ramírez



oculus innovative Sciences, inc.

By: Mr. Jim Schutz

 



oculus technologies of mexico,

s.a. de c.v.

By: Mr. Everardo Garibay Ramírez

 



 

 





BUYER           /s/ Ricardo Guillermo Amtmann Aguilar    



INVEKRA, S.A.P.I. DE C.V.

By: Mr. Ricardo Guillermo Amtmann Aguilar

   

 



 

 

 

 

 

 

 





__________________

† Confidential material redacted and separately filed with the Commission.

 

 



 Exhibit 1-20 

 

 

EXHIBIT 2 TO THE ASSET PURCHASE AGREEMENT DATED OCTOBER 27TH, 2016, ENTERED INTO
BY AND BETWEEN oculus innovative Sciences, inc., oculus technologies of mexico,
S.A. de C.V. AND INVEKRA, S.A.P.I. DE C.V.

 

TERRITORIES

 

Antigua & Barbuda Guadalupe Argentina Guatemala Aruba & Curacao Haiti Bahamas
Honduras Barbados Jamaica Belize Martinique Bolivia Mexico Bonaire Nicaragua
Brazil (excluding Dermatological Products) Panama British Guyana Paraguay
British Islands Peru Cayman Islands San Cristobal & Nieves Chile St. Bartolome
Colombia Sta. Lucía Costa Rica St. Vincent & Grenades Cuba Surinam Dominica
Trinidad & Tobago Dominican Republic Turks & Caicos Islands Ecuador Uruguay El
Salvador Venezuela French Guyana Virgin Islands Grenada  

 

 



Sellers

 

 



OIS   OTM       /s/ Jim Schutz   /s/ Everardo Garibay Ramírez



oculus innovative Sciences, inc.

By: Mr. Jim Schutz

 



oculus technologies of mexico,

s.a. de c.v.

By: Mr. Everardo Garibay Ramírez

 



 

 





BUYER           /s/ Ricardo Guillermo Amtmann Aguilar    



INVEKRA, S.A.P.I. DE C.V.

By: Mr. Ricardo Guillermo Amtmann Aguilar

   

 



 

 

 

 

 



 Exhibit 2-21 

 

 

 

EXHIBIT 3 TO THE ASSET PURCHASE AGREEMENT DATED OCTOBER 27TH, 2016, ENTERED INTO
BY AND BETWEEN oculus innovative Sciences, inc., oculus technologies of mexico,
S.A. de C.V. AND INVEKRA, S.A.P.I. DE C.V.

 

HEALTH REGISTRATIONS

 

 



COMMERCIAL NAME PRODUCT NUMBER TYPE MANUFACTURER HEALTH REGISTRATIONS BOTTLE
SIZES [_]† Antiseptic solution 1075C2003SSA [_]† Oculus Technologies of México,
S.A. de C.V. [_]† [_]† Dermatological Gel 1397C2010SSA [_]† Oculus Technologies
of México, S.A. de C.V. [_]† [_]† Antiseptic Gel 0557C2016SSA [_]† Oculus
Technologies of México, S.A. de C.V. [_]† [_]† Antiseptic solution 0835C2016SSA
[_]† Oculus Technologies of México, S.A. de C.V. [_]† [_]† Dermatological Gel
0963C2016SSA [_]† Oculus Technologies of México, S.A. de C.V. [_]† [_]†
Sterilization solution 1031C2016SSA [_]† Oculus Technologies of México, S.A. de
C.V. [_]† [_]† Dermatological solution 0253C2015SSA [_]† Oculus Technologies of
México, S.A. de C.V. [_]† [_]† Antiseptic solution 02558C2014SSA [_]† Oculus
Technologies of México, S.A. de C.V. [_]† [_]† Bladder Irrigation Solution
0257C2014SSA [_]† Oculus Technologies of México, S.A. de C.V. [_]† [_]†
Dermatological Gel 2014C2013SSA [_]† Oculus Technologies of México, S.A. de C.V.
[_]† [_]† Dermatological Gel 2030C2013SSA [_]† Oculus Technologies of México,
S.A. de C.V. [_]† [_]† Antiseptic Gel 0176C2014SSA [_]† Oculus Technologies of
México, S.A. de C.V. [_]† [_]† Dermatological solution 1399C2010SSA [_]† Oculus
Technologies of México, S.A. de C.V. [_]† [_]† Antiseptic solution 0335C2015SSA
[_]† Oculus Technologies of México, S.A. de C.V. [_]† [_]† Antiseptic Gel

0963C2015SSA

[_]† Oculus Technologies of México, S.A. de C.V. [_]† [_]† Antiseptic and
sterilizing solution 0964C2015SSA [_]† Oculus Technologies of México, S.A. de
C.V. [_]† [_]† Antiseptic Gel 0198C2014SSA [_]† Oculus Technologies of México,
S.A. de C.V. [_]† [_]† Odontologic solution 2098C2014SSA [_]† Oculus
Technologies of México, S.A. de C.V. [_]† [_]† Antiseptic solution 2099C2014SSA
[_]† Oculus Technologies of México, S.A. de C.V. [_]† [_]† Odontologic solution
2100C2014SSA [_]† Oculus Technologies of México, S.A. de C.V. [_]† [_]† Nasal
solution 2411C2014SSA [_]† Oculus Technologies of México, S.A. de C.V. [_]† [_]†
Antiseptic solution 1263C2013SSA [_]† Oculus Technologies of México, S.A. de
C.V. [_]† [_]† Antiseptic solution 1264C2013SSA [_]† Oculus Technologies of
México, S.A. de C.V. [_]†



 



__________________

† Confidential material redacted and separately filed with the Commission.

 



 Exhibit 3-22 

 

 



No. Commercial Name Country Registration # Effective Date Status Holder Class
Sizes 1 [_]† Guatemala PHH-28 17/07/2018 Valid (13) More Pharma Corp Device [_]†
2 [_]† Guatemala OD-2647 04/08/2021 Valid (16) More Pharma Corp Cosmetic [_]† 3
[_]† El Salvador I.M. 004611072013 11/07/2018 Valid (13) More Pharma Corp Device
[_]† 4 [_]† El Salvador 1EC20840716 21/07/2021 Valid (16) More  Pharma Corp
Cosmetic [_]† 5 [_]† Honduras DM-00345 12/03/2018 Valid (13) More Pharma Corp
Device [_]† 6 [_]† Panamá 77679 In renewal Submitted RR 25-Jan-16 More Pharma
Corp Medicine [_]† 7 [_]† Panamá 90567 13/11/2025 Valid (16) More Pharma Corp
Cosmetic Medicine [_]† 8 [_]† Jamaica 15A 1036 Without Expiration Valid (15)
More Pharma Corp Device [_]† 9 [_]† Colombia 2015DM-0012772 10/04/2025 Valid
(15) More Pharma Corp Device [_]† 10 [_]† Colombia NSOC73157-16CO 21/07/2023
Valid (16) More Pharma Corp Cosmetic [_]† 11 [_]† Colombia NSOC13866-16EC
09/08/2023 Valid (16) More Pharma Corp Cosmetic [_]† 12 [_]† Colombia
NSOC13867-16EC 09/08/2023 Valid (16) More Pharma Corp Cosmetic [_]† 13 [_]†
Chile 1794C-11/16 Without Expiration Valid (16) Sanfer de Chile Cosmetic [_]† 14
[_]† Chile 1794C-10/16 Without Expiration Valid (16) Sanfer de Chile Cosmetic
[_]† 15 [_]† Chile 1794C-9/16 Without Expiration Valid (16) Sanfer de Chile
Cosmetic [_]† 16 [_]† Ecuador 1471-DME-1215 01/12/2020 Valid (15) More Pharma
Corp Device [_]† 17 [_]† Ecuador NSOC13866-16EC 09/08/2023 Valid (16) Sanfer-
Bussié Ecuador Cosmetic [_]† 18 [_]† Ecuador NSOC13867-16EC 09/08/2023 Valid
(16) Sanfer- Bussié Ecuador Cosmetic [_]† 19 [_]† Costa Rica C-MX-16-03364
16/09/2021 Valid (16) More  Pharma Corp Cosmetic [_]†



 

 



__________________

† Confidential material redacted and separately filed with the Commission.

 



 Exhibit 3-23 

 

 

REGISTRATIONS IN PROCESS                       No. Commercial Name Country
Process Status Class Size     1 [_]† [_]† [_]† [_]† [_]† [_]†     2 [_]† [_]†
[_]† [_]† [_]† [_]†     3 [_]† [_]† [_]† [_]† [_]† [_]†     4 [_]† [_]† [_]†
[_]† [_]† [_]†     5 [_]† [_]† [_]† [_]† [_]† [_]†     6 [_]† [_]† [_]† [_]†
[_]† [_]†     7 [_]† [_]† [_]† [_]† [_]† [_]†     8 [_]† [_]† [_]† [_]† [_]†
[_]†     9 [_]† [_]† [_]† [_]† [_]† [_]†     10 [_]† [_]† [_]† [_]† [_]† [_]†  
 

 



 





Sellers

 

 



OIS   OTM       /s/ Jim Schutz   /s/ Everardo Garibay Ramírez



oculus innovative Sciences, inc.

By: Mr. Jim Schutz

 



oculus technologies of mexico,

s.a. de c.v.

By: Mr. Everardo Garibay Ramírez

 



 

 





BUYER           /s/ Ricardo Guillermo Amtmann Aguilar    



INVEKRA, S.A.P.I. DE C.V.

By: Mr. Ricardo Guillermo Amtmann Aguilar

   

 



 

 

 



__________________

† Confidential material redacted and separately filed with the Commission.

 



 Exhibit 3-24 

 

 



 

EXHIBIT 4 TO THE ASSET PURCHASE AGREEMENT DATED OCTOBER 27TH, 2016, ENTERED INTO
BY AND BETWEEN oculus innovative Sciences, inc., oculus technologies of mexico,
S.A. de C.V. AND INVEKRA, S.A.P.I. DE C.V.

 

OTM ASSETS

 

trademarks

 

 



APPLICATION NUMBER REGISTRATION NUMBER TRADEMARK 880557 1005913 DERMABAC60
880545 1005905 DERMADOX60 803189 956240 DERMAGRAM60 880553 1005909 DERMAGRAM60
803185 953204 ELECTROMICYN60 880555 1005911 ELECTROMICYN60 1010141 1106566
GRAMADERM 1010143 1106567 GRAMADERM 880552 1011447 GYNOMED60 803658 953218
GYNOMED60 803188 956239 HIDROELECTROCYN60 880548 1005907 HIDROELECTROCYN60
1522598 1513344 LASERCYN 920487 1071802 MICROCYN 60
(subject to violation proceedings) 1052011 1294755 MICROCYN60 1052012 1282842
MICROCYN60 1306459 1337428 MICRODACYN 1306462 1337430 MICRODACYN 60 803182
956237 MICRODACYN60 881456 1071757 MICRODACYN60
(subject to annulment) 880547 1005906 MICRODOX60 803183 954508 MICROELECTROCYN60
803184 953477 MICRONOVICYN60 880550 1005908 MICRONOVICYN60 1476319 1477222
MUCOVICYN60 803181 953203 OXIMICYN60

 

 

 

 

 

 

 



 Exhibit 4-25 

 

 

 

APPLICATION NUMBER REGISTRATION NUMBER TRADEMARK

1476319 1477222 MUCOVICYN60 803181 953203 OXIMICYN60 880554 1005910 OXIMICYN60
1568775 1536375 PERIOCYN 880544 1005904 REDOMICYN 60 803180 956236 REDOMICYN60
1568774 1536374 SINUDOX 632780 846731 VETERICYN 60 1471249 Pending Application
MICRODACYN60 1788358 Pending Application KELODACYN 1788359 Pending Application
KELODACYN 106454 Pending Application MICRODACYN ALWAYS IN MEDICINE KIT 106455
Pending Application MICRODACYN ALWAYS IN MEDICINE KIT 1783601 Pending
Application MICRODACYN BUCOFARÍNGEO 1783602 Pending Application MICRODACYN
BUCOFARÍNGEO 1783604 Pending Application MICRODACYN60 BUCOFARÍNGEO 1783606
Pending Application MICRODACYN60 BUCOFARÍNGEO 1783608 Pending Application
MICRODACYN HYDROGEL 1783609 Pending Application MICRODACYN HYDROGEL 1783610
Pending Application MICRODACYN60 HYDROGEL 1783612 Pending Application
MICRODACYN60 HYDROGEL



 





 





Sellers

 

 



OIS   OTM       /s/ Jim Schutz   /s/ Everardo Garibay Ramírez



oculus innovative Sciences, inc.

By: Mr. Jim Schutz

 



oculus technologies of mexico,

s.a. de c.v.

By: Mr. Everardo Garibay Ramírez

 



 

 





BUYER           /s/ Ricardo Guillermo Amtmann Aguilar    



INVEKRA, S.A.P.I. DE C.V.

By: Mr. Ricardo Guillermo Amtmann Aguilar

   

 



 



 



 Exhibit 4-26 

 

 

 

EXHIBIT 5 TO THE ASSET PURCHASE AGREEMENT DATED OCTOBER 27TH, 2016, ENTERED INTO
BY AND BETWEEN oculus innovative Sciences, inc., oculus technologies of mexico,
S.A. de C.V. AND INVEKRA, S.A.P.I. DE C.V.

 

OIS ASSETS

 

TRADEDMARKS

 

APPLICATION NUMBER REGISTRATION NUMBER TRADEMARK 672559 850954 CIDALCYN 751390
914831 DENTRICYN 1408333 1420409 PEDIACYN 1583987 1550227 MUCOCLYNS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 Exhibit 5-27 

 

 

 

COUNTRY APPLICATION NUMBER REGISTRATION NUMBER TRADEMARK Argentina 3.485.837  
MICRODACYN Argentina 3.485.838   MICRODACYN60 Brazil 906.424.860   MICRODACYN
Brazil 908.684.487   MICRODACYN (2) Brazil 908.684.495   MICRODACYN60 Chile
1070246 1124335 MICRODACYN Colombia 13 032.801   GRAMACYN Colombia 12 219.507  
GRAMADERM Colombia 12 219.157 475534 MICRODACYN Colombia 12 173.540 470293
MICRODACYN60 Costa Rica 2013-001412 229032 GRAMACYN Costa Rica 2012-011539  
GRAMADERM Costa Rica 2004-0004027 151184 MICROCYN Costa Rica 2012-9420 228067
MICRODACYN60 Ecuador 43252 4567-14 MICRODACYN El Salvador 20130180878   GRAMACYN
El Salvador 20120176878   GRAMADERM El Salvador 2012176879 154 213 MICRODACYN El
Salvador 2012-121573 R21 L210 MICRODACYN60 Guatemala 2012-010458   GRAMADERM
Guatemala 2013-01427   GRAMACYN Guatemala 2012-010457 198041 F 212 T 518
MICRODACYN



Guatemala 2012-008343 198010 F 181 T 518 MICRODACYN60 Honduras 8517-13 125391
GRAMACYN Honduras 40510-12 124769 GRAMADERM Honduras 40509-12 124817 MICRODACYN
Honduras 40511-12   GRAMADERM Honduras 33363-12 125179 MICRODACYN60 Jamaica
61522 61522 GRAMADERM Jamaica 61521 61521 MICRODACYN BABY HYDROGEL Jamaica 61192
61192 MICRODACYN60 Nicaragua 2014-001480   MICRODACYN Panama 220716 220716
GRAMACYN Panama 218811 218811 GRAMADERM Panama 218813 218813 GRAMADERM Panama
217174 217174 MICRODACYN60 Peru 552198   MICRODACYN Dominican Republic
2012-30367   GRAMADERM Dominican Republic 2012-30369 20124 MICRODACYN BABY
HYDROGEL Dominican Republic 2012-24800 206922 MICRODACYN60 Trinidad & Tobago
46138 46138 GRAMADERM Trinidad & Tobago 46140 46140 MICRODACYN BABY HYDROGEL
Trinidad & Tobago 45908 45908 MICRODACYN60 Venezuela 2004-012572 P263580
MICROCYN

 

 

 



 Exhibit 5-28 

 

 

 

 

PATENTS

 

Mexico

Mexican Patent No. 304,152 (Mexican Patent Application No. MX/a/2007/011706)

Mexican Patent No. 304,153 (Mexican Patent Application No. MX/a/2007/011709)

Mexican Patent No. 309,802 (Mexican Patent Application No. MX/a/2008/009235)

Mexican Patent No. 310,536 (Mexican Patent Application No. MX/a/2008/009302)

Mexican Patent No. 312,635 (Mexican Patent Application No. MX/a/2008/009234)

Mexican Patent No. 317,267 (Mexican Patent Application No. MX/a/2007/013774)

Mexican Patent No. 319,100 (Mexican Patent Application No. PA/a/2005/009960)

Mexican Patent No. 334,020 (Mexican Patent Application No. MX/a/2009/009760)

Mexican Patent No. 335,624 (Mexican Patent Application No. MX/A/2012/001415)

Mexican Patent No. 338,764 (Mexican Patent Application No. MX/A/2011/013296)

Mexican Patent Application No. MX/A/2011/013682

Mexican Patent Application No. MX/A/2015/016057

Mexican Patent Application No. MX/A/2015/017069

 

 

Brazil

Brazilian Patent Application No. PI0609429-5

Brazilian Patent Application No. PI0609711-1

Brazilian Patent Application No. PI0610901-2

Brazilian Patent Application No. PI0706671-6

Brazilian Patent Application No. PI0706676-7

Brazilian Patent Application No. PI0706677-5

Brazilian Patent Application No. PI0808856-0

Brazilian Patent Application No. PI1011886-1

Brazilian Patent Application No. BR1120120068911

 

TECHNOLOGY/FORMULATIONS/MANUFACTURING KNOW-HOW

[_]†

 







Sellers

 

 



OIS   OTM       /s/ Jim Schutz   /s/ Everardo Garibay Ramírez



oculus innovative Sciences, inc.

By: Mr. Jim Schutz

 



oculus technologies of mexico,

s.a. de c.v.

By: Mr. Everardo Garibay Ramírez

 



 

 





BUYER           /s/ Ricardo Guillermo Amtmann Aguilar    



INVEKRA, S.A.P.I. DE C.V.

By: Mr. Ricardo Guillermo Amtmann Aguilar

   

 

 





__________________

† Confidential material redacted and separately filed with the Commission.

 



 Exhibit 5-29 

 

 

EXHIBIT 6 TO THE ASSET PURCHASE AGREEMENT DATED OCTOBER 27TH, 2016, ENTERED INTO
BY AND BETWEEN oculus innovative Sciences, inc., oculus technologies of mexico,
S.A. de C.V. AND INVEKRA, S.A.P.I. DE C.V.

 

ois assets

 

EQUIPMENT

 

[_]† Serial Number / No. de Serie: (to be detailed) [_]† Serial Number / No. de
Serie: (to be detailed) [_]† Serial Number / No. de Serie: (to be detailed) [_]†
Serial Number / No. de Serie: (to be detailed)

 







Sellers

 

 



OIS   OTM       /s/ Jim Schutz   /s/ Everardo Garibay Ramírez



oculus innovative Sciences, inc.

By: Mr. Jim Schutz

 



oculus technologies of mexico,

s.a. de c.v.

By: Mr. Everardo Garibay Ramírez

 



 

 





BUYER           /s/ Ricardo Guillermo Amtmann Aguilar    



INVEKRA, S.A.P.I. DE C.V.

By: Mr. Ricardo Guillermo Amtmann Aguilar

   

 

 

 

 

 







__________________

† Confidential material redacted and separately filed with the Commission.

 

 



 Exhibit 6-30 

 

 

EXHIBIT 7 TO THE ASSET PURCHASE AGREEMENT DATED OCTOBER 27TH, 2016, ENTERED INTO
BY AND BETWEEN oculus innovative Sciences, inc., oculus technologies of mexico,
S.A. de C.V. AND INVEKRA, S.A.P.I. DE C.V.

 

TECHNICAL SERVICES AGREEMENT

 

 



TECHNICAL SERVICES AGREEMENT (THE “SERVICES AGREEMENT”) ENTERED INTO BY AND
BETWEEN, oculus innovative Sciences, inc., represented By mr. JIM SCHUTZ,
hereinafter referred TO AS “ois”, oculus technologies of mexico, S.A. de C.V.,
represented by mr. EVERARDO GARIBAY RAMÍREZ, hereinafter referred to as “otm”,
and collectively with OIS referred to as the “OCULUS PARTIES”, and INVEKRA,
S.A.P.I. DE C.V., represented By mr. RICARDO GUILLERMO AMTMANN AGUILAR,
hereinafter referred TO as “INVEKRA”, with the appearance of more pharma
corporation, s. de r.l. de c.v., REPRESENTED BY MR. RICARDO GUILLERMO AMTMANN
AGUILAR, HEREINAFTER REFERRED TO AS “MORE PHARMA”, IN ITS CAPACITY OF GUARANTOR
AS DEFINED HEREIN BELOW (all PARTIES referred JOINTLY HEREINBELOW as THE
"partIEs”), IN ACCORDANCE with the FOLLOWING BACKGROUND, WHEREAS and clauses:

 

BACKGROUND

 

a)On August 8, 2012, the Oculus Parties and More Pharma entered into a “Licence,
Exclusive Distribution and Supply Agreement” (hereinafter, together with any
amendments thereto, the “First License Agreement”) whereby the Oculus Parties
(i) granted an exclusive license in favour of More Pharma of all the proprietary
rights with respect to certain products deploying the Technology (as such term
is defined herein below), including trademarks and patents associated thereto;
and (ii) granted to More Pharma the exclusive right to promote, market, import,
offer for sale, sell and/or distribute certain products (as defined therein) in
Mexico as well as the uninterrupted and continuous supply of them.

 

b)On August 8, 2012, Sellers and More Pharma entered into an “Exclusive
Distribution and Supply Agreement” (hereinafter, together with any amendments
thereto, the “Second License Agreement”) for the exclusive right to distribute
the products referred to in the preceding paragraph and obtain the authorization
to register the trademarks and marketing authorizations in certain territories
in addition to Mexico.

 

c)On August 15, 2012, OTM and More Pharma entered into a health registrations
“Assignment Agreement” related to the First License Agreement, pursuant to which
More Pharma became the owner of certain health registrations related to the
products referred to in the License Agreement; and the parties thereto agreed
that in case of any breach of obligations of such agreement by More Pharma, OTM
would perform all the necessary steps to recover the ownership of the health
registrations subject matter of this assignment agreement. To this end, More
Pharma and OTM entered into an acquisition option agreement (the “Acquisition
Option Agreement”) and More Pharma granted an irrevocable power of attorney to
OTM in order to allow OTM to recover said health registrations (the “AO POA”).

 

d)On September 26, 2012, Sellers and More Pharma entered into an “Amendment
Agreement to the Second License Agreement” in order to include Panama and Costa
Rica within the territories comprehended under the Second License Agreement.

 

e)On May 21, 2015, Sellers and More Pharma entered into an “Amendment to the
First License Agreement” in order to modify the schedule A, section A regarding
the transfer price for all sales in Mexico.

 

f)On October 1, 2015, Oculus Parties and Grimann, S.A. de C.V. (an Affiliate of
Invekra) (“Grimann”) entered into an exclusive distribution and supply agreement
(hereinafter, together with any amendments thereto, the “Sanix Distribution
Agreement”) for the exclusive right to distribute products with the same
specifications of the products referred to in paragraph a) but for veterinary
purposes, under the Invekra’s trademark SANIX-AH, and obtain the authorization
to register marketing authorizations in the following territories: Mexico,
Colombia, Costa Rica, Dominican Republic, Cuba, El Salvador, Guatemala,
Honduras, Nicaragua, Panama and Argentina with first right of refusal to expand
said territories.

 



 Exhibit 7-31 

 

 

g)On April 12, 2016, OIS, OTM and Grimann entered into a “First Amendment to the
Sanix Distribution Agreement” in order to include two new presentations of the
products modifying the schedule A, section A regarding the transfer price for
all sales and schedule B, section B pertaining product labeling of the
presentations pack sizes.

 

h)On October 10, 2016, OIS, OTM and Buyer entered into a “Term Sheet and
Confidentiality Agreement” under which Buyer was allowed to complete a due
diligence on the OIS Assets and the OTM Assets to be concluded not later than
October 17, 2016.

 

i)As of even date herewith, Parties have entered into certain assignment and
amendment agreements, pursuant to which they have assigned and amended certain
provisions of the First License Agreement, the Second License Agreement and the
Sanix Distribution Agreement (jointly, the “Assignment and Amendment to the
Supply Agreement”).

 

j)As of even date herewith, the Parties hereto have entered into an asset
purchase agreement pursuant to which, amongst other provisions, the Oculus
Parties have transferred to Invekra, for consideration, certain intangible
rights related to the Manufacture of the Products, including the Trademarks, the
Patents and the Technology (as such terms are defined in such agreement)
(hereinafter the “APA”).

 

WHEREAS

 

I.OIS states, through its legal representative, that:

 

a)It is a Delaware company duly incorporated in accordance with the laws of the
State of Delaware, as evidenced by a certificate of good standing.

 

b)Its legal representative has sufficient legal authority to enter into this
Services Agreement, as evidenced by its Restated Certificate of Incorporation,
as amended, and its by-laws, as amended, each so currently in effect, which have
not been modified, limited or revoked in any manner whatsoever.

 

c)It is its intention to enter into this Services Agreement to render to Invekra
or Invekra’s designee, the Technical Assistance Services (as defined below),
pursuant to the terms and conditions hereof.

 

II.OTM states, through its legal representative, that:

 

a)It is a mercantile company duly incorporated in accordance with the United
Mexican States law, as evidenced in public deed number 3,605 dated April 30,
2003, granted under oath by Mr. Armando G. Manzano Alba, notary public 1 of
Michoacán, and registered before the Public Registry of Commerce under number
41, Tome 313 and Commerce Companies Book.

 

b)Its legal representative has sufficient legal authority to enter into this
Services Agreement, as evidenced in public deed number 95,370 dated November 30,
2005, granted under oath by Mr. Francisco Javier Arce Gargollo, notary public 74
of Mexico City, and registered before the Public Registry of Commerce under
mercantile folio number 6970*1, which has not been modified, limited or revoked
in any manner whatsoever.

 

c)It is its intention to enter into this Services Agreement, to render to
Invekra or Invekra’s designee the Technical Assistance Services (as defined
below), pursuant to the terms and conditions hereof.

 



 Exhibit 7-32 

 

 

III.Invekra states, through its legal representative, that:

 

a)It is a mercantile company duly incorporated as stock corporation (S.A. de
C.V.) in accordance with Mexican law, as evidenced in public deed number 900
dated September 9th, 1980, granted under oath by Mr. Alfredo Gutiérrez
Quintanilla, notary public number 8 of Morelos First Judicial District, recorded
before the Public Registry of Commerce, under mercantile folio number 30,046,
dated November 18th, 1980.

 

b)It has been transformed into an Investment Promotion Company (S.A.P.I. de
C.V.) by means of public deed number 52,944, dated December 23, 2013, granted
under oath by Mr. Miguel Soberón Mainero, notary public 181 of Mexico City,
recorded before the Public Registry of Commerce under mercantile folio number
30046*, dated March 5, 2014.

 

c)Its legal representative has sufficient legal authority to enter into this
Services Agreement and the Ancillary Agreements, as evidenced in public deed
number 36,344, dated June 20, 2007, granted under oath by Mr. Miguel Soberón
Mainero, notary public number 181 of Mexico City, recorded before the Public
Registry of Commerce under mercantile folio number 30046*, dated July 24, 2007,
which has not been modified, limited or revoked in any manner whatsoever.

 

d)It is its intention to enter into this Services Agreement, to receive from the
Oculus Parties the Technical Assistance Services, pursuant to the terms and
conditions hereof.

 

IV.More Pharma states, through its legal representative, that:

 

a)It is a mercantile company duly incorporated as a stock corporation (S.A. de
C.V.) in accordance with the United Mexican States Law, as evidenced in public
deed number 6,948 dated May 17, 2007, granted under oath by Mr. Agustín Wallace
Hampton Gutiérrez Katze, notary public 208 of Mexico City, recorded before the
Public Registry of Commerce under mercantile folio number 364165, dated May 23,
2007.

 

b)It has been transformed into a Limited Liability Company (S. de R.L. de C.V.)
by means of public deed number 83,060, dated December 13, 2007, granted under
oath by Mr. José Ignacio Sentíes Laborde, notary public 104 of Mexico City,
recorded before the Public Registry of Commerce under mercantile folio number
364165, dated August 6, 2008.

 

c)Its legal representative has sufficient legal authority to enter into this
Agreement, as evidenced in public deed number 66,382, dated January 21, 2015,
granted under oath by Mr. Erik Namur Campesino, notary public 94 of Mexico City,
which has not been modified, limited or revoked in any manner whatsover.

 

d)It is its intention to appear as Guarantor of Invekra in order to guaranty all
the obligations undertaken by Invekra pursuant to Clause Seventh herein below.

 

The Parties hereby, in consideration of the foregoing covenants and agreements
contained herein, intending to be legally bound, agree on the following:

 

CLAUSES

 

FIRST. Definitions.

 

1.01     All capitalized terms used and not otherwise defined herein shall have
the respective meanings specified for such terms in the APA. In addition to the
foregoing, for all purposes of this Services Agreement, unless the context
otherwise requires, the following definitions shall apply and shall include the
plural as well as the singular:

 



 Exhibit 7-33 

 

 

“Affiliate” means with respect to any Person or entity (i) any other Person or
corporation directly or indirectly controlling, controlled by, or under common
control with a Party to this Agreement or (ii) any partnership, joint venture,
or other entity directly or indirectly controlled by, controlling, or under
common control with, a Party to this Agreement, but in each case only for so
long as such ownership or control shall continue. For purposes of this
definition, the term “control” as applied to any Person or entity means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management of that Person or entity, whether through ownership
of voting securities or otherwise.

 

“Amendment Agreement to the Acquisition Option” means the amendment to the
Acquisition Option entered into by and between More Pharma and OTM in order to
provide OTM an option to recover the ownership of the Health Registrations in
case of default of Invekra to the obligations undertaken under this Services
Agreement and the Assignment and Amendment to the Supply Agreement.

 

“Ancillary Agreements” means the Amendment Agreement to the Acquisition Option,
the First AO POA Revocation and the Second AO POA.

 

“Applicable Laws” means all applicable provisions of all (i) constitutions and
treaties subscribed by any Governmental Authority; (ii) all statutes, laws
(whether federal, state or local law (including the common and civil law)),
codes, rules, regulations, ordinances or orders of any Governmental Authority,
(iii) orders, decisions, injunctions, judgments, awards and decrees of or
agreements with any Governmental Authority and (iv) any administrative rule or
order of general application issued by any Governmental Authority.

 

“Assignment and Amendment to the Supply Agreement” means the assignment and
amendment agreement entered into by and between the Parties as of even date
herewith, pursuant to which the Parties shall assign and amend certain
provisions of the First License Agreement, the Second License Agreement and the
Sanix Distribution Agreement.

 

“Business Day” means a day (excluding Saturdays, Sundays and public holidays) on
which banks are generally open for business in Mexico or the United States for
the transaction of normal banking business.

 

“Dollars” or “$” means United States of America dollars.

 

“Exchange Rate” means the exchange rate between U.S. dollars and Mexican Peso as
calculated as follows:

 

i)For the first year following the date of execution of this Services Agreement,
shall be the lesser of (i) the official exchange rate published daily in the
Federal Official Gazette (the Diario Oficial de la Federación (“DOF”)) for the
payment date, or (ii) $20.00 (twenty pesos 00/100 Mex. Cy.) per one U.S. dollar.
     ii)For the subsequent year and every year thereafter, shall be the lesser
of (i) the official exchange rate published on the date of payment on the DOF or
(ii) the rate of $20.00 (twenty pesos 00/100 Mex. Cy.) per one U.S. dollar
adjusted pursuant the difference between the official inflation rates in Mexico
as published by Consumer Price Index and inflation rates in the United States as
published by Bureau of Labor Statistics. This rate shall be adjusted every year
based on the adjusted rate used in the immediate preceding year.

 

“FIRST AO POA Revocation” shall mean the deed of revocation executed by More
Pharma, before a notary appointed by Invekra, with the written Consent of the
Oculus Parties, pursuant to which More Pharma revokes and cancel without
limitation the First AO POA, which is included in Exhibit 5.

 



 Exhibit 7-34 

 

 

“Guarantor” means More Pharma which shall be the joint obligor of the Invekra.

 

“Health Registrations” means the health registrations listed in Exhibit 3 of
this Services Agreement.

 

“Input Costs” shall mean the costs of cost of overhead items used exclusively in
the Manufacture of the Products, as currently Manufactured by Sellers, which are
itemized in Exhibit 7 hereto.

 

“Manufacture” and “Manufacturing” means all activities related to the
production, manufacture, processing, filling, finishing, packaging, labeling,
shipping and holding of the Products or any intermediate thereof, including
process development, process qualification and validation, scale-up,
pre-clinical, clinical and commercial manufacture and analytic development,
product characterization, stability testing, quality assurance and quality
control.

 

“Mexico” means the United Mexican States.

 

“Net Sales” means the net sales construed in accordance with the International
Financial Reporting Standards (IFRS), valid from time to time during the term of
this Services Agreement.

 

“OIS” has the meaning set forth in the Preamble.

 

“OTM” has the meaning set forth in the Preamble.

 

“Person” means any individual, partnership, limited partnership, limited
liability company, joint venture, syndicate, sole proprietorship, corporation,
unincorporated association, trust, trustee, executor, administrator or other
legal personal representative, or any other legal entity, including a government
or political subdivision, department or agency of a government.

 

“Products” means the products manufactured by using the Intangible Assets, which
products are listed in Exhibit 1 of this Services Agreement.

 

“Services Agreement” means this Services Agreement.

 

“Territories” means the territories listed in Exhibit 2 of this Agreement.

 

“Variable Consideration Payment” means the percentage of the Net Sales of the
Products in the Territories (excluding Mexico) to be paid to Oculus Parties in
accordance with Clause Third of this Services Agreement.

 

“VAT” means the Value Added Tax applicable in Mexico pursuant to the VAT Law.

 

1.02     Construction. Except where the context otherwise requires, wherever
used, the singular includes the plural, the plural the singular, the use of any
gender shall be applicable to all genders. The captions of this Services
Agreementare for convenience of reference only and in no way define, describe,
extend or limit the scope or intent of this Services Agreement or the intent of
any provision contained in this Services Agreement. Except as otherwise
specifically indicated, all references to Exhibit numbers refer to Exhibits of
this Services Agreement, and all references to Exhibits refer to Exhibits
attached hereto and incorporated herein. The words “herein”, “hereof”,
“hereinafter”, “hereunder”, and words of similar import refer to this Services
Agreementas a whole and not to any particular Exhibit hereof. The term
“including” as used herein means including, without limiting the generality of
any description preceding such term. The language of this Services Agreement
shall be deemed to be the language mutually chosen by the Parties and no rule of
strict construction shall be applied against any Party.

 



 Exhibit 7-35 

 

 

SECOND. Technical Services Agreement.

 

The Oculus Parties hereby agree to provide to Invekra the required technical
assistance in order to operate the Equipment, Manufacture the Products as
currently Manufactured by OTM in Mexico, and apply and replicate the Technology
in the Manufacture of the Products (the “Technical Assistance Services”). The
Technical Assistance Services shall be rendered pursuant to the terms and
conditions set forth in Exhibit 4 hereto.

 

THIRD. Payment of Variable Consideration.

 

3.01     In consideration of the rendering of the Technical Assistance Services,
Invekra shall pay to the Oculus Parties 3% (three per cent) of the Net Sales of
the Products in the Territories (excluding Mexico), plus VAT (if applicable),
deducting any withholding tax (if applicable), during the following 10 (ten)
years counted from the date hereof (the “Variable Consideration”), to be paid as
set forth in Clause Third, Subsection 3.02, provided that this payment shall not
be less than US$2,500,000.00 (two million and five hundred thousand Dollars
00/100 currency of the United States of America) plus VAT (if applicable),
deducting any withholding tax (if applicable). The Oculus Parties hereby appoint
OTM to receive the Variable Consideration under this Services Agreement.

 

3.02     The Variable Consideration shall be paid in quarterly instalments
following the calendar quarter (March 31, June 30, September 30, and December 31
of every year) (the “Variable Consideration Payment”). Invekra shall report to
OTM within 5 (five) calendar days of such quarter end (or on April 5, July 5,
October 5, and January 5 of every year) the amount of Net Sales (the “Quarterly
Report”). Following the 5 (five) calendar day period as of the Quarterly Report,
the Parties shall fix the applicable Exchange Rate pursuant to this Services
Agreement. Invekra shall pay the Variable Consideration owed, plus VAT (if
applicable), in US Dollars at the Exchange Rate within the following 5 (five)
calendar day period as of the expiration of the 5 (five) calendar day preceding
period.

 

In any event, Invekra shall pay annually not less than US$250,000.00 (two
hundred fifty thousand dollars 00/100 currency of the United States of America)
plus VAT (if applicable) (“Guaranteed Payment”). The Guaranteed Payment shall be
calculated pursuant to the Exchange Rate.

 

If the Variable Consideration is less than the Guaranteed Payment, for a certain
year, Invekra shall pay to OTM the difference between the 3% (three percent) of
the Net Sales and the Guaranteed Payment. If in a certain year, Invekra has paid
to OTM (as applicable) any amounts as Guaranteed Payment not sourced by Net
Sales, such amounts may be credited by Invekra to pay Variable Consideration
exceeding Guaranteed Payments in any following year, during the 10 (ten) year
period as of the date hereof, in the understanding that amounts paid as
Guaranteed Payments shall not be used to credit Guaranteed Payments, and
Guaranteed Payments shall always be paid in priority. The above procedure shall
be applied during the following 10 (ten) years after the date hereof. If Invekra
pays the Guaranteed Payment in accordance with the provisions hereof before the
10 (ten) year period, Invekra shall continue paying the Variable Consideration
Payment until the 10th (tenth) anniversary after the date hereof.

 

Invekra shall transfer the Variable Consideration Payment to OTM, in any of:

 

OCULUS TECHNOLOGIES OF MEXICO, S.A. DE C.V.

BANK: [_]†

Account Number: [  ]†

CLABE: [_]†

Currency: Mexican Peso.

 

OCULUS TECHNOLOGIES OF MEXICO, S.A. DE C.V.

BANK: [_]†

Account Number: [_]†

CLABE: [_]†

Currency: US Dollars.

 

 

 

 

 



__________________

† Confidential material redacted and separately filed with the Commission.

 

 

 



 Exhibit 7-36 

 

 

FOURTH. Compensation of Supply Penalty.

 

Oculus Parties hereby acknowledge that under the Assignment and Amendment to the
Supply Agreement, the Oculus Parties have assumed to pay Invekra or Invekra’s
designee a penalty of US$2’000,000.00 (two million Dollars 00/100) (the “Supply
Penalty”), in case of failure of Oculus Parties to supply the Products for more
than 4 (four) consecutive months. In this event, Invekra shall be entitled to
credit the payment of any Variable Consideration in favor of Oculus Parties,
against the collection of the Supply Penalty. The Parties agree that the Supply
Penalty shall be reduced 12.5% (twelve point five percent) each quarter of the
term of the Assignment and Amendment to the Supply Agreement.

 

FIFTH. Sales Audit.

 

Prior written request with at least 5 (five) Business Days in advance, Oculus
Parties shall have the right to perform visits, audits, reviews or inspection
methods and/or procedures regarding the sales records and accounting of Invekra,
exclusively related to the Products, in order to confirm the Net Sales. The
audit shall take place in Business Days and hours.

 

On such inspections, Buyer agrees to provide Oculus Parties upon request all
necessary documents and information required for the performance of the audits,
reviews and inspection referred to in the above paragraph.

 

At the expense of Oculus Parties and Invekra on a 50% percent basis, each year
as of the date hereof and until the expiration of this Services Agreement,
Parties shall retain the services of Invekra’s independent auditor to perform an
audit of the Net Sales of the Products in the Territories (excluding Mexico) in
connection with the payment of the Variable Consideration.

 

SIXTH. Interest.

 

Any failure by Invekra to make a payment within thirty (30) calendar days after
the date when due, shall obligate Invekra to pay to OTM, as applicable, computed
interest, the interest period commencing on the due date and ending on the
payment day, at a rate per annum equal to the Prime Rate as publicly announced
by Bank of America plus three (3) percentage points. Interest shall be
compounded annually in arrears. Such interest shall be due and payable on the
tender of the underlying principal payment.

 

SEVENTH. Guarantee and penalty. In order to guarantee the fulfillment of
obligations of Invekra hereunder, the Parties agree on the following:

 

a)Guarantor shall grant an acquisition option to Oculus Parties to acquire
directly or through an appointed designee (such designee to be duly notified to
Invekra) the Health Registrations. Said acquisition option may be exercised by
Oculus Parties exclusively when Invekra incurs in any breach of payment under
the terms of Clause Third hereof or under the Assignment and Amendment to the
Supply Agreement. Guarantor shall grant on the date hereof an irrevocable power
of attorney in favor of the persons appointed by Sellers identified in Exhibit 6
(“Second AO POA”) to execute the acquisition option, as applicable. Further
terms and conditions of the acquisition option shall be set forth in the
Amendment Agreement to the Acquisition Option.

 

b)In case of default by Invekra in any payment referred to in Clause Third of
this Services Agreement, Invekra shall be obligated to pay to Oculus Parties, as
penalty, the amount of US$2’500,000.00 (two million five hundred thousand
Dollars 00/100). This penalty payment shall be paid by the Invekra within 10
(ten) Business Days following the written request of Oculus Parties. Any such
payment hereunder shall be made in accordance with Clause Sixth hereof.

 

__________________

† Confidential material redacted and separately filed with the Commission.

 



 Exhibit 7-37 

 

 

EIGHTH. Efforts to Sell. Invekra, directly or through any of its Affiliates,
shall use commercially reasonable efforts to sell the Products in the
Territories. Invekra shall sell the Products within the Territories in due
compliance with all applicable Laws and regulations and standards of industry or
professional conduct in connection in Mexico and each of the Territories,
including without limitation, those applicable to exportation, importation,
product claims, labeling, approvals, registrations and notifications. Invekra
agrees to market and label the Products consistent with all applicable
regulatory label claims.

 

NINTH. Rescission. This Services Agreementmay be rescinded by any Party
hereunder, in case of material breach by the other Party of any of the Clauses
of this Services Agreement, through written notice from the affected Party to
the breaching Party with at least 10 (ten) Business Days in advance of the
rescission date, specifying the cause of the breach. The breaching Party will
have 9 (nine) Business Days to cure such breach (except for payment defaults,
which may be cured in 5 (five) Business Days as of the date of breach, in the
understanding that any due interest on such amounts shall accrue pursuant to
Clause Sixth of this Services Agreement. If the breaching Party does not cure
such breach within such 9 (nine) or 5 (five) Business Days, as applicable, the
affected Party may terminate this Services Agreementwith no further liability.

 

TENTH. Taxes, Fees and Expenses. Except as otherwise provided in this Services
Agreement, each Party shall be solely responsible for payment of Taxes caused to
each of them in accordance with their corresponding tax applicable Law. Each
Party shall bear its own expenses and fees (including without limitation, if
incurred, fees and expenses of legal counsel, investment bankers, brokers,
auditors, or other consultants) incurred in connection with any matter whether
or not relating to or arising out of this Services Agreement.

 

ELEVENTH. Force Majeure. A Party shall not be liable for non performance or
delay in performance (other than obligations regarding confidentiality) caused
by any event reasonably beyond the control of such party including, but not
limited to wars, hostilities, revolutions, riots, civil commotion, national
emergency, strikes, lockouts, epidemics, fire, flood, earthquake, force of
nature, explosion, embargo, or any other Act of God, or any law, proclamation,
regulation, ordinance, or other act or order of any court, government or
governmental agency.

 

TWELFTH. Statutory references. Any references to any statue, law, regulation, or
ordinance shall be deemed to include any amendments thereto from time to time or
any successor statue, law, regulation or ordinance thereof.

 

THIRTEENTH. Notifications. The Parties designate as their domiciles to hear and
receive notifications, emplacements, documents, and for other purposes specified
in this Services Agreement the following:

 

OIS   OTM

1129 No. McDowell Boulevard,

Petaluma, California, USA 94954

Attn. Legal Representative

Email: [_]†; [_]†; [_]†

 

Industria Vidriera 81, Fracc. Industrial Zapopan Norte,

C.P. 45130, Zapopan, Jalisco, Mexico

Attn. Legal Representative

Email: [_] †

      BUYER   GUARANTOR Boulevard Adolfo López Mateos   Boulevard Adolfo López
Mateos número 314, Colonia Tlacopac,   número 314, Colonia Tlacopac, Delegación
Álvaro Obregón,   Delegación Álvaro Obregón, C.P. 01049, Ciudad de México,
México   C.P. 01049, Ciudad de México, México Attn. Legal Representative   Attn.
Legal Representative Email: [_] † Email: [_] †; [_] †; [_] †   [_] †; [_] †

 

Notwithstanding the foregoing, Oculus Parties hereby agree that any
notifications or communications due to any of Oculus Parties, may be addressed
and delivered to OTM’s appointed address set forth in this Clause, provided that
a copy of said communication is delivered to OIS via email, and such
notification shall be deemed effective as if made to OIS directly, in which
case, the notification to OIS shall be deemed effective as of the 72
(seventy-two) hours following the delivery of the emailed copy to OIS.

 

 







__________________

† Confidential material redacted and separately filed with the Commission.

 



 Exhibit 7-38 

 

 

 

FOURTEENTH. Applicable Law and Jurisdiction. This Services Agreement is subject
and governed by the laws of Mexico City. In case of controversy, dispute or
Claim of any kind in connection with this Services Agreement, the Parties submit
explicitly to the jurisdiction of the competent courts of Mexico City and waive
explicitly the jurisdiction by reason of their present of future domiciles or
for any other reason that may correspond to the current or future circumstances.

 

FIFTEENTH. Counterparts. This Services Agreement may be executed in four
counterparts, in original all of which shall be considered one and the same
Services Agreement, and all of which shall become effective when one or more
such counterparts have been signed by each of the Parties and delivered to the
other Party.

 

IN WITNESS WHEREOF, the Parties have executed this Services Agreement in Mexico
City, on October 27th 2016.

 

OCULUS PARTIES

 

OIS OTM

 

/s/ Jim Schutz

oculus innovative Sciences, inc.

By: Mr. Jim Schutz

 

/s/_Everardo Garibay Ramírez

oculus technologies of mexico,

s.a. de c.v.

By: Mr. Everardo Garibay Ramírez

    INVEKRA GUARANTOR     /s/ Ricardo Guillermo Amtmann Aguilar /s/ Ricardo
Guillermo Amtmann Aguilar INVEKRA, S.A.P.I. DE C.V. MORE PHARMA CORPORATION, By:
Ricardo Guillermo Amtmann Aguilar S. DE R.L. DE C.V.   By: Mr. Ricardo Guillermo
Amtmann Aguilar    

 

 

 

 

 

 

 

 



 Exhibit 7-39 

 

 

EXHIBIT 1 TO THE TECHNICAL SERVICES AGREEMENT DATED OCTOBER 27TH, 2016, ENTERED
INTO BY AND BETWEEN oculus innovative Sciences, inc., oculus technologies of
mexico, S.A. de C.V. AND INVEKRA, S.A.P.I. DE C.V., WITH THE appearance of more
pharma corporation, s. de r.l. de c.v.

 

products

 

 

 

[_] † [_] † [_] † [_] † [_] † [_] † [_] † [_] † [_] † [_] † [_] † [_] † [_] †
[_] † [_] † [_] † [_] † [_] † [_] † [_] † [_] † [_] † [_] † [_] † [_] †  

 

 

OIS OTM

 

/s/ Jim Schutz

oculus innovative Sciences, inc.

By: Mr. Jim Schutz

 

/s/_Everardo Garibay Ramírez

oculus technologies of mexico,

s.a. de c.v.

By: Mr. Everardo Garibay Ramírez

    BUYER GUARANTOR     /s/ Ricardo Guillermo Amtmann Aguilar /s/ Ricardo
Guillermo Amtmann Aguilar INVEKRA, S.A.P.I. DE C.V. MORE PHARMA CORPORATION, By:
Ricardo Guillermo Amtmann Aguilar S. DE R.L. DE C.V.   By: Mr. Ricardo Guillermo
Amtmann Aguilar    

 

 

 

 

 

 

 

____________________





† Confidential material redacted and separately filed with the Commission.

 



 Exhibit 7-40 

 




EXHIBIT 2 TO THE TECHNICAL SERVICES AGREEMENT DATED OCTOBER 27TH, 2016, ENTERED
INTO BY AND BETWEEN oculus innovative Sciences, inc., oculus technologies of
mexico, S.A. de C.V. AND INVEKRA, S.A.P.I. DE C.V., WITH THE appearance of more
pharma corporation, s. de r.l. de c.v.

 

TERRITORIES

 

Antigua & Barbuda Guadalupe Argentina Guatemala Aruba & Curacao Haiti Bahamas
Honduras Barbados Jamaica Belize Martinique Bolivia Mexico Bonaire Nicaragua
Brazil (excluding Dermatological Products) Panama British Guyana Paraguay
British Islands Peru Cayman Islands San Cristobal & Nieves Chile St. Bartolome
Colombia Sta. Lucía Costa Rica St. Vincent & Grenades Cuba Surinam Dominica
Trinidad & Tobago Dominican Republic Turks & Caicos Islands Ecuador Uruguay El
Salvador Venezuela French Guyana Virgin Islands Grenada  

 

 

OIS OTM

 

/s/ Jim Schutz

oculus innovative Sciences, inc.

By: Mr. Jim Schutz

 

/s/_Everardo Garibay Ramírez

oculus technologies of mexico,

s.a. de c.v.

By: Mr. Everardo Garibay Ramírez

    BUYER GUARANTOR     /s/ Ricardo Guillermo Amtmann Aguilar /s/ Ricardo
Guillermo Amtmann Aguilar INVEKRA, S.A.P.I. DE C.V. MORE PHARMA CORPORATION, By:
Ricardo Guillermo Amtmann Aguilar S. DE R.L. DE C.V.   By: Mr. Ricardo Guillermo
Amtmann Aguilar    

 

 

 

 

 



 Exhibit 7-41 

 



 

EXHIBIT 3 TO THE TECHNICAL SERVICES AGREEMENT DATED OCTOBER 27TH, 2016, ENTERED
INTO BY AND BETWEEN oculus innovative Sciences, inc., oculus technologies of
mexico, S.A. de C.V. AND INVEKRA, S.A.P.I. DE C.V., WITH THE appearance of more
pharma corporation, s. de r.l. de c.v.

 

HEALTH REGISTRATIONS

 

COMMERCIAL NAME PRODUCT NUMBER TYPE MANUFACTURER HEALTH REGISTRATIONS BOTTLE
SIZES [_] † Antiseptic solution 1075C2003SSA [_] † Oculus Technologies of
México, S.A. de C.V. [_] † [_] † Dermatological Gel 1397C2010SSA [_] † Oculus
Technologies of México, S.A. de C.V. [_] † [_] † Antiseptic Gel 0557C2016SSA [_]
† Oculus Technologies of México, S.A. de C.V. [_] † [_] † Antiseptic solution
0835C2016SSA [_] † Oculus Technologies of México, S.A. de C.V. [_] † [_] †
Dermatological Gel 0963C2016SSA [_] † Oculus Technologies of México, S.A. de
C.V. [_] † [_] † Sterilization solution 1031C2016SSA [_] † Oculus Technologies
of México, S.A. de C.V. [_] † [_] † Dermatological solution 0253C2015SSA [_] †
Oculus Technologies of México, S.A. de C.V. [_] † [_] † Antiseptic solution
02558C2014SSA [_] † Oculus Technologies of México, S.A. de C.V. [_] † [_] †
Bladder Irrigation Solution 0257C2014SSA [_] † Oculus Technologies of México,
S.A. de C.V. [_] † [_] † Dermatological Gel 2014C2013SSA [_] † Oculus
Technologies of México, S.A. de C.V. [_] †

 

 

 

 

 

 

 

 

 

 _____________________

† Confidential material redacted and separately filed with the Commission.

 



 



 Exhibit 7-42 

 

 

COMMERCIAL NAME PRODUCT NUMBER TYPE MANUFACTURER HEALTH REGISTRATIONS BOTTLE
SIZES [_] † Dermatological Gel 2030C2013SSA [_] † Oculus Technologies of México,
S.A. de C.V. [_] † [_] † Antiseptic Gel 0176C2014SSA [_] † Oculus Technologies
of México, S.A. de C.V. [_] † [_] † Dermatological solution 1399C2010SSA [_] †
Oculus Technologies of México, S.A. de C.V. [_] † [_] † Antiseptic solution
0335C2015SSA [_] † Oculus Technologies of México, S.A. de C.V. [_] † [_] †
Antiseptic Gel

0963C2015SSA

[_] † Oculus Technologies of México, S.A. de C.V. [_] † [_] † Antiseptic and
sterilizing solution 0964C2015SSA [_] † Oculus Technologies of México, S.A. de
C.V. [_] † [_] † Antiseptic Gel 0198C2014SSA [_] † Oculus Technologies of
México, S.A. de C.V. [_] † [_] † Odontologic solution 2098C2014SSA [_] † Oculus
Technologies of México, S.A. de C.V. [_] † [_] † Antiseptic solution
2099C2014SSA [_] † Oculus Technologies of México, S.A. de C.V. [_] † [_] †
Odontologic solution 2100C2014SSA [_] † Oculus Technologies of México, S.A. de
C.V. [_] † [_] † Nasal solution 2411C2014SSA [_] † Oculus Technologies of
México, S.A. de C.V. [_] † [_] † Antiseptic solution 1263C2013SSA [_] † Oculus
Technologies of México, S.A. de C.V. [_] † [_] † Antiseptic solution
1264C2013SSA [_] † Oculus Technologies of México, S.A. de C.V. [_] †

 

 

 

 

 

 

 



__________________

† Confidential material redacted and separately filed with the Commission.

 

 

 Exhibit 7-43 

 

 

No. Commercial Name Country Registration # Effective Date Status Holder Class
Sizes 1 [_] † Guatemala PHH-28 17/07/2018 Valid (13) More Pharma Corp Device [_]
† 2 [_] † Guatemala OD-2647 04/08/2021 Valid (16) More Pharma Corp Cosmetic [_]
† 3 [_] † El Salvador I.M. 004611072013 11/07/2018 Valid (13) More Pharma Corp
Device [_] † 4 [_] † El Salvador 1EC20840716 21/07/2021 Valid (16) More Pharma
Corp Cosmetic [_] † 5 [_] † Honduras DM-00345 12/03/2018 Valid (13) More Pharma
Corp Device [_] † 6 [_] † Panamá 77679 In renewal Submitted RR
25-Jan -16 More Pharma Corp Medication [_] † 7 [_] † Panamá 90567 13/11/2025
Valid (16) More Pharma Corp Cosmetic
Medication [_] † 8 [_] † Jamaica 15A 1036 Without expiration Valid (13) More
Pharma Corp Device [_] †

 






No. Commercial Name Country Registration # Effective Date Status Holder Class
Sizes 9 [_] † Colombia 2015DM-0012772 10/04/2025 Valid (15) More Pharma Corp
Device [_] † 10 [_] † Colombia NSOC73157-16CO 21/07/2023 Valid (16) More Pharma
Corp Cosmetic [_] † 11 [_] † Colombia NSOC13866-16EC 09/08/2023 Valid (16) More
Pharma Corp Cosmetic [_] † 12 [_] † Colombia NSOC13867-16EC 09/08/2023 Valid
(16) More Pharma Corp Cosmetic [_] † 13 [_] † Chile 1794C-11/16 Without
expiration Valid (16) Sanfer de Chile Cosmetic [_] † 14 [_] † Chile 1794C-10/16
Without expiration Valid (16) Sanfer de Chile Cosmetic [_] † 15 [_] † Chile
1794C-9/16 Without expiration Valid (16) Sanfer de Chile Cosmetic [_] † 16 [_] †
Ecuador 1471-DME-1215 01/12/2020 Valid(15) More  Pharma Corp Device [_] † 17 [_]
† Ecuador NSOC13866-16EC 09/08/2023 Valid (16) Sanfer- Bussié Ecuador Cosmetic
[_] † 18 [_] † Ecuador NSOC13867-16EC 09/08/2023 Valid (16) Sanfer- Bussié
Ecuador Cosmetic [_] † 19 [_] † Costa Rica C-MX-16-03364 16/09/2021 Valid (16)
More  Pharma Corp Cosmetic [_] †

 

 

 

 

 

 

 

 

 



__________________

† Confidential material redacted and separately filed with the Commission.

 

 

 



 Exhibit 7-44 

 

 

 

REGISTRATIONS IN PROCESS                         No. Commercial Name Country
Process Status Class Sizes     1 [_] † [_] † [_] † [_] † [_] † [_] †     2 [_] †
[_] † [_] † [_] † [_] † [_] †     3 [_] † [_] † [_] † [_] † [_] † [_] †     4
[_] † [_] † [_] † [_] † [_] † [_] †     5 [_] † [_] † [_] † [_] † [_] † [_] †  
  6 [_] † [_] † [_] † [_] † [_] † [_] †     7 [_] † [_] † [_] † [_] † [_] † [_]
†     8 [_] † [_] † [_] † [_] † [_] † [_] †     9 [_] † [_] † [_] † [_] † [_] †
[_] †     10 [_] † [_] † [_] † [_] † [_] † [_] †    

 

 

 

OIS OTM

 

/s/ Jim Schutz

oculus innovative Sciences, inc.

By: Mr. Jim Schutz

 

/s/_Everardo Garibay Ramírez

oculus technologies of mexico,

s.a. de c.v.

By: Mr. Everardo Garibay Ramírez

    BUYER GUARANTOR     /s/ Ricardo Guillermo Amtmann Aguilar /s/ Ricardo
Guillermo Amtmann Aguilar INVEKRA, S.A.P.I. DE C.V. MORE PHARMA CORPORATION, By:
Ricardo Guillermo Amtmann Aguilar S. DE R.L. DE C.V.   By: Mr. Ricardo Guillermo
Amtmann Aguilar    

 

 

 

 

 

 

 

 

______________________



† Confidential material redacted and separately filed with the Commission.

 

 

 

 

 



 Exhibit 7-45 

 

 

EXHIBIT 4 TO THE TECHNICAL SERVICES AGREEMENT DATED OCTOBER 27TH, 2016, ENTERED
INTO BY AND BETWEEN oculus innovative Sciences, inc., oculus technologies of
mexico, S.A. de C.V. AND INVEKRA, S.A.P.I. DE C.V., WITH THE appearance of more
pharma corporation, s. de r.l. de c.v.

 

TECHNICAL SERVICES

 

The Technical Assistance Services shall be rendered by OTM to Invekra or
Invekra’s designee, from time to time, upon written request from Invekra or
Invekra’s designee, with anticipation of 2 (two) Business Days for Technical
Assistance Services to be rendered in Mexico or 5 (five) Business Days for
Territories other than Mexico when the OTM’s technicians are in Mexico; or with
anticipation of 5 (five) Business Days for Technical Assistance Services to be
rendered in Mexico or 10 (ten) Business Days for Territories other than Mexico
when the OTM’s technicians are in any other country.

 

The scope of the Technical Assistance Services shall be the replication of the
Technology in Invekra’s or Invekra’s designee facilities, which include amongst
others:

-Instructions as to the replication of the Technology, in particular as to how
to operate and complete the process for the Manufacture of the Products as set
forth in Schedule A hereto; -Resolve questions and give support and assistance
on the building up or construction of an area or facility for the Manufacture of
the Products; -Instructions for the operation of the Equipment; -Maintenance
services on the Equipment and any spare parts thereof; -Review and provide sign
off on the building up or construction of an area or facility for the
Manufacture of the Products.

 

Any out-of-pocket and travel expenses incurred by Sellers in the rendering of
the Technical Assistance Services shall be paid by Invekra upon delivery of the
corresponding invoices to Invekra from OTM.

 

The Parties acknowledge that the Technical Assistance Services shall be rendered
during the period of the Assignment and Amendment to the Supply Agreement. If
required by Invekra in writing, this period shall be extended up to the 2nd
anniversary of the Technical Delivery.

 

 

OIS OTM

 

/s/ Jim Schutz

oculus innovative Sciences, inc.

By: Mr. Jim Schutz

 

/s/_Everardo Garibay Ramírez

oculus technologies of mexico,

s.a. de c.v.

By: Mr. Everardo Garibay Ramírez

    BUYER GUARANTOR     /s/ Ricardo Guillermo Amtmann Aguilar /s/ Ricardo
Guillermo Amtmann Aguilar INVEKRA, S.A.P.I. DE C.V. MORE PHARMA CORPORATION, By:
Ricardo Guillermo Amtmann Aguilar S. DE R.L. DE C.V.   By: Mr. Ricardo Guillermo
Amtmann Aguilar    

 



 Exhibit 7-46 

 



 

EXHIBIT 5 TO THE TECHNICAL SERVICES AGREEMENT DATED OCTOBER 27TH, 2016, ENTERED
INTO BY AND BETWEEN oculus innovative Sciences, inc., oculus technologies of
mexico, S.A. de C.V. AND INVEKRA, S.A.P.I. DE C.V., WITH THE appearance of more
pharma corporation, s. de r.l. de c.v.

 

FIRST AO POA REVOCATION

 

 



Mr. Everardo Garibay Ramírez, on behalf of Oculus Technologies of Mexico, S.A.
de C.V., hereby resignes to the special irrevocable power of attorney and
capacities granted by More Pharma Coporation, S. de R.L. de C.V. by means of
public deed number 90,171, dated September 10, 2012, under oath by Mr. José
Ignacio Sentíes Laborde, notary public 104 of Mexico City.

 

Oculus Technologies of México, S.A. de C.V., through its legal representative,
states that the power of attorney was never exercised and therefore there is no
outstanding debt of any kind nor acts or effects with third parties regarding
the same.

 

More Pharma Corporation, S. de R.L. de C.V., through its legal representative
hereby agrees with the resignation of the power of attorney.

 



 

 

 

 

 

 



 Exhibit 7-47 

 

 

EXHIBIT 6 TO THE TECHNICAL SERVICES AGREEMENT DATED OCTOBER 27TH, 2016, ENTERED
INTO BY AND BETWEEN oculus innovative Sciences, inc., oculus technologies of
mexico, S.A. de C.V. AND INVEKRA, S.A.P.I. DE C.V., WITH THE appearance of more
pharma corporation, s. de r.l. de c.v.

 

SECOND AO POA

 

 

 

More Pharma Corporation, S. de R.L. de C.V., through its legal representative,
hereby grants in favor of Messrs. Everardo Garibay Ramírez, Jim Schutz and Bruce
Thorton, which shall be exercised by each one of the attorneys-in-fact either
severally or jointly, a special irrevocable power of attorney in terms of
article 2596 of the Federal Civil Codes and of its corresponding provisions of
the Civil Code for the Federal District and of the Civil Codes of the other
Federal Entities of the United Mexican States. The attorneys-in-fact may carry
out the signature of public and/or private documents, as well as any other
necessary act to fulfill the obligations that More Pharma Corporation, S. de
R.L. de C.V. assumed in terms of the Acquisition Option of Health Registrations
Agreement and the amendment agreement to such Option executed into by and
between More Pharma Corporation, S. de R.L. de C.V. and Oculus Technologies of
Mexico, S.A. de C.V. dated August 15th, 2016 and October 27th, 2016,
respectively (the “Option Agreement”).

 

Within the specialty of the power of attorney, each of the attorneys-in-fact
shall have general authority to perform acts of administration and dominium in
terms of second and third paragraphs of article 2554 and of its corresponding
provisions of the Civil Code for the Federal District and of the Civil Codes of
the other Federal Entities of the United Mexican States.

 

This power of attorney will be effective during the effective date of the Option
Agreement.

 



 

 

 

 

 

 



 Exhibit 7-48 

 

 

EXHIBIT 7 TO THE TECHNICAL SERVICES AGREEMENT DATED OCTOBER 27TH, 2016, ENTERED
INTO BY AND BETWEEN oculus innovative Sciences, inc., oculus technologies of
mexico, S.A. de C.V. AND INVEKRA, S.A.P.I. DE C.V., WITH THE appearance of more
pharma corporation, s. de r.l. de c.v.

 

INPUT COSTS

 

 

PRODUCT Direct Cost Manufacture Expenses Rolling Services Price [_]† [  ]† 
  $[_]†   $[_]†   $[_]†   $[_]† [_]† [  ]†    $[_]†   $[_]†   $[_]†   $[_]† [_]†
[  ]†    $[_]†   $[_]†   $[_]†   $[_]† [_]† [  ]†    $[_]†   $[_]†   $[_]†
  $[_]† [_]† [  ]†     $[_]†   $[_]†   $[_]†   $[_]† [_]† [  ]†     $[_]†
  $[_]†   $[_]†   $[_]† [_]† [  ]†     $[_]†   $[_]†   $[_]†   $[_]† [_]†
[  ]†     $[_]†   $[_]†   $[_]†   $[_]†



 

 

OIS OTM

 

/s/ Jim Schutz

oculus innovative Sciences, inc.

By: Mr. Jim Schutz

 

/s/_Everardo Garibay Ramírez

oculus technologies of mexico,

s.a. de c.v.

By: Mr. Everardo Garibay Ramírez

    BUYER GUARANTOR     /s/ Ricardo Guillermo Amtmann Aguilar /s/ Ricardo
Guillermo Amtmann Aguilar INVEKRA, S.A.P.I. DE C.V. MORE PHARMA CORPORATION, By:
Ricardo Guillermo Amtmann Aguilar S. DE R.L. DE C.V.   By: Mr. Ricardo Guillermo
Amtmann Aguilar    





 

 Exhibit 7-49 

 

 

 



 

EXHIBIT 8 TO THE ASSET PURCHASE AGREEMENT DATED OCTOBER 27TH, 2016, ENTERED INTO
BY AND BETWEEN oculus innovative Sciences, inc., oculus technologies of mexico,
S.A. de C.V. AND INVEKRA, S.A.P.I. DE C.V.

 

ASSIGNMENT AND AMENDMENT TO THE SUPPLY AGREEMENT

 

 



ASSIGNMENT AND AMENDMENT AGREEMENT

 

This ASSIGNMENT AND AMENDMENT TO THE SUPPLY AGREEMENT (this “Agreement”), dated
as of October 27, 2016, is made by and between Oculus Innovative Sciences, Inc.,
(hereinafter referred to as “Assignor”), represented by Mr. Jim Schutz; Invekra
S.A.P.I. de C.V., (hereinafter referred as to “Assignee”), represented by Mr.
Ricardo Guillermo Amtmann Aguilar; Oculus Technologies of Mexico, S.A. de C.V.
(hereinafter referred to as “Manufacturer”), represented by Mr. Everardo Garibay
Ramírez; and Grimann, S.A. de C.V., (hereinafter referred to as “Grimann”),
represented by Mr. Ricardo Guillermo Antmann Aguilar.

 

WHEREAS, pursuant to that certain Exclusive Distribution and Supply Agreement
(the “Distribution Agreement”), dated as of October 1, 2015 for a Territory as
defined therein, by and among Assignor, Manufacturer and Grimann, the Assignor
requested in accordance to section 8.6 Grimann and Manufacturer’s prior consents
in order to assign and convey to Assignee all the Assignor´s rights, title and
interest in and to the Distribution Agreement.

 

WHEREAS, in terms of section 8.6 of the Distribution Agreement, Grimann and
Manufacturer hereby consent to the transfer to the Assignee with respect of all
of Assignor’s right, title and interest in and to the Distribution Agreement.

 

WHEREAS, the Assignee has agreed to acquire and assume, the rights and
obligations of the Assignor pertaining the Distribution Agreement.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged:

 

1.            Terms. All capitalized terms used and not otherwise defined herein
shall have the respective meanings specified for such terms in the Distribution
Agreement or in the APA.

 

2.            Assignment and Acceptance. For the consideration as provided under
the APA, Assignor hereby assigns and conveys to Assignee, and Assignee hereby
acquires and assumes from Assignor, all right, title and interest of Assignor in
and to the Distribution Agreement, and all interest, rights, title and
obligations of Assignor deriving therefrom.

 

3.            Assumption of Liabilities by Assignee. Assignee shall pay,
perform, discharge and otherwise fully satisfy when due, any and all Liabilities
(including compliance with all Laws) arising out of or related to the
Distribution Agreement.

 

4.            Assumption of Liabilities by Manufacturer. Manufacturer hereby
ratifies all of its obligations under the Distribution Agreement towards
Grimann, and hereby agrees to be bound to pay, perform, discharge and otherwise
fully satisfy when due, any and all Liabilities (including compliance with all
Laws) arising out of or related to the Distribution Agreement, in connection
with the Manufacture of the Products, including the terms and conditions hereby
stipulated.

 

5.            Penalty Clause. Assignor and Manufacturer hereby agree to pay
Assignee or Assignee’s designee a penalty of US$2’000,000.00 (two million
Dollars 00/100) (the “Supply Penalty”), in the event of failure of Manufacturer
to supply the Products to Grimann for more than 120 (one hundred twenty)
calendar days. In this event, Assignee shall be entitled to credit the payment
of any Variable Purchase Price in favor of Assignor and Manufacturer, against
the collection of the Supply Penalty. The Parties agree that the Supply Penalty
shall be reduced 12.5% (twelve point five percent) each quarter of the term of
the Distribution Agreement.

 



 Exhibit 8-50 

 

 

6.            Termination of the Stock Pledge Agreement. The Parties hereto
agree that upon termination of this Agreement the Stock Pledge Agreement, dated
September 26, 2012 shall be terminated and More Pharma shall be obligated to
return to OTM and Mr. Everardo Garibay Ramírez the share certificates granted in
guarantee pursuant to such Stock Pledge Agreements. The Parties agree to
complete all the actions to cancel the pledge.

 

7.            No Representations or Warranties. Except as expressly provided in
the Distribution Agreement and the APA, Assignor makes no representation or
warranty, express or implied, either in fact or by operation of law, by statute
or otherwise, and Assignor specifically disclaims any and all implied or
statutory warranties, including warranties of merchantability, fitness for a
particular purpose, non-infringement of intellectual property rights and
sufficiency of assets.

 

8.            Further Assurances. Subject to the express limitations of the
relevant provisions of the Distribution Agreement, each party hereto shall
execute and deliver such additional instruments and other documents and use all
commercially reasonable efforts to take or cause to be taken, all actions and to
do, or cause to be done, all things necessary under law to consummate the
transactions contemplated hereby.

 

9.            Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

10.         Amendment to Territory. The parties agree to modify the content of
Section 1. Definitions pertaining the Territory as follows:

 

““Territory” means the territories listed in Schedule B of the Assignment and
Amendment to the Supply Agreement”.

 

11.         Amendment to Existing Prices. Because of this Agreement, the
Manufacturer agree to modify the prices of the Products. Therefore, the Parties
agree to modify the content of Schedule “A” section A) as follows.

 

“A) PRODUCTS AND PRICES:

 

An ongoing Transfer Price in the following Mexican Pesos amounts per unit, plus
VAT (Value Added Tax or “Impuesto al Valor Agregado”), for all sales in the
Territory shall be the specified in Schedule A hereto."

 

12.         Amendment to payment terms. The Parties agree to modify the Method
of Payment from sixty (60) days to fifteen (15) days after Product delivery as
follows.

 

“4.2 Method of Payment. The Transfer Price will be paid to Manufacturer within
fifteen (15) days after Product delivery date, provided that Manufacturer shall
deliver an invoice compliant with applicable law.”

 

13.         Elimination of to section 3.6 paragraph (b) The Parties agree to
eliminate the obligation of Grimann to transfer or cancel registrations obtained
as of Manufacturer’s registrations previously to Manufacturer at the end of the
Distribution Agreement, provided that Assignor does not exercise its rights
under the Amendment Agreement to the Acquisition Option Therefore, the parties
agree to modify the content of Section 3.7 paragraph (b) as follows:

 

“3.7 Intentionally left in blank”.

 

14. Amendment to section 6.1. The Parties agree to modify the Term of the
Agreement as follows:

 

“6.1. Term. The term of this Agreement shall be of two (2) years from the
signing date of this Agreement, in the understanding that Grimann shall be
entitled to early terminate this Agreement, at its sole discretion, by giving a
90 (ninety) day period notice prior to such termination, provided that any
obligation from the parties assumed prior to such termination shall remain valid
until its full completion, in particular, firm purchaser orders and quantities
of Products order under a valid rolling forecast.”

 



 Exhibit 8-51 

 

 

15.         Amendment to section 8.10. The Parties agree to amend Section 8.10
of the Distribution Agreement, so that as of the date hereof, Section 8.01 shall
read as follows:

 

“8.10. Dispute Resolution and Applicable Law. This Agreement is subject and
governed by the laws of Mexico City. In case of controversy, dispute or claim of
any kind in connection with this Agreement, the Parties submit explicitly to the
jurisdiction of the competent courts of Mexico City and waive explicitly the
jurisdiction by reason of their present of future domiciles or for any other
reason that may correspond to the current or future circumstances.”

 

16.         Amendment to section 3.2. The Parties agree to substitute Section
3.2, with the following paragraphs, which shall read as follows:

 

“Manufacturer shall deliver the Products supplied hereunder at the domicile
located at Industria Vidriera 81, Fracc. Industrial Zapopan Norte, Zapopan,
Jalisco. C.P. 45130.

 

Moreover, Grimann shall deliver to Manufacturer on a monthly basis a schedule
showing its estimated requirements for Product during each of the succeeding
twelve months ("Product Rolling Forecast").The first three months are considered
binding and this quantity must be reflected in purchase orders to Manufacturer.”

 

17.         Amendment to Minimum Purchase Requirements obligations. The Parties
hereto agree to eliminate the definition “Minimum Purchase Requirements” from
the Distribution Agreement, including any and all obligations from the Parties
related to said definition in the Distribution Agreement.

 

18.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute a single instrument.

 

19.         Modification and Waivers. This Agreement may be modified or amended
only by written agreement of all of the parties hereto. No delay on the part of
any party hereto in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any waiver on the part of any party
hereto of any right, power or privilege hereunder operate as a waiver of any
other right, power or privilege hereunder nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.

 

20.         Governing Law. This Agreement shall be governed and construed in
accordance with Section 8.10 of the Distribution Agreement.

 

21.         Conflicts. Except for the amendments stipulated hereunder in the
event in the event of a conflict between the provisions of this Agreement and
the provisions of the Distribution Agreement, the provisions of the Distribution
Agreement shall govern.

 

ASSIGNOR:

OCULUS INNOVATIVE SCIENCES, INC.

 

 

By: /s/ Jim Schutz

Name: Jim Schutz

ASSIGNEE:

INVEKRA, S.A.P.I. DE C.V.

 

 

By: /s/ Ricardo Guillermo Amtmann Aguilar

Name: Ricardo Guillermo Amtmann Aguilar

       

MANUFACTURER:

OCULUS TECHNOLOGIES OF MEXICO, S.A. DE C.V.

 

 

By: /s/ Everardo Garibay Ramírez

Name: Everardo Garibay Ramírez

GRIMANN:

GRIMANN CORPORATION, S. DE R.L. DE C.V.

 

 

By: /s/ Ricardo Guillermo Amtmann Aguilar

Name: Mr. Ricardo Guillermo Amtmann Aguilar

 



 Exhibit 8-52 

 

 

schedule A TO THE ASSIGNMENT AND AMENDMENT TO THE SUPPLY AGREEMENT DATED OCTOBER
27, 2016, ENTERED INTO BY AND BETWEEN oculus innovative sciences, inc., oculus
technologies of mexico, S.A. de C.V., INVEKRA, S.A.P.I. DE C.V. AND GRIMANN, S.
DE R.L. DE C.V.

 

 

PRODUCTS AND PRICES

 



PRODUCT Direct Cost Manufacture Expenses Rolling Services Price [_]† [  ]† 
  $[_]†   $[_]†   $[_]†   $[_]† [_]† [  ]†    $[_]†   $[_]†   $[_]†   $[_]† [_]†
[  ]†    $[_]†   $[_]†   $[_]†   $[_]† [_]† [  ]†    $[_]†   $[_]†   $[_]†
  $[_]† [_]† [  ]†     $[_]†   $[_]†   $[_]†   $[_]† [_]† [  ]†     $[_]†
  $[_]†   $[_]†   $[_]† [_]† [  ]†     $[_]†   $[_]†   $[_]†   $[_]† [_]†
[  ]†     $[_]†   $[_]†   $[_]†   $[_]†

 

ASSIGNOR:

OCULUS INNOVATIVE SCIENCES, INC.

 

By: /s/ Jim Schutz

Name: Jim Schutz

 

ASSIGNEE:

INVEKRA, S.A.P.I. DE C.V.

 

By: /s/ Ricardo Guillermo Amtmann Aguilar

Name: Ricardo Guillermo Amtmann Aguilar

 

 

MANUFACTURER:

OCULUS TECHNOLOGIES OF MEXICO, S.A. DE C.V.

 

By: /s/ Everardo Garibay Ramírez

Name: Everardo Garibay Ramírez

 

GRIMANN:

GRIMANN CORPORATION, S. DE R.L. DE C.V.

 

By: /s/ Ricardo Guillermo Amtmann Aguilar

Name: Mr. Ricardo Guillermo Amtmann Aguilar



 

 

_________________________



† Confidential material redacted and separately filed with the Commission.

 



 Exhibit 8-53 

 

 

schedule B TO THE ASSIGNMENT AND AMENDMENT TO THE SUPPLY AGREEMENT DATED OCTOBER
27, 2016, ENTERED INTO BY AND BETWEEN oculus innovative sciences, inc., oculus
technologies of mexico, S.A. de C.V., INVEKRA, S.A.P.I. DE C.V. AND GRIMANN, S.
DE R.L. DE C.V.

 

TERRITORIES

 

Antigua & Barbuda Guadalupe Argentina Guatemala Aruba & Curacao Haiti Bahamas
Honduras Barbados Jamaica Belize Martinique Bolivia Mexico Bonaire Nicaragua
Brazil (excluding Dermatological Products) Panama British Guyana Paraguay
British Islands Peru Cayman Islands San Cristobal & Nieves Chile St. Bartolome
Colombia Sta. Lucía Costa Rica St. Vincent & Grenades Cuba Surinam Dominica
Trinidad & Tobago Dominican Republic Turks & Caicos Islands Ecuador Uruguay El
Salvador Venezuela French Guyana Virgin Islands Grenada  

 

 

ASSIGNOR:

OCULUS INNOVATIVE SCIENCES, INC.

 

By: /s/ Jim Schutz

Name: Jim Schutz

 

ASSIGNEE:

INVEKRA, S.A.P.I. DE C.V.

 

By: /s/ Ricardo Guillermo Amtmann Aguilar

Name:Ricardo Guillermo Amtmann Aguilar

 

 

MANUFACTURER:

OCULUS TECHNOLOGIES OF MEXICO, S.A. DE C.V.

 

By: /s/ Everardo Garibay Ramírez

Name: Everardo Garibay Ramírez

 

GRIMANN:

GRIMANN CORPORATION, S. DE R.L. DE C.V.

 

By: /s/ Ricardo Guillermo Amtmann Aguilar

Name: Mr. Ricardo Guillermo Amtmann Aguilar

 

 



 

 



 Exhibit 8-54 

 

 

 

 

MX ASSIGNMENT AND AMENDMENT AGREEMENT

 

This MX ASSIGNMENT AND AMENDMENT TO THE SUPPLY AGREEMENT (the “Agreement”),
dated as of October 27, 2016, is made by and between Oculus Innovative Sciences,
Inc. (hereinafter referred to as “Assignor”), represented by Mr. Jim Schutz;
Invekra, S.A.P.I. de C.V. (hereinafter referred as to “Assignee”), represented
by Mr. Ricardo Guillermo Amtmann Aguilar; Oculus Technologies of Mexico, S.A. de
C.V. (hereinafter referred to as “Manufacturer”) represented by Mr. Everardo
Garibay Ramírez; and More Pharma Corporation, S. de R.L. de C.V. (hereinafter
referred to as “More Pharma”), represented by Mr. Ricardo Guillermo Amtmann
Aguilar.

 

WHEREAS, pursuant to that certain License, Exclusive Distribution and Supply
Agreement (the “License Agreement”), dated as of August 8, 2012 for the
Territory (as such term is defined therein), by and among Assignor, Manufacturer
and More Pharma, the Assignor requested in accordance to section 9.6 More Pharma
and Manufacturer’s prior consents in order to assign and convey to Assignee all
the Assignor´s rights, title and interest in and to the License Agreement.

 

WHEREAS, as of even date herewith, the parties hereto have entered into an asset
purchase agreement pursuant to which, amongst other provisions, Assignor and
Manufacturer have transferred to Assignee, for consideration, certain intangible
rights related to the Manufacture of the Products, including the Proprietary
Rights (the “APA”).

 

WHEREAS, in terms of section 8.6 of the License Agreement, More Pharma and
Manufacturer hereby consent to the transfer to the Assignee with respect of all
of Assignor’s right, title and interest in and to the License Agreement.

 

WHEREAS, the Assignee has agreed to acquire and assume, the rights and
obligations of the Assignor pertaining the License Agreement.

 

WHEREAS, notwithstanding the assignment contemplated under this Agreement by
Assignor, Manufacturer shall remain liable for all of its obligations under the
License Agreement (including any amendments contemplated hereunder) towards More
Pharma.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged:

 

1.            Terms. All capitalized terms used and not otherwise defined herein
shall have the respective meanings specified for such terms in the License
Agreement or in the APA.

 

2.            Assignment and Acceptance. For consideration, as provided under
the APA, Assignor hereby assigns and conveys to Assignee, and Assignee hereby
acquires and assumes from Assignor, all right, title and interest of Assignor in
and to the License Agreement, and all interest, rights, title and obligations of
Assignor deriving therefrom.

 

3.            Assumption of Liabilities by Assignee. Assignee shall pay,
perform, discharge and otherwise fully satisfy when due, any and all Liabilities
(including compliance with all Laws) arising out of or related to the License
Agreement.

 

4.            Assumption of Liabilities by Manufacturer. Manufacturer hereby
ratifies all of its obligations under the License Agreement towards More Pharma,
and hereby agrees to be bound to pay, perform, discharge and otherwise fully
satisfy when due, any and all Liabilities (including compliance with all Laws)
arising out of or related to the License Agreement, in connection with the
Manufacture of the Products, including the terms and conditions hereby
stipulated.

 

5.            Penalty Clause. Assignor and Manufacturer hereby agree to pay
Assignee or Assignee’s designee a penalty of US$2’000,000.00 (two million
Dollars 00/100) (the “Supply Penalty”), in the event of failure of Manufacturer
to supply the Products to More Pharma for more than 120 (one hundred twenty)
calendar days. In this event, Assignee shall be entitled to credit the payment
of any Variable Purchase Price in favor of Assignor and Manufacturer, against
the collection of the Supply Penalty. The Parties agree that the Supply Penalty
shall be reduced 12.5% (twelve point five percent) each quarter of the term of
the License Agreement.

 



 Exhibit 8-55 

 

 

6.            Termination of the Stock Pledge Agreement. The Parties hereto
agree that upon termination of this Agreement the Stock Pledge Agreement, dated
September 26, 2012 shall be terminated and More Pharma shall be obligated to
return to OTM and Mr. Everardo Garibay Ramírez the share certificates granted in
guarantee pursuant to such Stock Pledge Agreements. The Parties agree to
complete all the actions to cancel the pledge.

 

7.            No Representations or Warranties. Except as expressly provided in
the License Agreement and the APA, Assignor makes no representation or warranty,
express or implied, either in fact or by operation of law, by statute or
otherwise, and Assignor specifically disclaims any and all implied or statutory
warranties, including warranties of merchantability, fitness for a particular
purpose, non-infringement of intellectual property rights and sufficiency of
assets.

 

8.            Further Assurances. Subject to the express limitations of the
relevant provisions of the License Agreement, each party hereto shall execute
and deliver such additional instruments and other documents and use all
commercially reasonable efforts to take or cause to be taken, all actions and to
do, or cause to be done, all things necessary under law to consummate the
transactions contemplated hereby.

 

9.            Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

10.         Amendment to Existing Prices. Because of this Agreement, the
Manufacturer agrees to modify the prices of the Products. Therefore, the Parties
agree to modify the content of Schedule “A” section A) as follows:

 

“A) PRODUCTS AND PRICES:

 

An ongoing Transfer Price in the following Mexican Pesos amounts per unit, plus
VAT (Value Added Tax or “Impuesto al Valor Agregado”), for all sales in the
Territory shall be the specified in Schedule A hereto.”

 

11.         Amendment to payment terms. The Parties agree to modify the Method
of Payment from sixty (60) days to fifteen (15) days after Product delivery as
follows:

 

“4.3 Method of Payment. The Transfer Price will be paid to Manufacturer within
fifteen (15) days after Product delivery date, provided that Manufacturer shall
deliver an invoice compliant with applicable law.”

 

12.         Elimination of section 3.7 paragraph (b) The Parties agree to
eliminate the obligation of the Assignee to transfer registrations or
governmental approvals to Manufacturer at the end of the License Agreement,
provided that Assignor does not exercise its rights under the Amendment
Agreement to the Acquisition Option. Moreover, the Parties as well agree to
cancel the First AO POA. The Parties agree that More Pharma shall grant the
Second AO POA. Therefore, the Parties agree to modify the content of Section 3.7
paragraph (b) as follows:

 

“3.7 Intentionally left in blank”.

 

13.         Amendment to section 7.1. The Parties agree to modify the Term of
the Agreement as follows:

 

“7.1. Term. The term of this Agreement shall be of two (2) years from the
signing date of this Agreement, in the understanding that Assignee shall be
entitled to early terminate this Agreement, at its sole discretion, by giving a
90 (ninety) day period notice prior to such termination, provided that any
obligation from the parties assumed prior to such termination shall remain valid
until its full completion, in particular, firm purchaser orders and quantities
of Products order under a valid rolling forecast”.

 



 Exhibit 8-56 

 



 

14.         Amendment to section 9.10. The Parties agree to amend Section 9.10
of the License Agreement, so that as of the date hereof, Section 9.01 shall read
as follows:

 

“9.10. Dispute Resolution and Applicable Law. This Agreement is subject and
governed by the laws of Mexico City. In case of controversy, dispute or claim of
any kind in connection with this Agreement, the Parties submit explicitly to the
jurisdiction of the competent courts of Mexico City and waive explicitly the
jurisdiction by reason of their present of future domiciles or for any other
reason that may correspond to the current or future circumstances”.

 

15.         Amendment to section 3.3. The Parties agree to substitute second
paragraph of Section 3.3, with the following paragraph, which shall read as
follows:

 

“Manufacturer shall deliver the Products supplied hereunder at the domicile
located at Industria Vidriera 81, Fracc. Industrial Zapopan Norte, Zapopan,
Jalisco. C.P. 45130.”

 

16.         Amendment to Minimum Purchase Requirements obligations. The Parties
hereto agree to eliminate the definition “Minimum Purchase Requirements” from
the License Agreement, including any and all obligations from the Parties
related to said definition in the License Agreement.

 

17.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute a single instrument.

 

18.         Modification and Waivers. This Agreement may be modified or amended
only by written agreement of all of the Parties hereto. No delay on the part of
any party hereto in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any waiver on the part of any party
hereto of any right, power or privilege hereunder operate as a waiver of any
other right, power or privilege hereunder nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.

 

19.         Governing Law. This Agreement shall be governed and construed in
accordance Section 9.10 of the License Agreement.

 

20.         Conflicts. Except for the amendments stipulated hereunder in the
event of a conflict between the provisions of this Agreement and the provisions
of the License Agreement, the provisions of the License Agreement shall govern.

 

ASSIGNOR:

OCULUS INNOVATIVE SCIENCES, INC.

 

By: /s/ Jim Schutz

Name: Jim Schutz

 

ASSIGNEE:

INVEKRA, S.A.P.I. DE C.V.

 

By: /s/ Ricardo Guillermo Amtmann Aguilar

Name: Ricardo Guillermo Amtmann Aguilar

 

 

MANUFACTURER:

OCULUS TECHNOLOGIES OF MEXICO, S.A. DE C.V.

 

By: /s/ Everardo Garibay Ramírez

Name: Everardo Garibay Ramírez

 

MORE PHARMA:

MORE PHARMA CORPORATION, S. DE R.L. DE C.V.

 

By: /s/ Ricardo Guillermo Amtmann Aguilar

Name: Ricardo Guillermo Amtmann Aguilar

 

 



 Exhibit 8-57 

 

 

schedule A TO THE MX ASSIGNMENT AND AMENDMENT TO THE SUPPLY AGREEMENT DATED
OCTOBER 27, 2016, ENTERED INTO BY AND BETWEEN oculus innovative sciences, inc.,
oculus technologies of mexico, S.A. de C.V., INVEKRA, S.A.P.I. DE C.V. AND MORE
PHARMA CORPORATION, S. DE R.L. DE C.V.

 

A)   PRODUCTS AND PRICES

 

 

OCULUS TECHNOLOGIES OF MEXICO, S.A. DE C.V.

PRICE LIST OCTOBER 2016

Product//Presentation Direct Cost Manufacture Expenses Rolling Services Price
[_]† $ [_]† $ [_]† $ [_]† $ [_]† [_]† $ [_]† $ [_]† $ [_]† $ [_]† [_]† $ [_]† $
[_]† $ [_]† $ [_]† [_]† $ [_]† $ [_]† $ [_]† $ [_]† [_]† $ [_]† $ [_]† $ [_]† $
[_]† [_]† $ [_]† $ [_]† $ [_]† $ [_]† [_]† $ [_]† $ [_]† $ [_]† $ [_]† [_]† $
[_]† $ [_]† $ [_]† $ [_]† [_]† $ [_]† $ [_]† $ [_]† $ [_]† [_]† $ [_]† $ [_]† $
[_]† $ [_]† [_]† $ [_]† $ [_]† $ [_]† $ [_]† [_]† $ [_]† $ [_]† $ [_]† $ [_]†
[_]† $ [_]† $ [_]† $ [_]† $ [_]† [_]† $ [_]† $ [_]† $ [_]† $ [_]† [_]† $ [_]† $
[_]† $ [_]† $ [_]† [_]† $ [_]† $ [_]† $ [_]† $ [_]† [_]† $ [_]† $ [_]† $ [_]† $
[_]† [_]† $ [_]† $ [_]† $ [_]† $ [_]† [_]† $ [_]† $ [_]† $ [_]† $ [_]† [_]† $
[_]† $ [_]† $ [_]† $ [_]† [_]† $ [_]† $ [_]† $ [_]† $ [_]† [_]† $ [_]† $ [_]† $
[_]† $ [_]† [_]† $ [_]† $ [_]† $ [_]† $ [_]† [_]† $ [_]† $ [_]† $ [_]† $ [_]†
[_]† $ [_]† $ [_]† $ [_]† $ [_]†                



 

 

/s/ Everardo Garibay Ramírez

Mr. Everardo Garibay Ramírez

Legal Representative



 



 

 

 

 

ASSIGNOR:

OCULUS INNOVATIVE SCIENCES, INC.

 

By: /s/ Jim Schutz

Name: Jim Schutz

 

ASSIGNEE:

INVEKRA, S.A.P.I. DE C.V.

 

By: /s/ Ricardo Guillermo Amtmann Aguilar

Name: Ricardo Guillermo Amtmann Aguilar

 

 

MANUFACTURER:

OCULUS TECHNOLOGIES OF MEXICO, S.A. DE C.V.

 

By: /s/ Everardo Garibay Ramírez

Name: Everardo Garibay Ramírez

 

MORE PHARMA:

MORE PHARMA CORPORATION, S. DE R.L. DE C.V.

 

By: /s/ Ricardo Guillermo Amtmann Aguilar

Name: Ricardo Guillermo Amtmann Aguilar

 

 

 



_________________________



† Confidential material redacted and separately filed with the Commission.

 



 Exhibit 8-58 

 

 

 

 

LATAM ASSIGNMENT AND AMENDMENT TO THE SUPPLY AGREEMENT

 

This LATAM ASSIGNMENT AND AMENDMENT TO THE SUPPLY AGREEMENT (the "Agreement"),
dated as of October 27, 2016, is made by and between Oculus Innovative Sciences,
Inc., (hereinafter referred to as “Assignor”), represented by Mr. Jim Schutz;
Invekra S.A.P.I. de C.V., (hereinafter referred as to "Assignee"), represented
by Mr. Ricardo Guillermo Amtmann Aguilar; Oculus Technologies of Mexico, S.A. de
C.V. (hereinafter referred to as “Manufacturer”), and More Pharma Corporation,
S. de R.L. de C.V., (hereinafter referred to as "More Pharma"), represented by
Mr. Ricardo Guillermo Amtmann Aguilar.

 

WHEREAS, pursuant to that certain Exclusive Distribution and Supply Agreement
(the “Distribution Agreement”), dated as of August 8, 2012 for a Territory as
defined therein, by and among Assignor, Manufacturer and More Pharma, the
Assignor requested in accordance to section 9.6, More Pharma and Manufacturer’s
prior consents in order to assign and convey to Assignee all the Assignor´s
rights, title and interest in and to the Distribution Agreement.

 

WHEREAS, as of even date herewith, the parties hereto have entered into an asset
purchase agreement pursuant to which, amongst other provisions, Assignor and
Manufacturer have transferred to Assignee, for consideration, certain intangible
rights related to the Manufacture of the Products, including the Proprietary
Rights (the “APA”).

 

WHEREAS, in terms of section 9.6 of the Distribution Agreement, More Pharma and
Manufacturer hereby consent to the transfer to the Assignee with respect of all
of Assignor’s right, title and interest in and to the Distribution Agreement.

 

WHEREAS, the Assignee has agreed to acquire and assume, the rights and
obligations of the Assignor pertaining the Distribution Agreement.

 

WHEREAS, notwithstanding the assignment contemplated under this Agreement by
Assignor, Manufacturer shall remain liable for all of its obligations under the
Distribution Agreement (including any amendments contemplated hereunder) towards
More Pharma.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged:

 

1.            Terms. All capitalized terms used and not otherwise defined herein
shall have the respective meanings specified for such terms in the Distribution
Agreement or in the APA.

 

2.            Assignment and Acceptance. For the consideration as provided
Assignor hereby assigns and conveys to Assignee, and Assignee hereby acquires
and assumes from Assignor, all right, title and interest of Assignor in and to
the Distribution Agreement, and all interest, rights, title and obligations of
Assignor deriving therefrom.

 

3.            Assumption of Liabilities by Assignee. Assignee shall pay,
perform, discharge and otherwise fully satisfy when due, any and all Liabilities
(including compliance with all Laws) arising out of or related to the
Distribution Agreement.

 

4.            Assumption of Liabilities by Manufacturer. Manufacturer hereby
ratifies all of its obligations under the Distribution Agreement towards More
Pharma, and hereby agrees to be bound to pay, perform, discharge and otherwise
fully satisfy when due, any and all Liabilities (including compliance with all
Laws) arising out of or related to the Distribution Agreement, in connection
with the Manufacture of the Products, including the terms and conditions hereby
stipulated.

 



 Exhibit 8-59 

 

 

5.            Penalty Clause. Assignor and Manufacturer hereby agree to pay
Assignee or Assignee’s designee a penalty of US$2’000,000.00 (two million
Dollars 00/100) (the “Supply Penalty”), in the event of failure of Manufacturer
to supply the Products to More Pharma for more than 120 (one hundred twenty)
calendar days. In this event, Assignee shall be entitled to credit the payment
of any Variable Purchase Price in favor of Assignor and Manufacturer, against
the collection of the Supply Penalty. The Parties agree that the Supply Penalty
shall be reduced 12.5% (twelve point five percent) each quarter of the term of
the Distribution Agreement.

 

6.            Termination of the Stock Pledge Agreement. The Parties hereto
agree that upon termination of this Agreement the Stock Pledge Agreement, dated
September 26, 2012 shall be terminated and More Pharma shall be obligated to
return to OTM and Mr. Everardo Garibay Ramírez the share certificates granted in
guarantee pursuant to such Stock Pledge Agreements. The Parties agree to
complete all the actions to cancel the pledge.

 

7.            No Representations or Warranties. Except as expressly provided in
the Distribution Agreement, Assignor makes no representation or warranty,
express or implied, either in fact or by operation of law, by statute or
otherwise, and Assignor specifically disclaims any and all implied or statutory
warranties, including warranties of merchantability, fitness for a particular
purpose, non-infringement of intellectual property rights and sufficiency of
assets.

 

8.            Further Assurances. Subject to the express limitations of the
relevant provisions of the Distribution Agreement, each party hereto shall
execute and deliver such additional instruments and other documents and use all
commercially reasonable efforts to take or cause to be taken, all actions and to
do, or cause to be done, all things necessary under law to consummate the
transactions contemplated hereby.

 

9.            Successors and Assignees. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assignees.

 

10.         Amendment to Territory. The Parties agree to modify the content of
Section 1. Definitions pertaining the Territory as follows:

 

““Territory” means all the territories listed in the Schedule B of this
Agreement”.

 

11.         Amendment to Existing Prices. Because of this Agreement, the
Manufacturer agrees to modify the prices of the products. Therefore, the parties
agree to modify the content of Schedule “A” as follows:

 

“A) PRODUCTS AND PRICES:

 

An ongoing Transfer Price in the following Mexican Pesos amounts per unit, plus
VAT (Value Added Tax or “Impuesto al Valor Agregado”), for all sales in the
Territory shall be specified in Schedule A hereto.”

 

12.         Amendment to payment terms. The Parties agree to modify the Method
of Payment from sixty (60) days to fifteen (15) days after Product delivery as
follows:

 

“4.3 Method of Payment. The Transfer Price will be paid to Manufacturer within
fifteen (15) calendar days after Product delivery date, provided that
Manufacturer shall deliver an invoice compliant with applicable law.”

 

13.         Elimination of section 3.7 paragraph (b). The Parties agree to
eliminate the obligation of More Pharma to transfer registrations or
governmental approvals to Manufacturer at the end of the Distribution Agreement,
provided that Assignor does not exercise its rights under the Amendment
Agreement to the Acquisition Option. Moreover, the Parties as well agree to
cancel the First AO POA. The Parties agree that More Pharma shall grant the
Second AO POA. Therefore, the Parties agree to modify the content of Section 3.7
paragraph (b) as follows:

 

“3.7 Intentionally left in blank”.

 



 Exhibit 8-60 

 

 

14.         Amendment to section 7.1. The Parties agree to modify the Term of
the Agreement as follows:

 

“7.1. Term. The term of this Agreement shall be of two (2) years from the
signing date of this Agreement, in the understanding that Assignee shall be
entitled to early terminate this Agreement, at its sole discretion, by giving a
90 (ninety) day period notice prior to such termination, provided that any
obligation from the parties assumed prior to such termination shall remain valid
until its full completion, in particular, firm purchaser orders and quantities
of Products order under a valid rolling forecast”.

 

15.         Amendment to section 9.10. The Parties agree to amend Section 9.10
of the Distribution Agreement, so that as of the date hereof, Section 9.01 shall
read as follows:

 

“9.10. Dispute Resolution and Applicable Law. This Agreement is subject and
governed by the laws of Mexico City. In case of controversy, dispute or claim of
any kind in connection with this Agreement, the Parties submit explicitly to the
jurisdiction of the competent courts of Mexico City and waive explicitly the
jurisdiction by reason of their present of future domiciles or for any other
reason that may correspond to the current or future circumstances”.

 

16.         Amendment to section 3.2. The Parties agree to substitute second
paragraph of Section 3.3, with the following paragraph, which shall read as
follows:

 

“Manufacturer shall deliver the Products supplied hereunder at the domicile
located at Industria Vidriera 81, Fracc. Industrial Zapopan Norte, Zapopan,
Jalisco. C.P. 45130.”

 

17.         Amendment to Minimum Purchase Requirements obligations. The Parties
hereto agree to eliminate the definition “Minimum Purchase Requirements” from
the Distribution Agreement, including any and all obligations from the Parties
related to said definition in the Distribution Agreement.

 

18.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute a single instrument.

 

19.         Modification and Waivers. This Agreement may be modified or amended
only by written agreement of all of the Parties hereto. No delay on the part of
any party hereto in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any waiver on the part of any party
hereto of any right, power or privilege hereunder operate as a waiver of any
other right, power or privilege hereunder nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.

 

20.         Governing Law. This Agreement shall be governed and construed in
accordance Section 9.10 of the Distribution Agreement.

 

21.         Conflicts. Except for the amendments stipulated hereunder in the
event of a conflict between the provisions of this Agreement and the provisions
of the Distribution Agreement, the provisions of the Distribution Agreement
shall govern.

 

ASSIGNOR:

OCULUS INNOVATIVE SCIENCES, INC.

 

By: /s/ Jim Schutz

Name: Jim Schutz

 

ASSIGNEE:

INVEKRA, S.A.P.I. DE C.V.

 

By: /s/ Ricardo Guillermo Amtmann Aguilar

Name: Ricardo Guillermo Amtmann Aguilar

 

 

MANUFACTURER:

OCULUS TECHNOLOGIES OF MEXICO, S.A. DE C.V.

 

By: /s/ Everardo Garibay Ramírez

Name: Everardo Garibay Ramírez

 

MORE PHARMA:

MORE PHARMA CORPORATION, S. DE R.L. DE C.V.

 

By: /s/ Ricardo Guillermo Amtmann Aguilar

Name: Ricardo Guillermo Amtmann Aguilar

 

 



 Exhibit 8-61 

 

 

schedule A TO THE LATAM ASSIGNMENT AND AMENDMENT TO THE SUPPLY AGREEMENT DATED
OCTOBER 27, 2016, ENTERED INTO BY AND BETWEEN oculus innovative sciences, inc.,
oculus technologies of mexico, S.A. de C.V., INVEKRA, S.A.P.I. DE C.V. AND MORE
PHARMA CORPORATION, S. DE R.L. DE C.V.

 

A)   PRODUCTS AND PRICES

 

 



OCULUS TECHNOLOGIES OF MEXICO, S.A. DE C.V.

PRICE LIST OCTOBER 2016

Product//Presentation Direct Cost Manufacture Expenses Rolling Services Price
[_]† $ [_]† $ [_]† $ [_]† $ [_]† [_]† $ [_]† $ [_]† $ [_]† $ [_]† [_]† $ [_]† $
[_]† $ [_]† $ [_]† [_]† $ [_]† $ [_]† $ [_]† $ [_]† [_]† $ [_]† $ [_]† $ [_]† $
[_]† [_]† $ [_]† $ [_]† $ [_]† $ [_]† [_]† $ [_]† $ [_]† $ [_]† $ [_]† [_]† $
[_]† $ [_]† $ [_]† $ [_]† [_]† $ [_]† $ [_]† $ [_]† $ [_]† [_]† $ [_]† $ [_]† $
[_]† $ [_]† [_]† $ [_]† $ [_]† $ [_]† $ [_]† [_]† $ [_]† $ [_]† $ [_]† $ [_]†
[_]† $ [_]† $ [_]† $ [_]† $ [_]† [_]† $ [_]† $ [_]† $ [_]† $ [_]† [_]† $ [_]† $
[_]† $ [_]† $ [_]† [_]† $ [_]† $ [_]† $ [_]† $ [_]† [_]† $ [_]† $ [_]† $ [_]† $
[_]† [_]† $ [_]† $ [_]† $ [_]† $ [_]† [_]† $ [_]† $ [_]† $ [_]† $ [_]† [_]† $
[_]† $ [_]† $ [_]† $ [_]† [_]† $ [_]† $ [_]† $ [_]† $ [_]† [_]† $ [_]† $ [_]† $
[_]† $ [_]† [_]† $ [_]† $ [_]† $ [_]† $ [_]† [_]† $ [_]† $ [_]† $ [_]† $ [_]†
[_]† $ [_]† $ [_]† $ [_]† $ [_]†



             





/s/ Everardo Garibay Ramírez

Mr. Everardo Garibay Ramírez

Legal Representative



 

 

ASSIGNOR:

OCULUS INNOVATIVE SCIENCES, INC.

 

By: /s/ Jim Schutz

Name: Jim Schutz

 

ASSIGNEE:

INVEKRA, S.A.P.I. DE C.V.

 

By: /s/ Ricardo Guillermo Amtmann Aguilar

Name: Ricardo Guillermo Amtmann Aguilar

 

 

MANUFACTURER:

OCULUS TECHNOLOGIES OF MEXICO, S.A. DE C.V.

 

By: /s/ Everardo Garibay Ramírez

Name: Everardo Garibay Ramírez

 

MORE PHARMA:

MORE PHARMA CORPORATION, S. DE R.L. DE C.V.

 

By: /s/ Ricardo Guillermo Amtmann Aguilar

Name: Ricardo Guillermo Amtmann Aguilar

 

 

 



_________________________



† Confidential material redacted and separately filed with the Commission.



 Exhibit 8-62 

 

 

schedule b TO THE LATAM ASSIGNMENT AND AMENDMENT TO THE SUPPLY AGREEMENT DATED
OCTOBER 27, 2016, ENTERED INTO BY AND BETWEEN oculus innovative sciences, inc.,
oculus technologies of mexico, S.A. de C.V., INVEKRA, S.A.P.I. DE C.V. AND MORE
PHARMA CORPORATION, S. DE R.L. DE C.V.

 

TERRITORIES

 

Antigua & Barbuda Guadalupe Argentina Guatemala Aruba & Curacao Haiti Bahamas
Honduras Barbados Jamaica Belize Martinique Bolivia Mexico Bonaire Nicaragua
Brazil (excluding Dermatological Products) Panama British Guyana Paraguay
British Islands Peru Cayman Islands San Cristobal & Nieves Chile St. Bartolome
Colombia Sta. Lucía Costa Rica St. Vincent & Grenades Cuba Surinam Dominica
Trinidad & Tobago Dominican Republic Turks & Caicos Islands Ecuador Uruguay El
Salvador Venezuela French Guyana Virgin Islands Grenada  

 

ASSIGNOR:

OCULUS INNOVATIVE SCIENCES, INC.

 

By: /s/ Jim Schutz

Name: Jim Schutz

 

ASSIGNEE:

INVEKRA, S.A.P.I. DE C.V.

 

By: /s/ Ricardo Guillermo Amtmann Aguilar

Name: Ricardo Guillermo Amtmann Aguilar

 

 

MANUFACTURER:

OCULUS TECHNOLOGIES OF MEXICO, S.A. DE C.V.

 

By: /s/ Everardo Garibay Ramírez

Name: Everardo Garibay Ramírez

 

MORE PHARMA:

MORE PHARMA CORPORATION, S. DE R.L. DE C.V.

 

By: /s/ Ricardo Guillermo Amtmann Aguilar

Name: Ricardo Guillermo Amtmann Aguilar

 

 

 

 

 

 

 



 Exhibit 8-63 

 





 

EXHIBIT 9 TO THE ASSET PURCHASE AGREEMENT DATED OCTOBER 27TH, 2016, ENTERED INTO
BY AND BETWEEN oculus innovative Sciences, inc., oculus technologies of mexico,
S.A. de C.V. AND INVEKRA, S.A.P.I. DE C.V.

 

GOVERNMENTAL AUTHORIZATIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 64 

 

 

EXHIBIT 10 TO THE ASSET PURCHASE AGREEMENT DATED OCTOBER 27TH, 2016, ENTERED
INTO BY AND BETWEEN oculus innovative Sciences, inc., oculus technologies of
mexico, S.A. de C.V. AND INVEKRA, S.A.P.I. DE C.V.

 

 

 



PATENT LICENSE AGREEMENT

 

THIS PATENT LICENSE AGREEMENT (“Agreement”) is made as of this 27th day of
October, 2016 (the “Effective Date”) by and between Invekra, S.A.P.I de C.V., a
Mexican sociedad anónima promotora de inversion de capital variable
(“Licensor”), and Oculus Innovative Sciences, Inc., a Delaware corporation and
Oculus Technologies of Mexico, S.A. de C.V., a Mexican mercantile company
(collectively “Licensee”). Licensor and Licensee may each be referred to herein
individually as a “Party” and collectively as the “Parties”.

 

WHEREAS, pursuant to that certain Asset Purchase Agreement by and between
Licensee and Licensor dated as of October 27th, 2016 (the “Asset Purchase
Agreement”), Licensee agreed to sell the Licensed Patents to Licensor, and
Licensor agreed to license the Licensor the Licensed Patents;

 

WHEREAS, Licensor is willing to grant, and Licensee is willing to receive, a
license to use the Licensed Patents pursuant to the terms and conditions set
forth in this Agreement; and

 

WHEREAS, the Parties acknowledge and agree that good and valuable consideration
has been exchanged for the licenses granted under this Agreement including the
consideration set forth in the Asset Purchase Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants, and agreements contained herein, and for
other good and valuable consideration, the Parties, intending to be legally
bound, agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

As used in this Agreement, the following terms shall have the meanings set forth
below.

 

1.1            “Affiliate” means with respect to any person or entity (i) any
other person or corporation directly or indirectly controlling, controlled by,
or under common control with a Party to this Agreement or (ii) any partnership,
joint venture, or other entity directly or indirectly controlled by,
controlling, or under common control with, a Party to this Agreement, but in
each case only for so long as such ownership or control shall continue. For
purposes of this definition, the term “control” as applied to any person or
entity means the possession, directly or indirectly, of the power to direct or
cause the direction of the management of that person or entity, whether through
ownership of voting securities or otherwise.

 

1.2            “Agreement” has the meaning set forth in the preamble of this
Agreement.

 

1.3            “Assumption Right” has the meaning set forth in Section 3.1(c).

 

1.4        “Confidential Information” means any and all information that is
disclosed on or after the Effective Date whether orally or in written,
electronic or other tangible form by a Party or any of its Affiliates (the
“Disclosing Party”) to the other Party or any of its Affiliates (the “Receiving
Party”) that relates to the such disclosing Party and/or the Licensed Patents.

 

1.5         “Dermatological Products” means a topical prescription, over the
counter products, or any other product or any treatment of the skin utilizing
the Technology. For avoidance of doubt, Dermatological Products includes, but is
not limited to, the Products listed in Exhibit 1 of the Asset Purchase
Agreement.

 

1.6         “Expression of Interest” has the meaning set forth in Section
3.1(d).

 

 

 



 Exhibit 10-65 

 

 

1.7       “Governmental Body” means any Federal, state, provincial, local,
municipal or foreign government or any court, administrative, arbitral or
regulatory agency or commission or other governmental authority, agency or
instrumentality.

 

1.8       “IMPI” has the meaning set forth in Section 3.1(b).

 

1.9       “INPI” has the meaning set forth in Section 3.1(b).

 

1.10       “Licensed Patents” means the issued patents and pending patent
applications (and patents that issue therefrom) in the Territory set forth in
Exhibit 5 of the Asset Purchase Agreement, including all reissues,
reexaminations, divisions, continuations, and continuations-in-part.

 

1.11       “Licensee Lender” has the meaning set forth in Section 6.6.

 

1.12        “Permitted Sublicensee” has the meaning set forth in Section 2.2.

 

1.13       “Person” means any individual, corporation, partnership, limited
liability company, trust, association, organization or other entity or
Governmental Body.

 

1.14       “Proceeding” means any action, arbitration, claim, complaint, written
notice of regulatory violation, hearing, investigation, litigation or suit
commenced, brought, conducted, or heard by or before, or otherwise involving,
any Governmental Body or arbitrator.

 

1.15        “Products” means the products listed in Exhibit 1 of the Asset
Purchase Agreement.

 

1.16       “Right of First Negotiation” has the meaning set forth in Section
3.1(d).

 

1.17       “Second Control Right” has the meaning set forth in Section 3.2(b).

 

1.18       “Territory” means Mexico and Brazil.

 

1.19       “Third Party” means a Person who or which is neither a Party nor an
Affiliate of a Party.

 

ARTICLE 2

 

LICENSES

 

2.1        License Grants.

 

(a)         During the Term of this Agreement, and pursuant to the terms and
conditions contained herein, Licensor hereby grants to Licensee and its
Affiliates, and Licensee and its Affiliates hereby accept, (i) a fully-paid,
royalty-free, non-exclusive license under the Licensed Patents to make and have
made Products in Mexico for the exclusive purpose of exporting the Products to
Brazil and outside of the Territory, and (ii) a fully-paid, royalty-free,
sublicensable (subject to Section 2.2) exclusive (including as to Licensor)
license under the Licensed Patents to make and have made (solely by Licensee and
its Affiliates), and use, sell, market, distribute, offer for sale and import
(by Licensee and its Affiliates or a Third Party on behalf of Licensee and its
Affiliates), Dermatological Products in Brazil.

 

(b)         Except as expressly granted in this Agreement, no right or license
under the Licensed Patents is granted or implied to Licensee. Except for the
rights specifically granted in this Agreement, Licensor expressly reserves all
rights controlled by it or its Affiliates in and to the Licensed Patents, and
Licensor reserves all rights to utilize or allow Third Parties to utilize the
Licensed Patents in any manner not inconsistent with the terms of this
Agreement. Licensee further acknowledges that nothing in this Agreement confers
upon Licensee any right of ownership in or to the Licensed Patents.

 

 

 

 



 Exhibit 10-66 

 

 

2.2        Sublicensing by Licensee. Subject to the terms and conditions of this
Agreement, Licensee shall have the right to sublicense its rights under Section
2.1(a) subject to the prior written consent of Licensor, such consent not to be
unreasonably withheld or delayed, to any Third Party.

 

ARTICLE 3

 

PROSECUTION, MAINTENANCE, ENFORCEMENT AND INFRINGEMENT

 

3.1            Prosecution and Maintenance. With respect to the Licensed
Patents:

 

(a)             Licensor has the right, but not the obligation, to control the
filing, prosecution and maintenance of those patent applications and patents
within the Licensed Patents in the Territory, including control of patent
interference, reexamination, reissue, opposition, revocation and other similar
Proceedings using counsel selected by Licensor, at Licensor’s expense.

 

(b)             Licensor shall, in a timely fashion, provide Licensee with
copies of all written correspondence with the Instituto Mexicano de la Propiedad
Industrial (Mexico) (“IMPI”) and Instituto Nacional de Propriedade Industrial
(Brazil) (“INPI”) pertaining to the filing, prosecution and maintenance of the
Licensed Patents in the Territory. For any ongoing prosecution of a patent
application within the Licensed Patents in the Territory, Licensor shall provide
Licensee with a timely and adequate opportunity to review and provide written
comments on such matters (typically at least seven business days) which shall be
reasonably taken into account by Licensor, or the outside counsel prosecuting
such patent rights; provided, however, that Licensor shall have the final
decision with regard to any such matter. With respect to any written
communication either received by Licensor from the IMPI or INPI or submitted by
Licensor to the IMPI or INPI concerning any Licensed Patent in the Territory,
Licensor shall forward a copy of such material written communication to Licensee
within seven business days.

 

(c)             In the event Licensor intends to abandon a Licensed Patent in
the Territory, Licensor shall give written notice via e-mail of such intention
to Licensee in sufficient time for Licensee to assume prosecution and
maintenance thereof and Licensee shall have the right (the “Assumption Right”),
exercisable by delivering written notice to Licensor within twenty one (21) days
after Licensee receives such written notice from Licensor of Licensor’s
intention, to assume prosecution and maintenance thereof in the Territory, at
Licensee’s expense.

 

(d)             In the event that Licensor has the intent to assign a Licensed
Patent to any Third Party, Licensor shall provide written notice to Licensee
prior to assigning to any Third Party such Licensed Patent, of Licensee’s right
to negotiate an agreement for the purchase of such Licensed Patent (“Right of
First Negotiation”); provided, however, it is understood and agreed that the
Right of First Negotiation shall not be available to Licensee in the event the
assignment of the Licensed Patent is a part of or in the context of a broader
sale or merger transaction that involves a number of other assets and/or rights
or is otherwise part of a global sale or assignment of the patent estate to
which such Licensed Patent is part; and provided, further that any such
assignment shall be made subject to the rights granted in this Agreement and the
Person to which any such Licensed Patent is assigned shall confirm in writing to
Licensee that it agrees to be bound by all of the applicable terms and
conditions contained in this Agreement. Licensee’s Right of First Negotiation
shall be limited to the right to purchase such Licensed Patent pursuant to a
purchase price and other terms and conditions agreed by the Parties. Licensee
shall notify Licensor within ten (10) business days of receiving notice of its
Right of First Negotiation, of its decision to exercise such right by providing
Licensor with a binding offer , which shall include the proposed purchase price
for such Licensed Patent (the “Binding Offer”). If, after ten (10) days after
Licensee’s receipt of notice of its Right of First Negotiation for a particular
Licensed Patent, Licensee has not yet delivered Licensor a Binding Offer for
such Licensed Patent, Licensee shall have waived this Right of First Negotiation
with respect to such Licensed Patent, and Licensor shall be free to offer such
Licensed Patent to a Third Party; provided, that Licensor has complied with its
obligations under this Section 3.1(d) and Licensor shall provide to Licensee all
material information regarding such Licensed Patent that Licensor provides to
any Third Party; and provided, further that any assignment to any such Third
Party shall be made subject to the rights granted in this Agreement and such
Third Party to which any such Licensed Patent is assigned shall confirm in
writing to Licensee that it agrees to be bound by all of the applicable terms
and conditions contained in this Agreement. In the event that Licensee delivers
a Binding Offer with regard to a particular Licensed Patent, the Parties shall
negotiate in good faith for a maximum period of thirty (30) days to reach
agreement on the terms of a mutually acceptable agreement providing for the
purchase of such Licensed Patent. If the Parties, despite conducting good faith
negotiations, do not finalize and execute a mutually acceptable binding
agreement providing for the purchase of for such Licensed Patent within thirty
(30) days after the date of Licensor’s receipt of Licensee’s Binding Offer,
Licensee’s Right of First Negotiation shall terminate with respect to such
Licensed Patent and Licensor shall be free to enter into an agreement with a
Third Party with respect to the sale of such Licensed Patent; provided, that
Licensor has complied with its obligations under this Section 3.1(d); and
provided, further that any assignment to any such Third Party shall be made
subject to the rights granted in this Agreement and such Third Party to which
any such Licensed Patent is assigned shall confirm in writing to Licensee that
it agrees to be bound by all of the applicable terms and conditions contained in
this Agreement.

 

 

 



 Exhibit 10-67 

 

 

3.2            Enforcement. With respect to the Licensed Patents:

 

(a)             In the event that either Licensor or Licensee becomes aware of
any infringement or threatened infringement of any Licensed Patents in the
Territory by a Third Party (each, an “Infringement”), such Party will notify the
other Party in writing within three business days to that effect (each, an
“Infringement Notice”). Any Infringement Notice shall include evidence to
support an allegation of infringement by such Third Party.

 

(b)             Licensor has the first right (but not the obligation), at its
own expense, to bring and control a suit (or take other appropriate legal
action) in the Territory with respect to the Infringement of any Licensed Patent
covering the Product or any Other Product covered by the claims of a Licensed
Patent or to defend any declaratory judgment action with respect thereto. In the
event that Licensor does not exercise such first right and institute an action
or Proceeding to abate such Infringement within ninety (90) days from any
Infringement Notice, Licensee, subject to Section 3.3, shall have the right and
option (the “Second Control Right”), exercisable by delivering written notice to
Licensor within thirty (30) days after the earlier of (i) the date on which
Licensor notifies Licensee in writing that Licensor is not exercising such first
right and (ii) the expiration of such ninety (90)-day period, to do so at its
expense for an infringement or declaratory judgment action as it relates to the
Product; provided that Licensor shall have the right to comment on and approve
any material actions or decisions to be made or undertaken by Licensee in
connection with such suit or action.

 

(c)             If a Party (the “Controlling Party”) brings an action or
Proceeding with respect to an Infringement in accordance with Section 3.2(b) or
3.2(c), or defends against a declaratory judgment action with respect to an
asserted Infringement (each, an “Infringement Action”), then the other Party
(the “Cooperating Party”) shall cooperate as reasonably requested, at such
Controlling Party’s expense, in the pursuit of such Infringement Action,
including if necessary by joining as a party to any such Infringement Action for
which it is a necessary or indispensable party or taking such other actions as
are necessary for standing or for the Controlling Party to otherwise maintain or
pursue the Infringement Action, at the expense of the Controlling Party. The
Controlling Party for an Infringement Action shall: (a) have the right to use
counsel of its choice in such Infringement Action, provided that the Cooperating
Party shall have the right, even if not required to be joined, to participate in
such Infringement Action with its own counsel, at its own expense; and (b) keep
the Cooperating Party reasonably informed with respect to the progress or
disposition of such Infringement Action. For the avoidance of doubt, if Licensor
brings an Infringement Action or is involved in a declaratory judgment action
against a Third Party that does not relate to the Products or Dermatological
Products, Licensee shall have no rights to join in or to approve any actions or
decisions made by Licensor in those matters but shall have the right to comment
on matters relating to the validity of the Licensed Patent.

 

(d)             The Controlling Party shall bear the costs and expenses of any
such Infringement Action. Any damages or other monetary awards recovered from
the settlement of or judgment from such Infringement Action shall be retained by
the Controlling Party.

 

(e)             In the event that a Controlling Party brings an Infringement
Action pursuant to Section 3.2(b), the Controlling Party may enter into a
settlement only after obtaining prior written consent of the Cooperating Party.

 

 

 



 Exhibit 10-68 

 

 

3.3            Defense. In the event of the institution of any suit, claim,
challenge, opposition, reexamination, post grant review, nullity action or
interference by a Third Party against Licensor or Licensee related to the
Licensed Patents, the Party being sued or that receives notice of such event, as
applicable, shall promptly notify the other Party in writing within two (2)
business days after receipt of such notice. Where a claim is made by a Third
Party, Licensor shall determine the appropriate course of action for such
Licensed Patent and Licensee shall provide reasonable assistance to Licensor and
reasonably cooperate in any such litigation at Licensor’s request.

 

ARTICLE 4

 

TERM

 

4.1       Term. This Agreement shall be effective commencing on the Effective
Date and shall continue, subject to Sections 4.2 and 4.3, until the date that is
the later of (1) expiration or invalidation of the last remaining Licensed
Patent in Mexico covering Products or (2) expiration of the last remaining
Licensed Patent in Brazil covering Dermatological Products.

 

4.2       Termination for Breach. In the event of a material breach by Licensee
of any of its obligations under this Agreement or the Asset Purchase Agreement
(including ancillary agreements thereto), Licensor shall provide written notice
to Licensee of such material breach that includes the specific action (or lack
of action) and the specific provision(s) of the agreements that have allegedly
been breached. Licensee shall have a reasonable opportunity to cure such
material breach during a period of time no shorter than twenty one (21) days
(“Cure Period”). Following such Cure Period, Licensor shall provide written
notice of the termination of this Agreement.

 

4.3       Termination for Insolvency. This Agreement may be terminated by
written notice by either Party upon the declaration by a court of competent
jurisdiction that the other Party is bankrupt and, pursuant to the U.S.
Bankruptcy Code or equivalent in Mexico, such other Party’s assets are to be
liquidated; upon the filing or institution of bankruptcy, liquidation or
receivership proceedings; or upon an assignment of a substantial portion of the
assets for the benefit of creditors by the other Party; or in the event a
receiver or custodian is appointed for such Party’s business; provided, however,
that in the case of any involuntary proceeding, such right to terminate shall
only become effective if the proceeding is not dismissed within 60 (sixty) days
after the filing thereof.

 

 

 

 



 Exhibit 10-69 

 

 

4.4       Consequences of Termination. Upon termination of this Agreement,
Licensee shall promptly cease the use and exploitation of issued patents that
are Licensed Patents. For any unsold Products manufactured pursuant issued
patents that are Licensed Patents, the parties shall negotiate the disposition
of such products at Licensee’s expense.

 

ARTICLE 5

 

REPRESENTATIONS & WARRANTIES

 

5.1       Disclaimer or Representations. NEITHER PARTY MAKES ANY REPRESENTATION
OR WARRANTY OF ANY KIND IN THIS AGREEMENT, EXPRESS OR IMPLIED, INCLUDING WITH
RESPECT TO THE LICENSED PATENTS, INCLUDING THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, ANY WARRANTIES OF
VALIDITY, ENFORCEABILITY AND/OR NONINFRINGEMENT.

 

 

 

 

 



 Exhibit 10-70 

 

 

ARTICLE 6

 

GENERAL PROVISIONS

 

6.1            Confidentiality.

 

(a)             Maintenance of Confidentiality; Nonuse Obligations. The
Confidential Information shall be kept confidential by Receiving Party and,
except as otherwise permitted herein, shall not be disclosed by the Receiving
Party to any Third Party without first obtaining the Disclosing Party’s prior
written consent to such disclosure. The Receiving Party shall protect the
Confidential Information in the same manner it protects its own confidential
information of a similar nature, which shall be at least a reasonable standard
of care. The Receiving Party may disclose the Confidential Information only to
the Receiving Party’s officers, employees and consultants and to those officers,
employees and consultants of its Affiliates, as well to the Receiving Party’s
agents, financial advisors, financing sources, and legal advisors
(“Representatives”) on a need-to-know basis, provided that the Receiving Party
will ensure that its Representatives are obligated (whether in a written
agreement or otherwise) to use and maintain the Confidential Information in a
manner that is sufficient to enable the Receiving Party to comply with all the
provisions of this Agreement with respect to the Confidential Information. The
Receiving Party shall be liable for any damage caused by or resulting from any
unauthorized disclosure or use of the Confidential Information by the Receiving
Party's Representatives.

 

(b)                  Excluded Information. Confidential Information does not
include any information which: (i) at the time of disclosure is in the public
domain; (ii) after disclosure becomes part of the public domain, except through
breach of this Agreement by the Receiving Party; (iii) the Receiving Party can
demonstrate by reasonable proof was in the Receiving Party’s or any of its
Affiliates’ possession prior to the time of disclosure by the Disclosing Party,
and was not acquired directly or indirectly from the Disclosing Party; (iv) the
Receiving Party can demonstrate by reasonable proof was developed by or on
behalf of the Receiving Party or its Affiliates independent of and without
reference to the Confidential Information; or (v) becomes available to the
Receiving Party or its Affiliates from a third party who did not acquire such
information directly or indirectly from the Disclosing Party and who is not
otherwise prohibited from disclosing such information.

 

(c)                   Term of Confidentiality. The obligations of
confidentiality shall continue during the term of this Agreement and shall
expire five (5) years after the expiration or termination of this Agreement.

 

(d)                  Return of Confidential Information. Upon the request of the
Disclosing Party or upon the expiration or termination of this Agreement, and in
the absence of any further written agreement between the Parties, the Receiving
Party shall cease all use of the Confidential Information and shall, upon
written request, promptly return, destroy or delete all of the Confidential
Information which is in tangible form, and shall certify in writing to the
Disclosing Party that it has done so, except that the Receiving Party shall be
permitted to retain one (1) copy of the Confidential Information so that any
continuing obligations may be determined.

 

(e)                   No Publicity. Except as may otherwise be permitted in a
separate written agreement between the Parties, neither Party shall directly or
indirectly cause or permit (i) the oral or written release of any public
statement referring to the existence or terms of this Agreement, or (ii) any use
of the other Party's name, trade name, logo or trademarks, without the other
Party's prior written consent.

 

6.2            Notices. All notices and other communications provided for
hereunder shall be in writing and shall be delivered pursuant to the applicable
provisions of the Asset Purchase Agreement.

 

 

 

 



 Exhibit 10-71 

 

 



6.3            Further Assurances. The Parties agree (a) to furnish upon request
to each other such further information, (b) to execute and deliver to each other
such other documents, and (c) to do such other acts and things, all as any other
Party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.

 

6.4            Waiver. The rights and remedies of the Parties to this Agreement
are cumulative and not alternative. Neither the failure nor any delay by any
Party in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law: (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by a Party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other Party; (b) no waiver that may be
given by a Party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on a Party will be deemed to be a
waiver of any obligation of such Party or of the right of the Party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.

 

6.5            Entire Agreement and Modification. Except for the Asset Purchase
Agreement, this Agreement supersedes all prior agreements between the Parties
with respect to the subject matter expressly set forth herein and constitutes a
complete and exclusive statement of the terms of the agreement between the
Parties with respect thereto. This Agreement may not be amended or modified
except by a written agreement duly executed by each of the Parties hereto.
Emails, including emails that bear an electronic “signature block” identifying
sender, do not constitute a signed instrument for the purposes of this
Agreement.

 

6.6            Assignments, Successors and No Third-Party Rights.

 

(a)             Licensee may not assign this Agreement or any of its rights or
obligations under this Agreement without the prior consent of Licensor, such
consent not to be unreasonably withheld or delayed

 

(b)             Licensor may not assign this Agreement or any of its rights or
obligations under this Agreement without the prior consent of Licensee, such
consent not to be unreasonably withheld or delayed

 

(c)             Subject to this Section 6.6, this Agreement will apply to, be
binding in all respects upon, and inure to the benefit of the successors and
permitted assigns of the Parties. Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the Parties to this
Agreement any legal or equitable right, remedy, or claim under or with respect
to this Agreement or any provision of this Agreement. This Agreement and all of
its provisions and conditions are for the sole and exclusive benefit of the
Parties to this Agreement, their successors and permitted assigns.

 

6.7            Severability. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

 

 

 

 

 

 



 Exhibit 10-72 

 

 

6.8            Section Headings; Construction; Conflicts. The headings of
Sections in this Agreement are provided for convenience only and will not affect
its construction or interpretation. All bare references to “Section” or
“Sections” refer to the corresponding Section or Sections of this Agreement.
Terms defined in the singular shall have a comparable meaning when used in the
plural, and vice versa. The word “or” is not exclusive. All references to
“hereof,” “hereto” and “hereunder” shall refer to this Agreement. All words used
in this Agreement will be construed to be of such gender or number as the
circumstances require. All currency amounts referred to in this Agreement are in
United States Dollars unless otherwise specified. Unless otherwise expressly
provided, the word “including” does not limit the preceding words or terms. This
Agreement was negotiated by the Parties with the benefit of legal
representation, and any rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any Party shall
not apply to any construction or interpretation hereof. Each reference herein to
a statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. Each
reference herein to “written” or “in writing” includes in electronic form.

 

6.9            Governing Law. This Agreement will be governed by the laws of
Mexico without regard to conflicts of laws principles.

 

6.10         Execution of Agreement; Counterparts. This Agreement and any
amendment hereto may be executed in any number of counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same instrument.

 

 

 

[Remainder of Page Intentionally Left Blank – Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 



 Exhibit 10-73 

 

 

IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement
as of the Effective Date.

 

 

 



INVEKRA, S.A.P.I. DE C.V.   OCULUS INNOVATIVE SCIENCES, INC.             By: /s/
Ricardo Guillermo Amtmann Aguilar   By: /s/ Jim
Schutz                             Name: Ricardo Guillermo Amtmann Aguilar  
Name: Jim Schutz Title: Legal Representative   Title: Legal Representative      
          OCULUS TECHNOLOGIES OF MEXICO, S.A. DE C.V.                 By: /s/
Everardo Garibay Ramírez                   Name: Everardo Garibay Ramírez    
Title: Legal Representative                        

 

 

 

 

 

 

 

 

 

 

 

 Exhibit 10-74 

 

 

 

EXHIBIT 11 TO THE ASSET PURCHASE AGREEMENT DATED OCTOBER 27TH, 2016, ENTERED
INTO BY AND BETWEEN oculus innovative Sciences, inc., oculus technologies of
mexico, S.A. de C.V. AND INVEKRA, S.A.P.I. DE C.V.

 

PATENT ASSIGNMENT AGREEMENT BRAZIL

 

 

 

 



ASSIGNMENT

 

OCULUS INNOVATIVE SCIENCES, INC. a corporation organized and existing under the
laws of the United States of America (USA), domiciled at 1129 N. MCDOWELL BLVD
PETALUMA, CALIFORNIA, 94954, USA (hereinafter referred to as the “Assignor”), is
the owner of the following Brazilian Patents and/or Patents Applications:

 

PI 0609711-1

PI-0609429-5

PI0610901-2

PI07006676-7

PI0706677-5

PI0706671-6

PI0808856-0

PI1011886-1

BR1120120068911

 

Hereby assigns, sells and transfers, without any limitation whatsoever, to
INVEKRA, S.A.P.I. DE C.V., a corporation organized and existing under the laws
of Mexico, domiciled at Blvd. Adolfo López Mateos No. 314, 3-A, Colonia
Tlacopac, C.P. 01049, Mexico City, Mexico (hereinafter referred to as the
“Assignee”) the above mentioned Patents and Applications, as well as all the
rights and privileges related and corresponding thereto and goodwill associated
therewith, with no exception whatsoever, including all that in fact and in law
corresponds to it, to the Assignee, the Assignee being therefore entitled to
consider itself from this day forward the sole and exclusive owner of said
Patents and/or Applications of the corresponding registrations mentioned before,
to use the same as its own property or to otherwise dispose of same as best
suits its own interests, and no ulterior claim on the part of the Assignor will
be considered at any time and in any event.

 

 

By these presents, the Assignee accepts the assignment of said corresponding
registrations.

 

Both parties have agreed to produce and execute this agreement for the sole
purpose of recording it at the INPI – Instituto Nacional da Propriedade
Industrial.

 

In this version of the agreement, no provisions and confidential clauses dealing
with compensation, nor clauses or provisions that are unrelated to the
assignment of the Rights have been included, being this version only for
recordation purposes.

 

Given and signed by the Assignor and the Assignee, on the 27th day of October
2016.

CESION

 

OCULUS INNOVATIVE SCIENCES, INC. una sociedad organizada y existente bajo las
leyes de los Estados Unidos de América (EUA), con domicilio en 1129 N. MCDOWELL
BLVD PETALUMA, CALIFORNIA, 94954, EUA (en lo sucesivo referida como la
“Cedente”, es la propietaria de las siguientes Patentes y/o solicitudes de
Patentes brasileñas:

 

PI 0609711-1

PI-0609429-5

PI0610901-2

PI07006676-7

PI0706677-5

PI0706671-6

PI0808856-0

PI1011886-1

BR1120120068911

 

Por medio del presente documento cede, vende y traspasa, sin limitación o
reserva alguna, a favor de INVEKRA, S.A.P.I. DE C.V., una sociedad constituida y
existente bajo las leyes de México, con domicilio en Blvd. Adolfo López Mateos
No. 314, 3-A, Colonia Tlacopac, C.P. 01049, en la Ciudad de México, México (en
lo sucesivo referida como la “Cesionaria”), las Patentes concedidas y
solicitudes arriba mencionados, así como todos los derechos, prerrogativas y
crédito mercantil que se refieran y que correspondan a los mismos, sin excepción
alguna, incluyendo todo por cuanto de hecho y por derecho les corresponda,
pudiendo por consiguiente la Cesionaria de hoy en adelante considerarse única
dueña de dichas Patentes y solicitudes, a usar las mismas como cosa propia o
bien disponer de ellas como mejor conviniere a sus intereses sin que haya
reclamo ulterior alguno al respecto por parte de la Cedente en ningún caso y en
ningún tiempo.

 

Por el presente acto la Cesionaria acepta la cesión de derechos correspondientes
a dicho registro.

 

Ambas partes han acordado generar y firmar este contrato para el único propósito
de su inscripción en el INPI – Instituto Nacional da Propriedade Industrial.

 

En esta versión del contrato no han sido incluidas disposiciones y cláusulas
confidenciales relacionadas con contraprestaciones, ni cláusulas o disposiciones
que no tengan relación con la cesión de los Derechos, siendo esta versión solo
para propósitos de inscripción.

 

Firmado por el Cedente y la Cesionaria a los 27 días del mes de octubre de 2016.

 

 



OCULUS INNOVATIVE SCIENCES, INC.   INVEKRA, S.A.P.I. DE C.V.            
Signature/Firma: /s/ Jim Schutz                   Signature/ Firma: /s/ Ricardo
Guillermo Amtmann Aguilar Name/Nombre: Jim Schutz   Name / Nombre: Ricardo
Guillermo Amtmann Aguilar Title/Cargo: Legal Representative/Representante legal
  Title / Cargo: Legal Representative/Representante Legal

 

 

 



 Exhibit 11-75 

 

 

 

PATENT ASSIGNMENT AGREEMENT MEXICO

 

 



ASSIGNMENT

 

OCULUS INNOVATIVE SCIENCES, INC. a corporation organized and existing under the
laws of the United States of America (USA), domiciled at 1129 N. MCDOWELL BLVD
PETALUMA, CALIFORNIA, 94954, USA, (hereinafter referred to as the “Assignor”),
is the owner of the following Mexican Patents:

CESION

 

OCULUS INNOVATIVE SCIENCES, INC. una sociedad organizada y existente bajo las
leyes de los Estados Unidos de América (EUA), con domicilio en 1129 N. MCDOWELL
BLVD PETALUMA, CALIFORNIA, 94954, EUA, (en lo sucesivo referida como la
“Cedente”, es la propietaria de las siguientes Patentes mexicanas:

 







Application No. Patent No. No. Solicitud No. Patente PA/a/2003/007923
(abandoned)  
232,159 PA/a/2003/007923
      (abandonado)  
232,159 PA/a/2005/009960 319,100 PA/a/2005/009960 319,100 MX/a/2007/011706
304,152 MX/a/2007/011706 304,152 MX/a/2007/011709 304,153 MX/a/2007/011709
304,153 MX/a/2007/013774 317,267 MX/a/2007/013774 317,267 MX/a/2008/009234
312,635 MX/a/2008/009234 312,635 MX/a/2008/009235 309,802 MX/a/2008/009235
309,802 MX/a/2008/009302 310,536 MX/a/2008/009302 310,536 MX/a/2009/009760
334,020 MX/a/2009/009760 334,020 MX/a/2011/013296 338,764 MX/a/2011/013296
338,764 MX/a/2011/013682   MX/a/2011/013682   MX/a/2012/001415 335,624
MX/a/2012/001415 335,624 MX/a/2015/016057   MX/a/2015/016057   MX/a/2015/017069
  MX/a/2015/017069  



 

 

Hereby assigns, sells and transfers, without any limitation whatsoever, to
INVEKRA, S.A.P.I. DE C.V., a corporation organized and existing under the laws
of Mexico, domiciled at Blvd. Adolfo López Mateos No. 314, 3-A, Colonia
Tlacopac, C.P. 01049, Mexico City, Mexico (hereinafter referred to as the
“Assignee”) the above mentioned Patents and Applications, as well as all the
rights and privileges related and corresponding thereto and goodwill associated
therewith, with no exception whatsoever, including all that in fact and in law
corresponds to it, to the Assignee, the Assignee being therefore entitled to
consider itself from this day forward the sole and exclusive owner of said
Patents and Applications of the corresponding registrations mentioned before, to
use the same as its own property or to otherwise dispose of same as best suits
its own interests, and no ulterior claim on the part of the Assignor will be
considered at any time and in any event.

 

 

 





 

 

Por medio del presente documento cede, vende y traspasa, sin limitación o
reserva alguna, a favor de INVEKRA, S.A.P.I. DE C.V., una sociedad constituida y
existente bajo las leyes de México, con domicilio en Blvd. Adolfo López Mateos
No. 314, 3-A, Colonia Tlacopac, C.P. 01049, en la Ciudad de México, México (en
lo sucesivo referida como la “Cesionaria”), las Patentes concedidas y
solicitudes arriba mencionados, así como todos los derechos, prerrogativas y
crédito mercantil que se refieran y que correspondan a los mismos, sin excepción
alguna, incluyendo todo por cuanto de hecho y por derecho les corresponda,
pudiendo por consiguiente la Cesionaria de hoy en adelante considerarse única
dueña de dichas Patentes y solicitudes, a usar las mismas como cosa propia o
bien disponer de ellas como mejor conviniere a sus intereses sin que haya
reclamo ulterior alguno al respecto por parte de la Cedente en ningún caso y en
ningún tiempo.

 

 



 

 



 Exhibit 11-76 

 

 





 

By these presents, the Assignee accepts the assignment of said corresponding
registrations.

 

Both parties have agreed to produce and execute this agreement for the sole
purpose of recording it at the Mexican Institute of Industrial Property.

 

In this version of the agreement no provisions and confidential clauses dealing
with compensation, nor clauses or provisions which are unrelated to the
assignment of the Rights have been included in accordance with what is
established in article 10 of the Regulations to the Mexican Law on Industrial
Property, which allows to delete such provisions from the copies or versions
that are used for recordation purposes.

 

 

Given and signed by the Assignor and the Assignee, on the 27th day of October
2016.

Por el presente acto la Cesionaria acepta la cesión de derechos correspondientes
a dicho registro.

 

Anbas partes han acordado generar y firmar este contrato para el único propósito
de su inscripción en el Instituto Mexicano de la Propiedad Industrial.

 

En esta versión del contrato no han sido incluidas disposiciones y cláusulas
confidenciales relacionadas con contraprestaciones, ni cláusulas o disposiciones
que no tengan relación con la cesión de los Derechos de acuerdo con lo
establecido en el artículo 10 del Reglamento de la ley mexicana de la Propiedad
Industrial, el cual permite omitir dichas disposiciones de las copias o
versiones que son usadas para propósitos de inscripción.

 

Firmado por el Cedente y la Cesionaria a los 27 días del mes de octubre de 2016.

 

 

 



 



OCULUS INNOVATIVE SCIENCES, INC.   INVEKRA, S.A.P.I. DE C.V.            
Signature/Firma: /s/ Jim Schutz                   Signature/ Firma: /s/ Ricardo
Guillermo Amtmann Aguilar Name/Nombre: Jim Schutz   Name / Nombre: Ricardo
Guillermo Amtmann Aguilar Title/Cargo: Legal Representative/Representante legal
  Title / Cargo: Legal Representative/Representante Legal

 

 

 

 

 

 

 

 

 

 

 

 

 



 



 Exhibit 11-77 

 

 

EXHIBIT 12 TO THE ASSET PURCHASE AGREEMENT DATED OCTOBER 27TH, 2016, ENTERED
INTO BY AND BETWEEN oculus innovative Sciences, inc., oculus technologies of
mexico, S.A. de C.V. AND INVEKRA, S.A.P.I. DE C.V.

 

TRADEMARK ASSIGNMENT AGREEMENT

 

 



ASSIGNMENT

 

OCULUS INNOVATIVE SCIENCES, INC. a corporation organized and existing under the
laws of the United States of America (USA), domiciled at 1129 N. MCDOWELL BLVD
PETALUMA, CALIFORNIA, 94954, USA, (hereinafter referred to as the “Assignor”),
is the owner of the following Mexican Trademark Registrations:

 

Registration       Trademark       Class

850954             CIDALCYN            5

Which covers: disinfectants

 

Registration       Trademark       Class

914831            DENTRICYN            5

Which covers: ORAL TISSUE FOR HUMAN STERILISED and antiseptics [SURGICAL
IMPLANTS FOR LIVING TISSUE].

 

Registration       Trademark       Class



1420409             PEDIACYN           5

Which covers: PHARMACEUTICAL PRODUCTS AND SUBSTANCES; DERMATOLOGICAL HIDROGEL
FOR USE IN THE TREATMENT AND CARE OF SCARS (DERMATOLOGICAL PREPARATIONS FOR
MEDICAL USE, BODY CARE AND BEAUTY).

 

Registration       Trademark       Class



1550227          MUCOCLYNS         5

Which covers: MEDICAL SUBSTANCES AND PREPARATIONS, medical and pharmaceutical;
SOLUTIONS FOR medical and pharmaceutical use; IRRIGATION SOLUTION FOR USE IN
MEDICAL EMERGENCIES IN THE ENTIRE FACE, INCLUDING eyes, ears, nose, mouth and
mucous membranes.

 

 

 

Hereby assigns, sells and transfers, without any limitation whatsoever, to
INVEKRA, S.A.P.I. DE C.V., a corporation organized and existing under the laws
of Mexico, domiciled at Blvd. Adolfo López Mateos No. 314, 3-A, Colonia
Tlacopac, C.P. 01049, Mexico City, Mexico (hereinafter referred to as the
“Assignee”) the above mentioned registrations, as well as all the rights and
privileges related and corresponding thereto and goodwill associated therewith,
with no exception whatsoever, including all that in fact and in law corresponds
to it, to the Assignee, the Assignee being therefore entitled to consider itself
from this day forward the sole and exclusive owner of said trademarks of the
corresponding registrations mentioned before, to use the same as its own
property or to otherwise dispose of same as best suits its own interests, and no
ulterior claim on the part of the Assignor will be considered at any time and in
any event.

CESION

 

OCULUS INNOVATIVE SCIENCES, INC. una sociedad organizada y existente bajo las
leyes de los Estados Unidos de América (EUA), con domicilio en 1129 N. MCDOWELL
BLVD PETALUMA, CALIFORNIA, 94954, EUA, (en lo sucesivo referida como la
“Cedente”, es la propietaria de los siguientes Registros Mexicanos de Marca:

 

Registro          Marca           Clase

850954        CIDALCYN         5

Que protege: DESINFECTANTES.

 

Registro          Marca           Clase

914831        DENTRICYN        5

Que protege: TEJIDOS BUCALES ESTERILIZADOS Y ANTISEPTICOS PARA HUMANOS [TEJIDOS
VIVOS PARA IMPLANTES QUIRURGICOS].

 

Registro          Marca           Clase

1420409       PEDIACYN         5

Que protege: PRODUCTOS Y SUBSTANCIAS FARMACEUTICAS; HIDROGEL DERMATOLOGICO PARA
USO EN EL TRATAMIENTO Y CUIDADO DE LAS CICATRICES (PREPARACIONES DERMATOLOGICAS
DE USO MEDICO PARA EL CUIDADO DEL CUERPO Y LA BELLEZA).

 

Registro          Marca           Clase

1550227       MUCOCLYNS    5

Que protege: SUSTANCIAS Y PREPARACIONES MEDICINALES, MEDICAS Y FARMACEUTICAS;
SOLUCIONES PARA USO MEDICINAL, MEDICO Y FARMACEUTICO; SOLUCION DE IRRIGACION
DESTINADA AL USO EN EMERGENCIAS MEDICAS PARA SU USO EN LA CARA COMPLETA,
INCLUYENDO OJOS, OREJAS, NARIZ, BOCA Y MEMBRANAS MUCOSAS.

 

Por medio del presente documento cede, vende y traspasa, sin limitación o
reserva alguna, a favor de INVEKRA, S.A.P.I. DE C.V., una sociedad constituida y
existente bajo las leyes de México, con domicilio en Blvd. Adolfo López Mateos
No. 314, 3-A, Colonia Tlacopac, C.P. 01049, en la Ciudad de México, México (en
lo sucesivo referida como la “Cesionaria”), los registros arriba mencionados,
así como todos los derechos, prerrogativas y crédito mercantil que se refieran y
que correspondan a los mismos, sin excepción alguna, incluyendo todo por cuanto
de hecho y por derecho les corresponda, pudiendo por consiguiente la Cesionaria
de hoy en adelante considerarse única dueña de dichas marcas, a usar las mismas
como cosa propia o bien disponer de ellas como mejor conviniere a sus intereses
sin que haya reclamo ulterior alguno al respecto por parte de la Cedente en
ningún caso y en ningún tiempo.

 

 

 

 



 Exhibit 11-78 

 

 

 

 

By these presents, the Assignee accepts the assignment of said corresponding
registrations.

 

Both parties have agreed to produce and execute this agreement for the sole
purpose of recording it at the Mexican Institute of Industrial Property.

 

In this version of the agreement no provisions and confidential clauses dealing
with compensation, nor clauses or provisions which are unrelated to the
assignment of the Trademarks have been included in accordance with what is
established in article 10 of the Regulations to the Mexican Law on Industrial
Property, which allows to delete such provisions from the copies or versions
that are used for recordation purposes.

 

Given and signed by the Assignor and the Assignee, on the 27th day of October
2016.

 

Por el presente acto la Cesionaria acepta la cesión de derechos correspondientes
a dicho registro.

 

Ambas partes han acordado generar y firmar este contrato para el único propósito
de su inscripción en el Instituto Mexicano de la Propiedad Industrial.

 

En esta versión del contrato no han sido incluidas disposiciones y cláusulas
confidenciales relacionadas con contraprestaciones, ni cláusulas o disposiciones
que no tengan relación con la cesión de las Marcas de acuerdo con lo establecido
en el artículo 10 del Reglamento de la ley mexicana de la Propiedad Industrial,
el cual permite omitir dichas disposiciones de las copias o versiones que son
usadas para propósitos de inscripción.

 

Firmado por el Cedente y la Cesionaria a los 27 días del mes de octubre de 2016.

 

 

 





 



OCULUS INNOVATIVE SCIENCES, INC.   INVEKRA, S.A.P.I. DE C.V.            
Signature/Firma: /s/ Jim Schutz                   Signature/ Firma: /s/ Ricardo
Guillermo Amtmann Aguilar Name/Nombre: Jim Schutz   Name / Nombre: Ricardo
Guillermo Amtmann Aguilar Title/Cargo: Legal Representative/Representante legal
  Title / Cargo: Legal Representative/Representante Legal

 

 

 

 

 

 



 Exhibit 11-79 

 

 

EXHIBIT 13 TO THE ASSET PURCHASE AGREEMENT DATED OCTOBER 27TH, 2016, ENTERED
INTO BY AND BETWEEN oculus innovative Sciences, inc., oculus technologies of
mexico, S.A. de C.V. AND INVEKRA, S.A.P.I. DE C.V.

 

ANNULMENT PROCEEDING

 



OCULUS TECHNOLOGIES OF MEXICO, S.A. DE C.V. STATUS REPORT OF CONTENTIOUS
PROCEEDINGS.

 

1. ADMINISTRATIVE NULLITY PROCEDURE. AGAINST [_]† “[_]†” AND COUNTERCLAIM OF
[_]† EXPIRATION. [_]† “[_]†”.

 

THIS PROCEEDINGS WHERE ACCUMULATED ON THE IMPI’s RESOLUTION DATED [_]†.

 

P.C. [_]†

 

CONTENTIOUS PROCEEDING CASE RECORD

P.C. [_]†

P.C. [_]†

PLAINTIFF

[_]†

DEFENDANT

OCULUS TECHNOLOGIES OF MEXICO, S.A. DE C.V.

WHAT IS CLAIMED

[_]†

 

 

 

P.C. [_]†

 

PLAINTIFF

OCULUS TECHNOLOGIES OF MEXICO, S.A. DE C.V.

DEFENDANT

[_]†

WHAT IS CLAIMED

[_]†

COURT CASE RECORD

AMPARO CASE RECORD AT SIXTEENTH COLLEGIATE COURT

[_]†

  

UPDATED STATUS:

·[_]†

·[_]†  †Confidential material redacted and separately filed with the Commission

  

 

 



 Exhibit 13-80 

 

 

COMMERCIAL IMPACT: [_]†

Likewise, if [_]† initiates NEW nullity proceedings in accordance with article
151 section IV of the Law of Industrial Property (“L.P.I”) which textually
established the following:

The trademark registration will be annulled when “it has been granted by
mistake, inadvertence, or different appreciation, existing in force any other
considered invalid, by being similar in degree of confusion and applied to the
same or similar services or products.”

Such action has a maturity of 5 years, counted from the date on which it came
into effect the publication of the registration on the Gazette. Therefore, such
annulled action against the current registrations as of today is nearly to
prescribe.

 

2. ADMINISTRATIVE-LAW VIOLATION [_]† . [_]† “[_] † VS TRADEMARK USE [_] † ”

 

CONTENTIOUS PROCEEDING CASE RECORD

P.C. [_]†

PLAINTIFF

[_]†

DEFENDANT

OCULUS TECHNOLOGIES OF MEXICO, S.A. DE C.V.

WHAT IS CLAIMED

[_]†

CURRENT STATUS [_]†

COURT CASE RECORD

AMPARO CASE RECORD SIXTEENTH COLLEGIATE COURT

[_]†

 

UPDATED STATUS:

·[_]†

·[_]†

[_]†

 

 

 

___________________

† Confidential material redacted and separately filed with the Commission.



 

 

 





 Exhibit 13-81 

 

 

EXHIBIT 14 TO THE ASSET PURCHASE AGREEMENT DATED OCTOBER 27TH, 2016, ENTERED
INTO BY AND BETWEEN oculus innovative Sciences, inc., oculus technologies of
mexico, S.A. de C.V. AND INVEKRA, S.A.P.I. DE C.V.

 

CERTIFICATION OF BOARD OF DIRECTORS (SELLERS)

 

 

 



OCULUS INNOVATIVE SCIENCES, INC. (“Company”)

 

OFFICER’S CERTIFICATE

 

In connection with the Asset Purchase Agreement, dated as of 27th October, 2016
(the “Agreement”), between the Company and Oculus Technologies of México, S.A.
de C.V. (the “Sellers”) and Invekra, S.A.P.I. de C.V. (“Buyer”), as amended, the
undersigned, in his capacity as Secretary of the Company, DOES HEREBY CERTIFY
that:

 

1.The undersigned is a duly elected, qualified Secretary of the Company and, as
such, the undersigned is authorized to execute and deliver this certificate on
behalf of the Company.

 

2.On October 27, 2016, the Board of Directors of the Company at a special
meeting approved the Company’s entry into the Agreement, including the ancillary
agreements. Such resolutions have not in any way been amended, modified, revoked
or rescinded, and are in full force and effect.

 

3.The representations and warranties of the Company contained in Sections 10.01
and 10.02 of the Agreement are true and correct as of the date hereof, and all
other representations and warranties of the Company contained in Clause Tenth of
the Agreement are true and correct in all material respects as of the date
hereof (except for those representations and warranties that address matters as
of a particular date, which need to be true in all material respects).

 

4.The Company has performed and complied with, and has caused its applicable
Affiliates to perform and comply with, in all material respects, their
agreements and obligations contained in the Agreement required to be performed
by them at or before the date hereof.

 

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate on
this 27th October 2016.

 

OCULUS INNOVATIVE SCIENCES, INC.

 

 

By: /s/ Robert E. Miller

Name: Robert E. Miller

Title: Secretary



 

 

 

 

 



 Exhibit 14-82 

 

 

EXHIBIT 15 TO THE ASSET PURCHASE AGREEMENT DATED OCTOBER 27TH, 2016, ENTERED
INTO BY AND BETWEEN oculus innovative Sciences, inc., oculus technologies of
mexico, S.A. de C.V. AND INVEKRA, S.A.P.I. DE C.V.

 

CERTIFICATION OF BOARD OF MANAGERS (BUYER)

 



INVEKRA, S.A.P.I. DE C.V. (“Company”)

 

OFFICER’S CERTIFICATE

 

 

In connection with the Asset Purchase Agreement, dated as of October 27th, 2016
(the “Asset Purchase Agreement”), between the Company (the “Buyer”) and Oculus
Technologies of México, S.A. de C.V. and Oculus Innovative Sciences, Inc. (the
“Sellers”), as amended, the undersigned, in his capacity as Secretary of the
Company, DOES HEREBY CERTIFY that:

 

1.The undersigned is a duly elected, qualified Secretary of the Company and, as
such, the undersigned is authorized to execute and deliver this certificate on
behalf of the Company.

 

2.On October 18th, 2016, the Board of Directors of the Company held a meeting in
which it was resolved to enter into the Asset Purchase Agreement and to close
the transactions contemplated thereby. Such resolution has not in any way been
amended, modified, revoked or rescinded, and are in full force and effect.

 

3.The representations and warranties of the Company contained in Sections 10.01
and 10.03 of the Agreement are true and correct as of the date hereof, and all
other representations and warranties of the Company contained in Clause Tenth of
the Agreement are true and correct in all material respects as of the date
hereof (except for those representations and warranties that address matters as
of a particular date, which need to be true in all material respects).

 

4.The Company has performed and complied with, and has caused its applicable
Affiliates to perform and comply with, in all material respects, their
agreements and obligations contained in the Asset Purchase Agreement required to
be performed by them at or before the date hereof.

 

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate on
this October 27th, 2016.

 

INVEKRA, S.A.P.I. DE C.V.

 

 

By: /s/ Claudia Generosa Fernández Montes

Name: Claudia Generosa Fernández Montes

Title: Secretary



 



 Exhibit 15-83 

 

